
  Myanmar 2008 (rev. 2015)
  
  

  

  


Preamble


Myanmar is a Nation with magnificent historical traditions. We, the National people, have been living in unity and oneness, setting up an independent sovereign State and standing tall with pride.


Due to colonial intrusion, the Nation lost her sovereign power in 1885. The National people launched anti-colonialist struggles and National liberation struggles, with unity in strength, sacrificing lives and hence the Nation became an independent sovereign State again on 4th January 1948.


In order to gain independence speedily, the Constitution was hastily drafted, and it was adopted by the Constituent Assembly on 24th September 1947. After attaining independence, Parliamentary Democracy System was practised in the State in accord with the Constitution of the Union of Myanmar. However, as democratic system could not be effectively materialized, the new Constitution of the Socialist Republic of the Union of Myanmar was drafted based on the single party system, and after holding a National Referendum, a socialist democratic State was set up in 1974. The Constitution came to an end because of the general situation occurred in 1988.


Later, due to public aspirations, the State Peace and Development Council made efforts to adopt multi-party democratic system and market economy in accord with the National situation.


As an enduring Constitution, that guarantees long-term benefits, has become essential for the future nation, the State Peace and Development Council convened the National Convention in 1993.


Persons who are well experienced in various aspects of politics, security, administration, economics, social and law as well as National races representatives of all townships in the Nation took part in the National Convention.


Despite many difficulties and disturbances encountered the National Convention, it was unwaveringly reconvened in 2004 in accord with the seven-step Roadmap adopted in 2003. As the National Convention was able to adopt the Basic Principles and Detailed Basic Principles for formulating a Constitution, it successfully concluded on 3rd September 2007.


We, the National people, drafted this Constitution of the Republic of the Union of Myanmar in accord with the Basic Principles and Detailed Basic Principles laid down by the National Convention.


We, the National people, firmly resolve that we shall:







•
steadfastly adhere to the objectives of non-disintegration of the Union, non-disintegration of National solidarity, and perpetuation of sovereignty;






•
stalwartly strive for further burgeoning the eternal principles namely justice, liberty, equality and perpetuation of peace and prosperity of the National people;






•
uphold racial equality, living eternally in unity fostering the firm Union Spirit of true patriotism;






•
constantly endeavour to uphold the principles of peaceful co-existence among nations with a view to having world peace and friendly relations among nations.




DO HEREBY ADOPT this Constitution of the Republic of the Union of Myanmar through a nation-wide referendum on the Tenth day of Kasone Waning, 1370 M.E. (The Twenty-Ninth day of May, 2008 A.D.)



Chapter I. Basic Principles of the Union



Part 1. The Republic of the Union of Myanmar




1. Myanmar is an independent sovereign Nation.




2. The State shall be known as the Republic of the Union of Myanmar.




3. The State is where multi-National races collectively reside.




4. The Sovereign power of the Union is derived from the citizens and is in force in the entire country.




5. The territory of the State shall be the land, sea, and airspace which constitutes its territory on the day this Constitution is adopted.



Part 2. Basic Principles




6. The Union's consistent objectives are:







a.
non-disintegration of the Union;






b.
non-disintegration of National solidarity;






c.
perpetuation of sovereignty;






d.
flourishing of a genuine, disciplined multi-party democratic system;






e.
enhancing the eternal principles of Justice, Liberty and Equality in the Union and;






f.
enabling the Defence Services to be able to participate in the National political leadership role of the State.






7. The Union practises genuine, disciplined multi-party democratic system.




8. The Union is constituted by the Union system.









9. 




a.
The existing seven Divisions are designated as seven Regions and the existing seven States are designated as seven States. Those seven Regions and seven States are of equal status.






b.
The names of those seven Regions and seven States are retained as they exist.






c.
If it is desired to change the name of a Region or a State, it shall be done so with the enactment of a law after ascertaining the desire of citizens residing in the Region or State concerned.






10. No part of the territory constituted in the Union such as Regions, States, Union Territories and Self-Administered Areas shall ever secede from the Union.









11. 




a.
The three branches of sovereign power namely, legislative power, executive power and judicial power are separated, to the extent possible, and exert reciprocal control, check and balance among themselves.






b.
The three branches of sovereign power, so separated are shared among the Union, Regions, States and Self-Administered Areas.











12. 




a.
The legislative power of the Union is shared among the Pyidaungsu Hluttaw, Region Hluttaws and State Hluttaws. Legislative power stipulated by this Constitution shall be shared to the Self-Administered Areas.






b.
The Pyidaungsu Hluttaw consisting of two Hluttaws, one Hluttaw elected on the basis of township as well as population, and the other on an equal number of representatives elected from Regions and States.






13. There shall be a Region Hluttaw in each of the seven Regions, and a State Hluttaw in each of the seven States.




14. The Pyidaungsu Hluttaw, the Region Hluttaws and the State Hluttaws include the Defence Services personnel as Hluttaw representatives nominated by the Commander-in-Chief of the Defence Services in numbers stipulated by this Constitution.




15. For National races with suitable population, National races representatives are entitled to participate in legislature of Regions or States and Self-Administered Areas concerned.




16. The Head of the Union and the Head of Executive of the Union is the President.









17. 




a.
The executive power of the Union is shared among the Pyidaungsu, Regions and States; Self-Administrative power shall be shared between Self-Administered Areas as prescribed by this Constitution.






b.
In the executive of the Union, Regions, States, Union Territory, Self-Administered Areas and districts, Defence Services personnel, nominated by the Commander-in-Chief of the Defence Services to undertake responsibilities of the defence, security, border administration, so forth, shall be included.






c.
For National races of which representatives are so permitted to participate in legislature of Regions, States or Self-Administered Areas in accord with Section 15, such representatives are to be permitted to participate, mainly, to undertake their National races affairs.











18. 




a.
The judicial power of the Union is shared among the Supreme Court of the Union, High Courts of the Regions, High Courts of the States and Courts of different levels including Courts of Self-Administered Areas.






b.
There shall be one Supreme Court of the Union. The Supreme Court of the Union is the highest Court of the Republic.






c.
The Supreme Court of the Union has powers to issue writs.






d.
A High Court of the Region or State is constituted in each Region or State.






19. The following are prescribed as judicial principles:







a.
to administer justice independently according to law;






b.
to dispense justice in open court unless otherwise prohibited by law;






c.
to guarantee in all cases the right of defence and the right of appeal under law.











20. 




a.
The Defence Services is the sole patriotic defence force which is strong, competent and modern.






b.
The Defence Services has the right to independently administer and adjudicate all affairs of the armed forces.






c.
The Commander-in-Chief of the Defence Services is the Supreme Commander of all armed forces.






d.
The Defence Services has the right to administer for participation of the entire people in Union security and defence.






e.
The Defence Services is mainly responsible for safeguarding the non-disintegration of the Union, the non-disintegration of National solidarity and the perpetuation of sovereignty.






f.
The Defence Services is mainly responsible for safeguarding the Constitution.











21. 




a.
Every citizen shall enjoy the right of equality, the right of liberty and the right of justice, as prescribed in this Constitution.






b.
No citizen shall be placed in custody for more than 24 hours without the permission of a Court.






c.
Every citizen is responsible for public peace and tranquility and prevalence of law and order.






d.
Necessary law shall be enacted to make citizens' freedoms, rights, benefits, responsibilities and restrictions effective, steadfast and complete.






22. The Union shall assist:







a.
to develop language, literature, fine arts and culture of the National races;






b.
to promote solidarity, mutual amity and respect and mutual assistance among the National races;






c.
to promote socio-economic development including education, health, economy, transport and communication, so forth, of less-developed National races.






23. The Union shall:







a.
enact necessary laws to protect the rights of the peasants;






b.
assist peasants to obtain equitable value of their agricultural produce.






24. The Union shall enact necessary laws to protect the rights of workers.




25. The Union shall assist to promote the interests of the intellectuals and intelligentsia.









26. 




a.
Civil Services personnel shall be free from party politics.






b.
The Union shall enact necessary laws for Civil Services personnel to have security and sufficiency of food, clothing and shelter, to get maternity benefits for married women in service, and to ease livelihood for welfare of retired Service personnel.






27. The Union shall assist development, consolidation and preservation of National culture.




28. The Union shall:







a.
earnestly strive to improve education and health of the people;






b.
enact the necessary law to enable National people to participate in matters of their education and health;






c.
implement free, compulsory primary education system;






d.
implement a modern education system that will promote all-around correct thinking and a good moral character contributing towards the building of the Nation.






29. The Union shall provide inputs, such as technology, investments, machinery, raw materials, so forth, to the extent possible for changeover from manual to mechanized agriculture.




30. The Union shall provide inputs, such as technology, investments, machinery, raw materials, so forth, to the extent possible, for development of industries.




31. The Union shall, to the extent possible, assist to reduce unemployment among the people.




32. The Union shall:







a.
care for mothers and children, orphans, fallen Defence Services personnel's children, the aged and the disabled;






b.
ensure disabled ex-Defence Services personnel a decent living and free vocational training.






33. The Union shall strive for youth to have strong and dynamic patriotic spirit, the correct way of thinking and to develop the five noble strengths.




34. Every citizen is equally entitled to freedom of conscience and the right to freely profess and practise religion subject to public order, morality or health and to the other provisions of this Constitution.




35. The economic system of the Union is market economy system.




36. The Union shall:







a.
permit all economic forces such as the State, regional organizations, cooperatives, joint-ventures, private individual, so forth, to take part in economic activities for the development of National economy;






b.
protect and prevent acts that injure public interests through monopolization or manipulation of prices by an individual or group with intent to endanger fair competition in economic activities;






c.
strive to improve the living standards of the people and development of investments;






d.
not nationalize economic enterprises;






e.
not demonetize the currency legally in circulation.






37. The Union:







a.
is the ultimate owner of all lands and all natural resources above and below the ground, above and beneath the water and in the atmosphere in the Union;






b.
shall enact necessary law to supervise extraction and utilization of State-owned natural resources by economic forces;






c.
shall permit citizens right of private property, right of inheritance, right of private initiative and patent in accord with the law.











38. 




a.
Every citizen shall have the right to elect and be elected in accord with the law.






b.
Electorate concerned shall have the right to recall elected people's representatives in accord with the provisions of this Constitution.






39. The Union shall enact necessary law to systematically form political parties for flourishing of a genuine, disciplined multi-party democratic system.









40. 




a.
If there arises a state of emergency characterized by inability to perform executive functions in accord with the provisions of the Constitution in a Region or a State or a Self-Administered Area, the President is empowered to exercise executive power in that Region, State or Self-Administered Area and, if necessary in doing so, the President is empowered to exercise legislative powers concerning that Region, State or Self-Administered Area in accord with the provisions of this Constitution.






b.
If there arises or there is sufficient reason to arise a state of emergency endangering life and property of the people in a Region, State or Self-Administered Area, the Defence Services has the right, in accord with the provisions of this Constitution, to prevent that danger and provide protection.






c.
If there arises a state of emergency that could cause disintegration of the Union, disintegration of national solidarity and loss of sovereign power or attempts therefore by wrongful forcible means such as insurgency or violence, the Commander-in-Chief of the Defence Services has the right to take over and exercise State sovereign power in accord with the provisions of this Constitution.






41. The Union practises independent, active and non-aligned foreign policy aimed at world peace and friendly relations with nations and upholds the principles of peaceful coexistence among nations.









42. 




a.
The Union shall not commence aggression against any nation.






b.
No foreign troops shall be permitted to be deployed in the territory of the Union.






43. No Penal law shall be enacted to provide retrospective effect.




44. No penalty shall be prescribed that violates human dignity.




45. The Union shall protect and conserve natural environment.




46. A Constitutional Tribunal shall be set up to interpret the provisions of the Constitution, to scrutinize whether or not laws enacted by the Pyidaungsu Hluttaw, the Region Hluttaws and the State Hluttaws and functions of executive authorities of Pyidaungsu, Regions, States and Self-Administered Areas are in conformity with the Constitution, to decide on disputes relating to the Constitution between Pyidaungsu and Regions, between Pyidaungsu and States, among Regions, among States, and between Regions or States and Self-Administered Areas and among Self-Administered Areas themselves, and to perform other duties prescribed in this Constitution.




47. The Basic Principles set forth in this Chapter, and Chapter 8, Citizen, Fundamental Rights, and Duties of the Citizen, the term "Union" means person or body exercising the legislative or executive authority of the Union under this Constitution according as the context may require.




48. The Basic Principles of the Union shall be the guidance in enacting laws by legislature and in interpreting the provisions of this Constitution and other laws.



Chapter II. State Structure




49. The Union is delineated and constituted by seven Regions, seven States and the Union territories as follows:







a.
Kachin State;






b.
Kayah State;






c.
Kayin State;






d.
Chin State;






e.
Sagaing Region;






f.
Taninthayi Region;






g.
Bago Region;






h.
Magway Region;






i.
Mandalay Region;






j.
Mon State;






k.
Rakhine State;






l.
Yangon Region;






m.
Shan State;






n.
Ayeyawady Region; and






o.
Union territories.











50. 




a.
Nay Pyi Taw, the capital of the Union, prescribed as Union territory, shall be under the direct administration of the President.






b.
If there arises a need to specify areas that have special situations concerning national defence, security, administration and economy, so forth, those areas may be prescribed as Union territories under the direct administration of the President after enacting law.






51. The Union is constituted as follows:







a.
villages are organized as village-tract;






b.
wards are organized as town or township;






c.
village-tracts and wards or towns are organized as township;






d.
townships are organized as district;






e.
districts are organized as Region or State;






f.
townships in a Self-Administered Zone are organized as Self-Administered Zone;






g.
townships in a Self-Administered Division are organized as District and such Districts are organized as Self-Administered Division;






h.
If there are Self-Administrated Zone or Self-Administered Division in a Region or a State, those Self-Administered Divisions, Self-Administered Zones and Districts are organized as Region or State;






i.
Regions, States and Union territories are organized as the Republic.











52. 




a.
If there arises a need to re-delineate the territorial boundary of the Union, the President shall firstly intimate the Head of the Pyidaungsu Hluttaw to ask for the opinion of the Pyidaungsu Hluttaw.






b.
The Head of the Pyidaungsu Hluttaw, after receiving the intimation of the President, shall obtain the opinion of the Hluttaw representatives as follows:









i.
assenting votes of more than half of the total number of representatives in the Hluttaw, elected in equal numbers from Regions and States;






ii.
assenting votes of more than half of the total number of representatives in the Hluttaw, elected as representatives on the basis of township as well as population;






iii.
assenting votes of more than half of the total number of representatives of the two Hluttaws from the Region or State involved in the boundary concerned.






c.
The Head of the Pyidaungsu Hluttaw, after obtaining the assenting votes as mentioned above, shall inform the President for re-delineating the territorial boundary of the Union as necessary.






d.
In accord with the above-mentioned procedures, if either of the Hluttaws, or representatives from the Region or State involved in the territorial boundary concerned resolve against re-delineation, the opinion of the Pyidaungsu Hluttaw shall be obtained. If three-fourths and above of the total number of the Pyidaungsu Hluttaw representatives cast assenting votes, the Head of the Pyidaungsu Hluttaw shall inform the President to re-delineate the territorial boundary as necessary.






e.
The President shall take necessary measures for re-delineation of the territorial boundary of the Union, as necessary, after obtaining the opinion of the Pyidaungsu Hluttaw.











53. 




a.
If there arises a cause to re-delineate the territorial boundary of a Region or a State, the prior consent of the electorate residing within the township concerned shall be obtained.






b.
In obtaining consent, re-delineation of the territorial boundary shall not be executed at all in the absence of assenting votes of more than half of the total number of the electorate residing within the township concerned.






c.
If more than half of the total number of eligible voters residing within the township concerned cast assenting vote for re-delineation of the territorial boundary, the consent of the Hluttaw representatives of the Region or State involved in the territorial boundary concerned shall be obtained.






d.
The President shall re-delineate the territorial boundary of the Region or State concerned with the consent of the Pyidaungsu Hluttaw, after obtaining the assenting votes of three-fourths and above of the total number of representatives from the Region or the State concerned.






e.
The resolution of the Pyidaungsu Hluttaw shall be obtained if a Region Hluttaw or a State Hluttaw concerned decided against re-delineation of the territorial boundary.






f.
The President shall, as necessary, re-delineate the territorial boundary of a Region or a State if three-fourths and above of the total number of representatives in the Pyidaungsu Hluttaw assent to the re-delineation of the territorial boundary.






54. Where there arises a situation to alter or form the territorial boundary or change the name of a village, village-tract, ward, town, township or district of a Region, State, Self-Administered Division or Self-Administered Zone concerned, the President shall act, as necessary, upon the recommendation of the Chief Minister of the Region or State concerned.




55. If it is desired to change the name of a Self-Administered Division or Self-Administered Zone, the same procedure shall be applied as in the case of changing the name of a Region or State.




56. The Self-Administered Divisions and Self-Administered Zones are delineated as follows:







a.
grouping Leshi, Lahe and Namyun townships in Sagaing Division as Naga Self-Administered Zone;






b.
grouping Ywangan and Pindaya townships in Shan State as Danu Self-Administered Zone;






c.
grouping HoPong, HsiHseng and Pinlaung townships in Shan State as Pa-O Self-Administered Zone;






d.
grouping Namhsan and Manton townships in Shan State as Pa Laung Self-Administered Zone;






e.
grouping Konkyan and Laukkai townships in Shan State as Kokang Self-Administered Zone;






f.
grouping six townships √± Hopang, Mongma, Panwai, Nahpan, Metman and Pangsang (Pankham) townships in Shan State as two districts which are forged into 'Wa' Self-Administered Division.





Chapter III. Head of State - The President and Vice-Presidents




57. The President and Vice-Presidents represent the Union.




58. The President of the Republic of the Union of Myanmar takes precedence over all other persons throughout the Republic of the Union of Myanmar.




59. Qualifications of the President and Vice-Presidents are as follows:







a.
shall be loyal to the Union and its citizens;






b.
shall be a citizen of Myanmar who was born of both parents who were born in the territory under the jurisdiction of the Union and being Myanmar Nationals;






c.
shall be an elected person who has attained at least the age of 45;






d.
shall be well acquainted with the affairs of the Union such as political, administrative, economic and military;






e.
shall be a person who has resided continuously in the Union for at least 20 years up to the time of his election as President; Proviso: An official period of stay in a foreign country with the permission of the Union shall be counted as a residing period in the Union;






f.
shall he himself, one of the parents, the spouse, one of the legitimate children or their spouses not owe allegiance to a foreign power, not be subject of a foreign power or citizen of a foreign country. They shall not be persons entitled to enjoy the rights and privileges of a subject of a foreign government or citizen of a foreign country;






g.
shall possess prescribed qualifications of the President, in addition to qualifications prescribed to stand for election to the Hluttaw.











60. 




a.
The President shall be elected by the Presidential Electoral College.






b.
The Presidential Electoral College shall be formed with three groups of the Pyidaungsu Hluttaw representatives as follows:









i.
group formed with elected Hluttaw representatives in the Hluttaw with an equal number of representatives elected from Regions and States;






ii.
group formed with elected Hluttaw representatives in the Hluttaw elected on the basis of township and population;






iii.
group formed with the Defence Services personnel Hluttaw representatives nominated by the Commander-in-Chief of the Defence Services for the said two Hluttaws.






c.
Each group shall elect a Vice-President from among the Hluttaw representatives or from among persons who are not Hluttaw representatives.






d.
The Pyidaungsu Hluttaw and a Body comprising the Heads and Deputy Heads of the two Hluttaws in the Pyidaungsu Hluttaw shall scrutinize whether or not the Vice-Presidents possess the qualifications prescribed for the President.






e.
The Presidential Electoral College comprising all the Pyidaungsu Hluttaw representatives shall elect by vote one of the three Vice-Presidents who are Presidential candidates, as the President.






f.
Necessary law shall be enacted for the election of President and Vice-Presidents.











61. 




a.
The term of office of the President or the Vice-Presidents is five years.






b.
After the expiry of the incumbent term, the President and the Vice-Presidents shall continue their duties until the time the new President is duly elected.






c.
The President and the Vice-Presidents shall not serve more than two terms.






d.
An interim period to serve as the President or the Vice-President shall not be counted as one term of office.






e.
If a vacancy is filled for the President or the Vice-President for any reason, the term of office of the new President or the new Vice-President shall be up to the expiry of the original term of office.






62. The President or the Vice-Presidents shall not be representative of any Hluttaw.




63. If the President or the Vice-Presidents are Hluttaw representatives, they shall be deemed to have resigned from their seats in that Hluttaw, and if the President or the Vice Presidents are the Civil Services personnel, they shall be deemed to have resigned or retired from their offices from the day of their election.




64. If the President or the Vice-Presidents are members of a political party, they shall not take part in its party activities during their term of office from the day of their election.




65. The President and the Vice-Presidents shall make an affirmation as follows:


"I ........... do solemnly and sincerely promise and declare that I will be loyal to the Republic of the Union of Myanmar and the citizens and hold always in esteem non-disintegration of the Union, non-disintegration of national solidarity and perpetuation of sovereignty.


I will uphold and abide by the Constitution and its Laws. I will carry out the responsibilities uprightly to the best of my ability and strive for further flourishing the eternal principles of justice, liberty and equality. I will dedicate myself to the service of the Republic of the Union of Myanmar."




66. The President or the Vice-Presidents shall exercise duties and powers vested by this Constitution and other laws.




67. The President and the Vice-Presidents shall not hold any other office or position of emolument.




68. The President and the Vice-Presidents shall furnish a list of family assets under his direction, namely land, houses, buildings, businesses, savings and other valuables together with their values to the Head of the Pyidaungsu Hluttaw.




69. The President and the Vice-Presidents shall receive the emoluments, allowances and insignia of office as prescribed by law. Each shall also be provided with an appropriate official residence.




70. Except in the case of removal from office following impeachment, the President and the Vice-Presidents shall enjoy pension and suitable allowances on retirement in accord with the law after the expiry of the term of office.









71. 




a.
The President or any Vice-President may be impeached for one of the following reasons:









i.
high treason;






ii.
breach of the provisions of this Constitution;






iii.
misconduct;






iv.
being disqualified for the President or Vice-President under provisions as prescribed in this Constitution;






v.
inefficient discharge of duties assigned by law.






b.
If it be required to impeach the President or any Vice-President, a charge signed by not less than one-fourth of the total number of representatives of either Hluttaw included in the Pyidaungsu Hluttaw shall be submitted to the Head of the Hluttaw concerned.






c.
Action shall proceed only when this charge is supported by not less than two-thirds of the total number of representatives of the Hluttaw concerned.






d.
If one Hluttaw supports the taking of action, the other Hluttaw shall form a Body to investigate this charge.






e.
The President or the Vice-President shall have the right to refuse the charge himself in person or through a representative when it is investigated.






f.
If, after the investigation, not less than two-thirds of the total number of representatives of the Hluttaw which investigated the charge or caused the investigation to be initiated passed the resolution that the charge has been substantiated and renders the President or the Vice-President unfit to continue in office, the Hluttaw concerned shall submit to the Head of the Pyidaungsu Hluttaw such resolution to remove the impeached President or the impeached Vice-President from office.






g.
The Head of the Pyidaungsu Hluttaw shall declare the removal of the President or the Vice-President immediately after the receipt of the submission.






72. The President or any of the Vice-Presidents shall be allowed to resign from office of his own volition before the expiry of the term of office.









73. 




a.
One of the two Vice-Presidents who has won the second highest votes in the Presidential election shall serve as Acting President if the office of the President falls vacant due to his resignation, death, permanent disability or any other cause.






b.
If the office of the President becomes vacant when the Pyidaungsu Hluttaw is in session, the Acting President shall promptly intimate the Head of the Pyidaungsu Hluttaw to fill the vacancy within seven days.






c.
On receipt of the intimation from the Acting President, the Head of the Pyidaungsu Hluttaw shall proceed to elect a Vice-President by the group of Hluttaw representatives concerned that initially elected the Vice-President who subsequently got elected President, the office now being vacant.






d.
After the group of Hluttaw representatives concerned has elected a Vice-President, the Electoral College comprising all the Pyidaungsu Hluttaw representatives shall elect the President from among the three Vice-Presidents.






e.
If the office of the President becomes vacant when the Pyidaungsu Hluttaw is not in session, the Head of the Pyidaungsu Hluttaw shall summon the Pyidaungsu Hluttaw within 21 days from the day of receipt of the intimation from the Acting President and proceed to hold election to fill the vacant office of the President in accord with the above procedure.






f.
If the office of a Vice-President becomes vacant before the expiry of the term by reason of his resignation, death, permanent disability or any other cause when the Pyidaungsu Hluttaw is in session, the President shall promptly intimate the Head of the Pyidaungsu Hluttaw to elect a Vice-President within seven days by the group of Hluttaw representatives concerned that elected the said Vice-President.






g.
When the Pyidaungsu Hluttaw is not in session, the Head of the Pyidaungsu Hluttaw shall summon the Pyidaungsu Hluttaw within 21 days from the day of receipt of the intimation from the President and proceed with the election of a Vice-President by the group of Hluttaw representatives concerned in accord with the prescribed procedure.





Chapter IV. Legislature



A. The Pyidaungsu Hluttaw



Part 1. The formation of the Pyidaungsu




74. The Pyidaungsu Hluttaw comprises of the following two Hluttaws:







a.
in accord with the provisions of Section 109, the Pyithu Hluttaw formed with Hluttaw representatives elected on the basis of township as well as population and Hluttaw representatives being the Defence Services Personnel nominated by the Commander-in-Chief of the Defence Services;






b.
in accord with the provisions of Section 141, the Amyotha Hluttaw formed with Hluttaw representatives elected in equal numbers from Regions and States and Hluttaw representatives being the Defence Services Personnel nominated by the Commander-in-Chief of the Defence Services.





Part 2. The Head and the Deputy Heads of the respective Hluttaws




75. On the day of commencement of the first Hluttaw session for each term of the Hluttaw concerned, the person who is to conduct and supervise the Hluttaw session held for the taking of affirmation of office by Hluttaw representatives and for electing the Hluttaw Speaker and Deputy Speaker shall be called the Chairperson, the Head and the Deputy Head of the Pyidaungsu Hluttaw shall be called the Speaker and the Deputy Speaker, the Head and the Deputy Head of the Pyithu Hluttaw, the Amyotha Hluttaw, the Region Hluttaw or the State Hluttaw shall be called the Speaker and the Deputy Speaker.



Part 3. Performance of duties by the Speaker and the Deputy Speaker of the Pyidaungsu Hluttaw









76. 




a.
The Speaker and the Deputy Speaker of the Amyotha Hluttaw shall also serve as the Speaker and the Deputy Speaker of the Pyidaungsu Hluttaw from the day of term of the Pyithu Hluttaw commences up to the end of 30 months and the Speaker and the Deputy Speaker of the Pyithu Hluttaw shall also serve as the Speaker and the Deputy Speaker of the Pyidaungsu Hluttaw for the remaining term.






b.
When the Speaker of the Pyidaungsu Hluttaw is unable to perform the duties of the Speaker, the Deputy Speaker shall temporarily perform the duties of the Speaker.





Part 4. Functions of the Speaker of the Pyidaungsu Hluttaw




77. The Speaker of the Pyidaungsu Hluttaw shall:







a.
supervise the Pyidaungsu Hluttaw sessions;






b.
invite the President, if he is intimated of the President's desire to address the Pyidaungsu Hluttaw;






c.
have the right to invite organizations or persons representing any of the Union level organizations formed under the Constitution to attend the Pyidaungsu Hluttaw session and give clarifications on matters relating to ongoing discussions, if necessary;






d.
perform other duties and powers prescribed by the Constitution or any law.





Part 5. Convening the Sessions of the Pyidaungsu Hluttaw




78. The first regular session of the Pyidaungsu Hluttaw shall be held within 15 days from the first day of the commencement of the first session of the Pyithu Hluttaw. The Speaker of the Pyidaungsu Hluttaw shall convene the Pyidaungsu Hluttaw.




79. The Speaker of the Pyidaungsu Hluttaw shall convene the Pyidaungsu Hluttaw regular session at least once a year. The maximum interval between the two regular sessions shall not exceed twelve months.




80. The following functions shall be carried out at the Pyidaungsu Hluttaw session:







a.
recording the address delivered by the President;






b.
reading and recording the message sent by the President and other messages permitted by the Speaker;






c.
submitting, discussing and resolving on a Bill;






d.
discussing and resolving on the remarks of the President concerning a Bill approved by the Pyidaungsu Hluttaw;






e.
discussing and resolving on matters to be undertaken by the Pyidaungsu Hluttaw in accord with the provisions of the Constitution;






f.
discussing, resolving and recording the reports submitted to the Pyidaungsu Hluttaw;






g.
submitting proposals, discussing and resolving;






h.
raising questions and replying;






i.
undertaking matters approved by the Speaker of the Pyidaungsu Hluttaw.






81. Matters that require resolutions, consents and approvals of the Pyidaungsu Hluttaw shall be implemented as follows:







a.
if the Pyidaungsu Hluttaw is in session, the matter shall be discussed and resolved at that session;






b.
if the Pyidaungsu Hluttaw is not in session, the matter shall be discussed and resolved at the nearest Pyidaungsu Hluttaw session;






c.
a special session or an emergency session shall be convened to discuss and resolve matters which need urgent action in the interest of the public.






82. The Speaker of the Pyidaungsu Hluttaw may convene a special session or an emergency session, if necessary.




83. The Speaker of the Pyidaungsu Hluttaw shall convene a special session or an emergency session as soon as possible when the President informs him to do so.




84. The Speaker of the Pyidaungsu Hluttaw shall convene a special session as soon as possible, if at least one-fourth of the total number of the representatives so require.









85. 




a.
The first day session of the Pyidaungsu Hluttaw shall be valid if more than half of the total number, who have the right to attend the session, are present. The session, if invalid, shall be adjourned.






b.
The sessions that are adjourned due to invalidity in accord with the Sub-Section (a) as well as the valid sessions that are extended shall be valid if at least one-third of the Hluttaw representatives are present.











86. 




a.
A matter that shall be resolved in the Pyidaungsu Hluttaw, save as otherwise provided by the Constitution, shall be determined by a majority of votes of the representatives of the Pyidaungsu Hluttaw who are present and voting.






b.
The Speaker of the Pyidaungsu Hluttaw or the Deputy Speaker acting as such shall not vote in the first instance, but shall have and exercise a casting vote in the case of an equality of votes.






87. If a representative of the Pyidaungsu Hluttaw is, without permission of the Speaker of the Pyidaungsu Hluttaw, absent from sessions of the Pyidaungsu Hluttaw for a period of at least 15 consecutive days, the Speaker shall inform the Hluttaw concerned to take action against the representative according to the prescribed procedures. In computing the said period of 15 days, no account shall be taken of any period during which the session is adjourned.




88. Although there are vacant seats, the Pyidaungsu Hluttaw shall have the right to carry out its functions. Moreover, the resolutions and proceedings of the Pyidaungsu Hluttaw shall not be annulled, notwithstanding the acts of some person who was not entitled to do so sat or voted or took part in the proceedings are later discovered.




89. The proceedings and the records of the Pyidaungsu Hluttaw shall be published. However, the proceedings and the records prohibited by any law or the resolution of the Pyidaungsu Hluttaw shall not be published.




90. Members of the organizations representing any of the Union level organizations formed under the Constitution while attending the Pyidaungsu Hluttaw with the permission of the Speaker have the right to explain, converse and discuss the Bills and other matters in connection with the respective organization.




91. The Union level organizations formed under the Constitution may submit the general situation in connection with the respective organization, which should be submitted to the Pyidaungsu Hluttaw with the permission of the Speaker.









92. 




a.
Subject to the provisions of the Constitution and the provisions of the law relating to the Pyidaungsu Hluttaw, the representatives of the Pyidaungsu Hluttaw shall have freedom of speech and voting at the Pyidaungsu Hluttaw and the Pyidaungsu Hluttaw Joint Committee. Concerning the submitting, discussing and performing at the Pyidaungsu Hluttaw and the Joint Committee, no action shall be taken against, a representative of the Pyidaungsu Hluttaw, except under its law.






b.
Subject to the provisions of the Constitution and the provisions of the law relating to the Pyidaungsu Hluttaw, members of the organizations or persons representing any of the Union level organizations formed under the Constitution who are invited to attend the Pyidaungsu Hluttaw session have the freedom of speech. No action shall be taken against such members or persons for their submission and speeches in Pyidaungsu Hluttaw by other law except under its law.






c.
If the persons mentioned in Sub-Sections (a) and (b) committed assault in exercising the said privileges, they shall be liable to punishment under the regulations, by-laws, procedures of the Pyidaungsu Hluttaw or the existing law.






93. If there is a need to arrest a Pyidaungsu Hluttaw representative attending the Pyidaungsu Hluttaw session or a person attending the Pyidaungsu Hluttaw session with the permission or invitation of the Speaker of the Pyidaungsu Hluttaw, credible evidence shall be submitted to the Speaker of the Pyidaungsu Hluttaw. He shall not be arrested without the prior permission of the Speaker of the Pyidaungsu Hluttaw.




94. No action shall be instituted relating to the reports, documents, and Hluttaw records published by the Pyidaungsu Hluttaw or under its authority.



Part 6. Legislation









95. 




a.
If a Bill initiated in the Pyithu Hluttaw or the Amyotha Hluttaw is approved by both Hluttaws, it shall be deemed that the Bill is approved by the Pyidaungsu Hluttaw.






b.
If there is a disagreement between the Pyithu Hluttaw and the Amyotha Hluttaw concerning a Bill, the Bill shall be discussed and resolved in the Pyidaungsu Hluttaw.






96. The Pyidaungsu Hluttaw shall have the right to enact laws for the entire or any part of the Union related to matters prescribed in Schedule One of the Union Legislative List.









97. 




a.
When the Pyidaungsu Hluttaw enacts a law, it may:









i.
authorize to issue rules, regulations and by-laws concerning that law to any Union level organization formed under the Constitution;






ii.
authorize to issue notifications, orders, directives and procedures to the respective organization or authority.






b.
The rules, regulations, notifications, orders, directives, and procedures issued under the power conferred by any law shall be in conformity with the provisions of the Constitution and the relevant law.






c.
If both the Pyithu Hluttaw and the Amyotha Hluttaw resolve to annul or amend any rule, regulation or by-law, it shall be deemed that the rule, regulation, or by-law is annulled or amended by the Pyidaungsu Hluttaw.






d.
If there is a disagreement to annul or amend any rule, regulation or by-law between the Pyithu Hluttaw and the Amyotha Hluttaw, it shall be discussed and resolved at the Pyidaungsu Hluttaw.






e.
If a resolution is passed to annul or amend any rule, regulation or by-law under Sub-Section (c) or (d), the resolution shall be without prejudice to the validity of any action previously taken under the relevant rule, regulation or by-law.





Part 7. Legislation relating to Other Matters




98. The legislative power is vested in the Pyidaungsu Hluttaw relating to other matters not enumerated in the legislative list of the Union, Region or State and Self-Administered Division Leading Body or Self-Administered Zone Leading Body.



Part 8. Legislation relating to Union Territories




99. The Pyidaungsu Hluttaw shall enact the required laws if the need arises to do so for the Union territories relating to matters for which legislative powers are vested to the Region Hluttaw or the State Hluttaw, or Self-Administered Division Leading Body or Self-Administered Zone Leading Body.



Part 9. Submission of a Bill









100. 




a.
The Union level organizations formed under the Constitution shall have the right to submit the Bills relating to matters they administered among the matters included in the Union Legislative List to the Pyidaungsu Hluttaw in accord with the prescribed procedures.






b.
Bills relating to national plans, annual budgets and taxation, which are to be submitted exclusively by the Union Government shall be discussed and resolved at the Pyidaungsu Hluttaw in accord with the prescribed procedures.






101. The Bills submitted to the Pyidaungsu Hluttaw by the Union level organizations formed under the Constitution, except the Bills that are prescribed in the Constitution to be discussed and resolved exclusively at the Pyidaungsu Hluttaw, are entitled to initiate and discuss at either the Pyithu Hluttaw or the Amyotha Hluttaw in accord with the prescribed procedures.




102. The Bills, which are to be discussed and resolved exclusively at the Pyidaungsu Hluttaw need to be vetted before being discussed at the Pyidaungsu Hluttaw, those Bills shall be vetted jointly by the Pyithu Hluttaw Bill Committee and the Amyotha Hluttaw Bill Committee, and the findings and remarks of the Joint Committee together with the Bill may be submitted to the Pyidaungsu Hluttaw session in accord with the prescribed procedures.



Part 10. Submission of the Union Budget Bill









103. 




a.
The President or the person assigned by him, on behalf of the Union Government, shall submit the Union Budget Bill to the Pyidaungsu Hluttaw.






b.
The following matters included in the Union Budget Bill shall be discussed at the Pyidaungsu Hluttaw but not refused or curtailed:









i.
salary and allowance of Heads and Members of the Union level organizations formed under the Constitution and expenditures of those organizations;






ii.
debts for which the Union is liable and expenses relating to the debts, and other expenses relating to the loans taken out by the Union;






iii.
expenditures required to satisfy judgment, order, decree of any Court or Tribunal;






iv.
other expenditures which are to be charged by any existing law or any international treaty.






c.
Approval, refusal and curtailing of other expenditures except the expenditures specified in Sub-Section (b) shall be passed by the majority consent of the Pyidaungsu Hluttaw.






d.
The Union Government shall perform as necessary in accord with the Union Budget Law enacted by the Pyidaungsu Hluttaw.






e.
If in respect of the relevant financial year a need has arisen to authorize the estimated receipts and authorized expenditures in the Union Budget Law enacted by the Pyidaungsu Hluttaw and in addition to estimate receipts and to authorize expenditures, the Supplementary Appropriation law shall be enacted in the above manner.






f.
The Union Government shall perform as necessary in accord with the Supplementary Appropriation Law enacted by the Pyidaungsu Hluttaw.





Part 11. Ordinance




104. When the President after promulgating an Ordinance submits it to the Pyidaungsu Hluttaw for approval, the Pyidaungsu Hluttaw shall:







a.
resolve to approve the Ordinance or not;






b.
if it is approved determine the period, the Ordinance shall continue to be in operation;






c.
if it is disapproved, cease to operate from the day of its disapproval.





Part 12. Promulgation as Law









105. 




a.
The President shall sign the Bills approved or the Bills deemed to be approved by the Pyidaungsu Hluttaw, within 14 days after the day of receipt, and shall promulgate it as Law.






b.
The President, within the prescribed period, may send the Bill back to the Pyidaungsu Hluttaw together with his comments.






c.
If the President does not send the Bill back to the Pyidaungsu Hluttaw together with his signature and comments within the prescribed period, or if the President does not sign to promulgate, on the day after the completion of that period, the Bill shall become a law as if he had signed it.











106. 




a.
If the President sends the Bill back to the Pyidaungsu Hluttaw together with his comments within the prescribed period, the Pyidaungsu Hluttaw, after discussion of the President's comments, may accept his comment and resolve to amend the Bill or may resolve to approve the Bill as it is without accepting the President's comment.






b.
When the Bill which is amended in accord with the President's comment or the Bill which is approved as it is without accepting the President's comment is sent back to him by the resolution of the Pyidaungsu Hluttaw, the President shall sign the Bill and promulgate it as law within seven days after receiving the Bill back.






c.
If the Bill sent back by the Pyidaungsu Hluttaw is not signed by the President within the prescribed period, it shall become law as if he had signed it on the last day of the prescribed period.






107. The laws signed by the President or the laws deemed to have been signed by him shall be promulgated by publication in the official gazette. The Law shall come into operation on the day of such promulgation unless the contrary intention is expressed.




108. The Pyidaungsu Hluttaw:







a.
shall give the resolution on matters relating to ratifying, annulling and revoking from international, regional or bilateral treaties, agreements submitted by the President;






b.
may confer the authority on the President to conclude, annul and revoke any kind of international, regional or bilateral treaties or agreements without the approval of the Pyidaungsu Hluttaw.





B. Pyithu Hluttaw



Part 1. Formation of the Pyithu Hluttaw




109. The Pyithu Hluttaw shall be formed with a maximum of 440 Hluttaw representatives as follows:







a.
not more than 330 Pyithu Hluttaw representatives elected prescribing electorate in accord with law on the basis of township as well as population or combining with an appropriate township which is contagious to the newly-formed township if it is more than 330 townships;






b.
not more than 110 Pyithu Hluttaw representatives who are the Defence Services personnel nominated by the Commander-in-Chief of the Defence Services in accord with the law.





Part 2. Election of the Pyithu Hluttaw Chairperson









110. 




a.
A Pyithu Hluttaw representative shall be elected as the Chairperson at the commencement of the first session of the Pyithu Hluttaw for its term.






b.
The Chairperson shall take an affirmation of office before the Pyithu Hluttaw;






c.
The Chairperson shall supervise the Pyithu Hluttaw session up to the completion of the election of the Speaker and the Deputy Speaker of the Pyithu Hluttaw.





Part 3. Election of the Speaker and the Deputy Speaker of the Pyithu Hluttaw









111. 




a.










i.
The Pyithu Hluttaw representatives shall elect a Speaker and a Deputy Speaker from among the Pyithu Hluttaw representatives.






ii.
When the seat of the Speaker or the Deputy Speaker becomes vacant, the substitution shall be made at the nearest session of the Pyithu Hluttaw.






iii.
When the Speaker is unable to perform the duties of the Speaker, the Deputy Speaker shall temporarily perform the duties of the Speaker.






b.
The law relating to procedures to elect the Speaker and the Deputy Speaker of the Pyithu Hluttaw shall be enacted.





Part 4. Functions of the Speaker of the Pyithu Hluttaw




112. The Speaker of the Pyithu Hluttaw shall:







a.
supervise the Pyithu Hluttaw sessions;






b.
invite the President, if he is intimated of the President's desire to address the Pyithu Hluttaw;






c.
have the right to invite members of the organization or persons representing any of the Union level organizations formed under the Constitution to attend the Pyithu Hluttaw and give clarifications on matters relating to ongoing discussions of the Pyithu Hluttaw session, if necessary;






d.
perform other duties and exercise powers prescribed by the Constitution or any law.





Part 5. Performance and termination of duties of the Speaker and the Deputy Speaker of the Pyithu Hluttaw









113. 




a.
The Speaker and the Deputy Speaker of the Pyithu Hluttaw shall perform their duties until the first session of the next term of the Pyithu Hluttaw is held.






b.
If the Speaker or the Deputy Speaker resigns or has ceased to be a Pyithu Hluttaw representative, or has no right to continue to stand as a Pyithu Hluttaw representative, or is suspended from his position as the Speaker or the Deputy Speaker by the Pyithu Hluttaw, or has passed away, he shall have ceased from his position.






114. Duties, powers and rights of the Speaker and the Deputy Speaker of the Pyithu Hluttaw shall be prescribed by law. Formation of the Pyithu Hluttaw Committee, Commission and Bodies



Part 6. Formation of the Pyithu Hluttaw Committee, Commission and Bodies









115. 




a.
The Pyithu Hluttaw shall form Bill Committee, Public Accounts Committee, Hluttaw Rights Committee, and Government's Guarantees, Pledges and Undertakings Vetting Committee with the Pyithu Hluttaw representatives.






b.
When the occasion arises to have studies made and submitted on defence and security matters or Military affairs, the Pyithu Hluttaw shall form the Defence and Security Committee with the Pyithu Hluttaw representatives who are the Defence Services Personnel, for a limited time. The Defence and Security Committee so formed may, if necessary, be included suitable Pyithu Hluttaw representatives who are not the Defence Services Personnel in accord with the volume of work.






c.
If there arises a need to study and submit other affairs, in addition to legislature, executive, national races affairs, economics, finance, social and foreign affairs, Hluttaw Committees may be formed with the Pyithu Hluttaw representatives for a limited time.






d.
The Pyithu Hluttaw shall determine the number of members, duties, powers, rights, and terms of Pyithu Hluttaw Committees.






116. If there arises a certain matter to co-ordinate with the Amyotha Hluttaw, the Pyithu Hluttaw may elect and assign its representatives who will serve with the Joint Committee comprising an equal number of representatives from the Pyithu Hluttaw and the Amyotha Hluttaw to form that Committee. The term of the Joint Committee shall be until the time they have submitted the report to the Hluttaw concerned.




117. When both the Pyithu Hluttaw and the Amyotha Hluttaw have certain matters to study, apart from matters to be performed by the Committees as prescribed in Sub-Sections (a) and (b) of Section 115, the Speakers of these Hluttaws may co-ordinate among themselves and form a Joint Committee comprising an equal number of representatives from the Pyithu Hluttaw and the Amyotha Hluttaw. The Pyithu Hluttaw may elect and assign the Pyithu Hluttaw representatives included in that Committee. The term of the Joint Committee shall be until the time they have submitted the report to the Hluttaw concerned.









118. 




a.
If there arises a need to study the remaining matters other than those studied by the Pyithu Hluttaw Committees, the Pyithu Hluttaw may form Commissions and Bodies with the Pyithu Hluttaw representatives or including suitable citizens.






b.
In forming the above Commissions and Bodies, the Pyithu Hluttaw shall determine the number of members, duties, powers, rights, and the terms of the said Commissions and Bodies.





Part 7. Term of the Pyithu Hluttaw




119. The term of the Pyithu Hluttaw is five years from the day of its first session.



Part 8. Qualification of the Pyithu Hluttaw representatives




120. Persons who possess the following qualifications shall be entitled to be elected as the Pyithu Hluttaw representatives:







a.
person who has attained the age of 25 years;






b.
citizen who was born of both parents who are citizens;






c.
person who has resided in the Union of Myanmar for at least ten consecutive years up to the time of his election as Pyithu Hluttaw representative;







Proviso: The official period of stay in a foreign country with the permission of the Union shall be counted as a residing period in the Union,






d.
person who possesses qualifications prescribed by the Election Law.





Part 9. Disqualification for the Pyithu Hluttaw Representatives




121. The following persons shall not be entitled to be elected as the Pyithu Hluttaw representatives:







a.
a person serving prison term, having been convicted by the Court concerned for having committed an offence;






b.
a person who has no right to be elected a Pyithu Hluttaw representative due to having committed an offence relating to disqualification for the Pyithu Hluttaw representative and being convicted for such offence, unless the period specified by the authority for him has not expired, before or after the Constitution comes into operation;






c.
person who is of unsound mind as adjudged by the relevant law;






d.
person who is an undischarged insolvent as being declared by the relevant court;






e.
person who owes allegiance to a foreign government, or subject to a foreign government or a citizen of a foreign country;






f.
person who is entitled to enjoy the rights and privileges of a subject of a foreign government or a citizen of a foreign country;






g.
person himself or is of a member of an organization who obtains and utilizes directly or indirectly the support of money, land, housing, building, vehicle, property, so forth, from government or religious organization or other organizations of a foreign country;






h.
person himself or is of a member of an organization who abets the act of inciting, giving speech, conversing or issuing declaration to vote or not to vote based on religion for political purpose;






i.
member of a religious order;






j.
Civil Services personnel;







Proviso: The expression shall not be applied to Civil Services personnel including the Defence Services personnel selected and appointed in the Hluttaws and organizations formed under the Constitution.






k.
person himself or is of a member of an organization who obtains and utilizes directly or indirectly the State-owned money, land, housing, building, vehicle, property, so forth;







Proviso:









i.
The expression 'State-owned money' does not include pension, allowance, money or salary, allowances, money officially granted by the Union for services rendered for the benefit of the Union;






ii.
The expression 'State-owned land, housing, building, vehicles and property' does not include State-owned land, housing, building and apartments, other building and apartments, State-owned aircraft, trains, vessels and motor vehicles and property, so forth, which have been permitted by the Union to be used under an existing law or as required by duty, or leased from the Union on payment.






l.
a person who has no right to be elected a Pyithu Hluttaw representative due to having committed a malpractice under relating to the Election Law or acting an omission relating to disqualification for a Pyithu Hluttaw representative being convicted under the Election Law, the period specified by the authority for him has not expired, before or after the Constitution comes into operation.





Part 10. Qualifications of the Pyithu Hluttaw representatives who are the Defence Services personnel




122. The Defence Services personnel, nominated by the Commander-in-Chief of the Defence Services as Pyithu Hluttaw representatives who are the Defence Services personnel in accord with the law, shall possess the prescribed qualifications for the Pyithu Hluttaw representatives.



Part 11. Convening the Pyithu Hluttaw Session




123. The first regular session of a term of the Pyithu Hluttaw shall be held within 90 days after the commencement of the general election.









124. 




a.
The first regular session of the Pyithu Hluttaw shall be held by the State Peace and Development Council after the Constitution comes into operation.






b.
The first regular sessions for the forthcoming terms of the Pyithu Hluttaw shall be held by the Speaker of the Pyithu Hluttaw who continues to perform his duties in accord with the provisions of the Constitution.











125. 




a.
The representatives of the Pyithu Hluttaw shall take an affirmation of office as mentioned in Schedule Four before the Chairperson of the Pyithu Hluttaw at the first regular session of the Pyithu Hluttaw.






b.
The representatives of the Pyithu Hluttaw who have not taken an affirmation of office shall do so before the Speaker of the Hluttaw at the session of the Pyithu Hluttaw at which they first attend.






126. The Speaker of the Pyithu Hluttaw shall convene the regular session at least once a year. The maximum interval between regular sessions shall not exceed 12 months.




127. The following functions shall be carried out at the Pyithu Hluttaw session:







a.
recording the address delivered by the President;






b.
reading and recording the message sent by the President and other messages permitted by the Speaker;






c.
submitting, discussing and resolving on a Bill;






d.
discussing and resolving on the matters to be undertaken by the Pyithu Hluttaw in accord with the provisions of the Constitution;






e.
discussing, resolving and recording the reports submitted to the Pyithu Hluttaw;






f.
submitting proposals, discussing and resolving;






g.
raising questions and replying;






h.
performing matters approved by the Speaker of the Pyithu Hluttaw.











128. 




a.
The first day session of the Pyithu Hluttaw shall be valid if more than half of the total number of the Hluttaw representatives, who have the right to attend the session, are present. The session, if invalid, shall be adjourned.






b.
The sessions that are adjourned due to invalidity in accord with the Sub-Section (a) as well as the valid sessions that are extended will be valid if at least one-third of the Hluttaw representatives are present.











129. 




a.
A matter that shall be resolved in the Pyithu Hluttaw, save as otherwise provided by the Constitution, shall be determined by a majority of votes of the Pyithu Hluttaw representatives who are present and voting.






b.
The Speaker of the Pyithu Hluttaw or the Deputy Speaker discharging duties as the Speaker at the Pyithu Hluttaw shall not vote in the first instance in the sessions of the Pyithu Hluttaw, but shall have and exercise a casting vote in the matter of an equality of votes.











130. 




a.
If a Pyithu Hluttaw representative is, without permission of the Pyithu Hluttaw, absent from a Pyithu Hluttaw session for a period of at least 15 consecutive days, the Pyithu Hluttaw may declare his seat vacant. In computing the said period of 15 days, no account shall be taken of any period during which the session is adjourned.






b.
If the Speaker of the Pyidaungsu Hluttaw informed the Pyithu Hluttaw that a Pyithu Hluttaw representative is absent from a Pyidaungsu Hluttaw session for a period of 15 consecutive days without permission, the Pyithu Hluttaw shall take action against the said representative in accord with the prescribed procedures.






131. Although there are vacant seats, the Pyithu Hluttaw shall have the right to carry out its functions. Moreover, the resolutions and proceedings of the Pyithu Hluttaw shall not be annulled, notwithstanding the acts of some person who was not entitled to do so sat or voted or took part in the proceedings are later discovered.




132. The proceedings and the records of the Pyithu Hluttaw shall be published. However, the proceedings and the records prohibited by any law or the resolution of the Pyithu Hluttaw shall not be published.









133. 




a.
Subject to the provisions of the Constitution and the law relating to the Pyithu Hluttaw, the Pyithu Hluttaw representatives shall have freedom of speech and voting at the Pyithu Hluttaw and the Pyithu Hluttaw Committee. Concerning the discussing, submitting and performing at the Pyithu Hluttaw and the Pyithu Hluttaw Committees, no action shall be taken against a Pyithu Hluttaw representative except under its law.






b.
Subject to the provisions of the Constitution and the provisions of the law relating to the Pyithu Hluttaw, members of the organizations or persons representing any of the Union level organizations formed under the Constitution who are permitted or invited to attend the session of the Pyithu Hluttaw or any committee of the Pyithu Hluttaw have the freedom of speech at the Pyithu Hluttaw and the Pyithu Hluttaw Committees. No action shall be taken against such members or persons for their submissions and speeches in the Pyithu Hluttaw and the Pyithu Hluttaw Committees by other law except under its law.






c.
If the persons mentioned in Sub-Sections (a) and (b) committed assault in exercising the said privileges, they shall be liable to punishment under the regulations, by-laws, procedures of the Pyithu Hluttaw or the existing laws.











134. 




a.
If there is a need to arrest a Pyithu Hluttaw representative attending the session or a person attending the Pyithu Hluttaw session with the permission or invitation of the Speaker of the Pyithu Hluttaw, the credible evidence shall be submitted to the Speaker of the Pyithu Hluttaw. He shall not be arrested without the prior permission of the Speaker of the Pyithu Hluttaw.






b.
If there is a need to arrest a member of a Committee or Commission or the Body of the Pyithu Hluttaw attending session of any Committee or session of Commission or the Body formed by the Pyithu Hluttaw, the credible evidence shall be submitted to the Speaker of the Pyithu Hluttaw through the Head of the Committee or Commission or Body concerned. He shall not be arrested without the prior permission of the Speaker of the Pyithu Hluttaw.






c.
If a Pyithu Hluttaw representative is arrested, the Pyithu Hluttaw or the Pyithu Hluttaw Committee or the Commission or the Body formed by the Pyithu Hluttaw is not in session, the credible evidence in support of such arrest shall as soon as possible be submitted to the Speaker of the Pyithu Hluttaw.






135. No action shall be instituted relating to the reports, documents, and Hluttaw records published by the Pyithu Hluttaw or under its authority.



Part 12. Submission of Bill




136. Bills relating to other matters , except the matters prescribed in the Constitution that the Bill shall be submitted and passed exclusively by the Pyidaungsu Hluttaw stated in the Schedule One of Union Legislative List, shall be initiated in the Pyithu Hluttaw in accord with the prescribed procedures.









137. 




a.
After issuing any rule, regulation or by-law in accord with the law enacted by the Pyidaungsu Hluttaw, the Body concerned shall distribute and submit the said rule, regulation or by-law to its representatives at the nearest regular session of the Pyithu Hluttaw with the permitted arrangement of the Speaker of the Hluttaw.






b.
If it is found that a rule, regulation or by-law is in conformity with the provisions of relevant law, Hluttaw representatives may move to annul or amend the rule, regulation or by-law to the Pyithu Hluttaw within 90 days from the day that rule, regulation or by-law is submitted and distributed.






c.
If there is a disagreement between the Pyithu Hluttaw and the Amyotha Hluttaw to annul or amend any rule, regulation or by-law, it shall be submitted to the Pyidaungsu Hluttaw.











138. 




a.
If Bills submitted by any Union level organization formed under the Constitution are sent in accord with the prescribed procedures of the Pyidaungsu Hluttaw, it shall be deemed that such Bills are initiated in the Pyithu Hluttaw, and shall be discussed and resolved in the Pyithu Hluttaw.






b.
Bills relating to other matters , except the matters prescribed in the Constitution that the Bill shall be submitted and passed exclusively by the Pyidaungsu Hluttaw stated in the Union Legislative List, shall be initiated in the Pyithu Hluttaw in accord with the law. Such Bills shall be discussed and resolved by the Pyithu Hluttaw under the prescribed procedures.






c.
The Bills passed by the Pyithu Hluttaw shall be sent to the Amyotha Hluttaw to continue to discuss and resolve.











139. 




a.
After receiving a Bill sent by the Amyotha Hluttaw, the Pyithu Hluttaw may resolve to agree or disagree, or agree with amendments in accord with the resolution of the Amyotha Hluttaw. The Bill shall be sent back to the Amyotha Hluttaw together with the resolution of the Pyithu Hluttaw.






b.
When the Pyithu Hluttaw receives the Bill with amendments from the Amyotha Hluttaw it shall, if it accepts the Bill with amendments of the Amyotha Hluttaw, send to the Speaker of the Pyidaungsu Hluttaw.






c.
If there is a disagreement between the Pyithu Hluttaw and the Amyotha Hluttaw relating to the Bill sent to the Amyotha Hluttaw, the Pyithu Hluttaw shall take the resolution of the Pyidaungsu Hluttaw.






140. Members of the organization representing any Union level Body formed under the Constitution are entitled:







a.
to explain, converse and discuss Bills or matters relating to their Bodies when they are attending the Pyithu Hluttaw session with the permission of the Speaker of the Pyithu Hluttaw;






b.
to explain, converse and discuss Bills or matters relating to their Bodies when they are attending sessions of the Committees, Commissions and Bodies of the Pyithu Hluttaw with the permission of the Head of the Committee, Commission or Body concerned.





C. Amyotha Hluttaw



Part 1. Formation of the Amyotha Hluttaw




141. The Amyotha Hluttaw shall be formed with a maximum of 224 Hluttaw representatives as follows:







a.
168 Amyotha Hluttaw representatives elected in an equal number of 12 representatives from each Region or State inclusive of relevant Union territories and including one representative from each Self-Administered Division or Self-Administered Zone;






b.
56 Amyotha Hluttaw representatives who are the Defence Services personnel nominated by the Commander-in-Chief of the Defence Services in accord with the law, four representatives from each Region or State inclusive of relevant Union territories;






c.
in forming the Amyotha Hluttaw as mentioned in Sub-Sections (a) and (b), the relevant Union Territory means the Union Territories, prescribed under the Constitution, or prescribed by law of the Pyidaungsu Hluttaw, which are inclusive in State or Division, Region or State for the purpose of electing the Amyotha Hluttaw representative.





Part 2. Election of Chairperson of the Amyotha Hluttaw




142. Election of Chairperson of the Amyotha Hluttaw shall be carried out subject to the provisions relating to the election of Chairperson of the Pyithu Hluttaw under Section 110.



Part 3. Election of the Speaker and the Deputy Speaker of the Amyotha Hluttaw




143. Election of the Speaker and the Deputy Speaker of the Amyotha Hluttaw shall be carried out subject to the provisions relating to the election of the Speaker and the Deputy Speaker of the Pyithu Hluttaw under Section 111.



Part 4. Duties of the Speaker of the Amyotha Hluttaw




144. The duties of the Speaker of the Amyotha Hluttaw shall be subject to the provisions relating to the duties of the Speaker of the Pyithu Hluttaw under Section 112.



Part 5. Performance and termination of duties of the Speaker and the Deputy Speaker of the Amyotha Hluttaw




145. Performance and termination of duties of the Speaker and the Deputy Speaker of the Amyotha Hluttaw shall be subject to the provisions relating to the performance and termination of duties of the Speaker and the Deputy Speaker of the Pyithu Hluttaw under Section 113.




146. Duties, powers and rights of the Speaker and the Deputy Speaker of the Amyotha Hluttaw shall be prescribed by law.



Part 6. Formation of the Amyotha Hluttaw Committees, Commissions and Bodies









147. 




a.
The Amyotha Hluttaw shall form Bill Committee, Public Accounts Committee, Hluttaw Rights Committee, and Government's Guarantees, Pledges and Undertakings Vetting Committee with the Amyotha Hluttaw representatives.






b.
When the occasion arises to have studies made and submitted on defence and security matters or Military affairs, the Amyotha Hluttaw shall form the Defence and Security Committee with the Amyotha Hluttaw representatives who are the Defence Services personnel, for a limited time. The Defence and Security Committee so formed may, if necessary, be included suitable Amyotha Hluttaw representatives who are not the Defence Services personnel in accord with the volume of work.






c.
If there arises a need to study and submit on other affairs, in addition to legislature, executive, national races affairs, economics, finance, social and foreign affairs, the Hluttaw Committees may be formed with the Amyotha Hluttaw representatives for a limited time.






d.
The Amyotha Hluttaw shall determine the number of members, duties, powers, rights, and term of the Amyotha Hluttaw Committees.






148. If there arises a certain matter to co-ordinate with the Pyithu Hluttaw, the Amyotha Hluttaw may elect and assign its representatives who will serve with the Joint Committee comprising an equal number of representatives from the Amyotha Hluttaw and the Pyithu Hluttaw to form that Committee. The term of the Joint Committee shall be until the time they have submitted the report to the Hluttaw concerned.




149. When both the Amyotha Hluttaw and the Pyithu Hluttaw have certain matters to study, apart from matters to be performed by the Committees as prescribed in Sub-Sections (a) and (b) of Section 147, the Speakers of these Hluttaws may co-ordinate among themselves and form a Joint Committee comprising an equal number of representatives from the Amyotha Hluttaw and the Pyithu Hluttaw. The Amyotha Hluttaw may elect and assign the Amyotha Hluttaw representatives included in that Committee. The term of the Joint Committee shall be until the time they have submitted the report to the Hluttaw concerned.




150. Formation of the Amyotha Hluttaw Commissions and Bodies of the Amyotha Hluttaw shall be carried out subject to the provisions relating to the formation of Commission and Bodies of the Pyithu Hluttaw under Section 118.



Part 7. Term of the Amyotha Hluttaw




151. The term of the Amyotha Hluttaw is the same as the term of the Pyithu Hluttaw. The term of the Amyotha Hluttaw expires on the day of the expiry of the Pyithu Hluttaw.



Part 8. Qualifications of the Amyotha Hluttaw representatives




152. The Amyotha Hluttaw representatives shall be:







a.
persons who have attained the age of 30 years;






b.
persons who have qualifications, with the exception of the age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed under Section 120;






c.
persons whose qualifications does not breach the provisions under Section 121 which disqualified a person from standing for election as the Pyithu Hluttaw representatives.





Part 9. Qualifications of the Amyotha Hluttaw representatives who are the Defence Services personnel




153. The Defence Services personnel, nominated by the Commander-in-Chief of the Defence Services as the Amyotha Hluttaw representatives who are the Defence Services personnel in accord with the law, shall possess the prescribed qualifications for the Amyotha Hluttaw representatives.



Part 10. Convening of the Amyotha Hluttaw Session









154. 




a.
The commencement of the term of the Amyotha Hluttaw is the day of the commencement of the term of the Pyithu Hluttaw.






b.
The first regular session of the Amyotha Hluttaw shall be held within seven days after the commencement of the term of that Hluttaw.






155. Convening the Amyotha Hluttaw session shall be carried out subject to the provisions relating to convening of the Pyithu Hluttaw sessions under Sections 124 to 135.



Part 11. Submission of Bill




156. Bills relating to other matters, except the matters prescribed in the Constitution that the Bill was submitted and passed exclusively by the Pyidaungsu Hluttaw stated in Union Legislative List, shall be initiated in the Amyotha Hluttaw in accord with the prescribed procedures.









157. 




a.
After issuing a rule, regulation or by-law in accord with the law enacted by the Pyidaungsu Hluttaw, the Body concerned shall distribute and submit the said rule, regulation or by-law to its representatives at the nearest regular session of the Amyotha Hluttaw with the permitted arrangement of the Speaker of the Hluttaw.






b.
If it is found that a rule, regulation or by-law is in conformity with the provisions of relevant law, Hluttaw representatives may move to annul or amend the rule, regulation or by-law to the Amyotha Hluttaw within 90 days from the day that rule, regulation or by-law is submitted and distributed.






c.
If there is a disagreement between the Amyotha Hluttaw and the Pyithu Hluttaw to annul or amend any rule, regulation or by-law, it shall be submitted to the Pyidaungsu Hluttaw.











158. 




a.
If Bills submitted by any Union level organization formed under the Constitution are sent in accord with prescribed procedures of the Pyidaungsu Hluttaw, it shall be deemed that such Bills are initiated in the Amyotha Hluttaw, and shall be discussed and resolved in the Amyotha Hluttaw.






b.
Bills relating to other matters, except the matters prescribed in the Constitution that the Bill was submitted and passed exclusively by the Pyidaungsu Hluttaw stated in the Union Legislative List shall be initiated in the Amyotha Hluttaw in accord with the law. Such Bills shall be discussed and resolved by the Amyotha Hluttaw under the prescribed procedures.






c.
The Bills passed by the Amyotha Hluttaw shall be sent to the Pyithu Hluttaw to continue to discuss and to resolve.











159. 




a.
After receiving a Bill sent by the Pyithu Hluttaw, the Amyotha Hluttaw may resolve to agree or disagree, or agree with amendments in accord with the resolution of the Pyithu Hluttaw. The Bill shall be sent back to the Pyithu Hluttaw together with the resolution of the Amyotha Hluttaw.






b.
When the Amyotha Hluttaw receives the Bill with amendments from the Pyithu Hluttaw it shall, if it accepts the Bill with amendments of the Pyithu Hluttaw, send to the Speaker of the Pyidaungsu Hluttaw.






c.
If there is a disagreement between the Amyotha Hluttaw and the Pyithu Hluttaw relating to the Bill sent to the Pyithu Hluttaw, the Amyotha Hluttaw shall obtain the resolution of the Pyidaungsu Hluttaw.






160. Members representing any Union level Body formed under the Constitution are entitled:







a.
to explain, converse and discuss Bills or matters relating to their Bodies when they are attending the Amyotha Hluttaw session with the permission of the Speaker of the Amyotha Hluttaw;






b.
to explain, converse and discuss Bills or matters relating to their Bodies when they are attending sessions of the Committees, Commissions and Bodies of the Amyotha Hluttaw with the permission of the Head of the Committee, Commission or Body concerned.





D. Region Hluttaw or State Hluttaw



Part 1. Formation of the Region Hluttaw or the State Hluttaw




161. The Region or State Hluttaw shall be formed with the following persons:







a.
representatives of the Region or State Hluttaw, two of each are elected from each township in the Regions or the States;






b.
representatives of the Region Hluttaw, each is elected from each national race determined by the authorities concerned as having a population which constitutes 0.1 percent and above of the population of the Union, of the remaining national races other than those who have already obtained the respective Region or a Self-Administered Area in that Region;






c.
representatives of the State Hluttaw, each is elected from each national race determined by the authorities concerned as having a population which constitutes 0.1 percent and above of the population of the Union, of the remaining national races other than those who have already obtained respective State or a Self-Administered Area in that State;






d.
representatives of the Region or State Hluttaw who are the Defence Services personnel nominated by the Commander-in-Chief of the Defence Services in accord with the law for an equal number of one-third of the total number of Hluttaw representatives elected under Sub-Sections (a)  and (b) or (a) and (c).





Part 2. Election of the Chairperson of the Region or State Hluttaw




162. Election of Chairperson of the Region Hluttaw or the State Hluttaw shall be carried out subject to the provisions relating to the election of Chairperson of the Pyithu Hluttaw under Section 110.



Part 3. Election of the Speaker and the Deputy Speaker of the Region Hluttaw or the State Hluttaw




163. Election of the Speaker and the Deputy Speaker of the Region Hluttaw or the State Hluttaw shall be carried out subject to the provisions relating to the election of the Speaker and the Deputy Speaker of the Pyithu Hluttaw under Section 111. Duties of the Speaker of the Region Hluttaw or the State Hluttaw



Part 4. Duties of the Speaker of the Region Hluttaw or the State Hluttaw




164. The Speaker of the Region Hluttaw or the State Hluttaw shall:







a.
supervise the Region Hluttaw or the State Hluttaw sessions;






b.
invite the President, if he is informed of the President's desire to address the Region Hluttaw or the State Hluttaw;






c.
make necessary arrangement if the Chief Minister of the Region or State informs his desire to address;






d.
have the right to invite members of the organization or persons representing any Region or State level organization formed under the Constitution to attend the session of the Region Hluttaw or the State Hluttaw and give clarifications on matters relating to ongoing discussions, if necessary;






e.
perform other duties and powers prescribed by the Constitution or any law.





Part 5. Performance and termination of duties of the Speaker and the Deputy Speaker of the Region Hluttaw or the State Hluttaw




165. Performance and termination of duties of the Speaker and the Deputy Speaker of the Region Hluttaw or the State Hluttaw shall be subject to the provisions relating to the performance and termination of duties of the Speaker and the Deputy Speaker of the Pyithu Hluttaw in Section 113.




166. Duties, powers and rights of the Speaker and the Deputy Speaker of the Region Hluttaw or the State Hluttaw shall be prescribed by law. Formation of the Region Hluttaw or the State Hluttaw Committee and Bodies



Part 6. Formation of the Region Hluttaw or the State Hluttaw Committee and Bodies









167. 




a.
The Region Hluttaw or the State Hluttaw may, if necessary, form Committee and Bodies with the Region or State Hluttaw representatives concerned to study and submit legislation, national races affairs vested by the Constitution.






b.
The Region Hluttaw or the State Hluttaw may form above Committees and Bodies including suitable citizens.






c.
The Region Hluttaw or the State Hluttaw shall prescribe the number of members, duties, powers, rights and terms of the Committees or Bodies in forming those Committees and Bodies.





Part 7. Term of the Region Hluttaw or the State Hluttaw




168. The term of the Region or State Hluttaw is the same as the term of the Pyithu Hluttaw. The term of the Region or State Hluttaw expires on the day of the expiry of the Pyithu Hluttaw.



Part 8. Qualifications of the Region Hluttaw or the State Hluttaw representatives




169. The Region or State Hluttaw representatives shall:







a.
have qualifications entitled to be elected as the Pyithu Hluttaw representatives under Section 120;






b.
shall be subject to the provisions of Section 121 which provide the disqualifications to be elected as the Pyithu Hluttaw representatives.





Part 9. Qualifications of the Region or State Hluttaw representatives who are Defence Services personnel




170. The Defence Services personnel, nominated by the Commander-in-Chief of the Defence Services as the Region or State Hluttaw representatives who are the Defence Services personnel in accord with the law, shall possess the prescribed qualifications for the Region or State Hluttaw representatives.



Part 10. Convening the Region or State Hluttaw Sessions









171. 




a.
The commencement of the term of the Region or State Hluttaw is the day of the commencement of the term of the Pyithu Hluttaw.






b.
The first regular session of the Region or State Hluttaw shall be held within 15 days after the commencement of the term of the Hluttaw.











172. 




a.
The first regular session of the Region or State Hluttaw shall be convened by the State Peace and Development Council after the Constitution comes into operation.






b.
The first regular sessions for the forthcoming terms of the Region or State Hluttaw shall be held by the Speaker of the Region or State Hluttaw who continues to perform his duties in accord with the provisions of the Constitution.











173. 




a.
The representatives of the Region or State Hluttaw shall take an affirmation of office as mentioned in Schedule Four before the Chairperson of the Region or State Hluttaw at the first regular session of the Region or State Hluttaw.






b.
The representatives of the Region or State Hluttaw who have not taken an affirmation of office shall do so before the Speaker of the Hluttaw at the session of the Region or State Hluttaw at which they first attend.






174. The Speaker of the Region or State Hluttaw shall convene the regular session at least once a year. The maximum interval between regular sessions shall not exceed 12 months.




175. The following functions shall be carried out at the Region or State Hluttaw session:







a.
recording the addresses delivered by the President;






b.
reading and recording the message sent by President and other messages permitted by the Speaker;






c.
recording the address delivered by the Chief Minister of the Region or the State;






d.
submitting, discussing and resolving on a Bill;






e.
discussing and resolving on the matters to be undertaken by the Region or State Hluttaw in accord with the provisions of the Constitution;






f.
discussing, resolving and recording the reports submitted to the Region or State Hluttaw;






g.
submitting proposal, discussing and resolving;






h.
raising questions and replying;






i.
undertaking matters approved by the Speaker of the Region or State Hluttaw.






176. Matters that require resolution, agreement and approval of the Region or State Hluttaw shall be implemented as follows:







a.
if the Region or State Hluttaw is in session, the matter shall be resolved at that session;






b.
if the Region or State Hluttaw is not in session, the matter shall be resolved at the nearest Region or State Hluttaw session;






c.
a special session or an emergency session shall be convened to discuss and to resolve matters which need urgent action in the interest of the public.






177. The Speaker of the Region or State Hluttaw may convene a special session or an emergency session of the Region or State Hluttaw, if necessary.




178. The Speaker of the Region or State Hluttaw shall convene a special or an emergency session of the Region or State Hluttaw as soon as possible when the Chief Minister of the Region or State informs him to do so.




179. The Speaker of the Region or State Hluttaw shall convene a special session as soon as possible, if at least one-fourth of the total number of the Region or State Hluttaw representatives so require.









180. 




a.
The first day session of the Region or State Hluttaw shall be valid if more than half of the total number of Hluttaw representatives, who have the right to attend the Region or State Hluttaw session, are present. The session, if invalid, shall be adjourned.






b.
The sessions that are adjourned due to invalidity in accord with the Sub-Section (a) as well as the valid session that are extended will be valid if at least one-third of the Hluttaw representatives are present.











181. 




a.
A matter that shall be resolved in the Region or State Hluttaw, save as otherwise provided by the Constitution, shall be determined by a majority of votes of the Region or State Hluttaw representatives who are present and voting.






b.
The Speaker of the Region or State Hluttaw discharging duties as the Speaker at the Region or State Hluttaw shall not voted in the first instance in the sessions of the Region or State Hluttaw, but shall have and exercise a casting vote in the matter of an equality of votes.






182. If the Region or State Hluttaw representative is, without permission of the Region or State Hluttaw, absent from a Region or a State Hluttaw session for a period of at least 15 consecutive days, the Region or State Hluttaw may declare his seat vacant. In computing the said period of 15 days, it shall not be counted of any period during which the session is adjourned.




183. Although there are vacant seats, the Region or State Hluttaw shall have the right to carry out its functions. Moreover, the resolutions and proceedings of the Region or State Hluttaw shall not be annulled, notwithstanding the acts of some person who was not entitled to do so sat or voted or took part in the proceedings are later discovered.




184. The proceedings and the records of the Region or State Hluttaw shall be published. However, the proceedings and the records prohibited by any law or the resolution of the Region or State Hluttaw shall not be published.









185. 




a.
Subject to the provisions of the Constitution and the provisions of the law relating to the Region or State Hluttaw, the Region or State Hluttaw representatives shall have freedom of speech and voting at the Region or State Hluttaw and the Committee and Body formed by the Region or State Hluttaw. Concerning the discussing, submitting and performing at the Region or State Hluttaw and the Region or State Hluttaw Committees and Bodies, no action shall be taken against a Region or a State Hluttaw representative except under its laws.






b.
Subject to the provisions of the Constitution and the provisions of the law relating to the Region or State Hluttaw, members of the organizations or persons representing any of the Region or State level organizations formed under the Constitution who are permitted or invited to attend the session of the Region or State Hluttaw or any Committee and Body of the Region or State Hluttaw have the freedom of speech at the Region or State Hluttaw or the Region or State Hluttaw Committees and Bodies. No action shall be taken against such members or persons for their submissions and speeches in the Region or State Hluttaw by other law except under its laws.






c.
If the persons mentioned in Sub-Sections (a) and (b) committed assault in exercising the said privileges, they shall be liable to punishment under the regulations, by-laws, procedures of the Region or State Hluttaw or the existing laws.











186. 




a.
If there is a need to arrest a Region or a State Hluttaw representative attending the Region or State Hluttaw session or a person attending the Region or State Hluttaw session with the permission or invitation of the Speaker of the Hluttaw, the credible evidence shall be submitted to the Speaker of the Region or State Hluttaw. He shall not be arrested without the prior permission of the Speaker of the Region or State Hluttaw.






b.
If there is a need to arrest a member of a Committee or a Body of the Region or State Hluttaw attending session of any Committee or Body formed by the Region or State Hluttaw, the credible evidence shall be submitted to the Speaker of the Region or State Hluttaw through the Head of the Committee or Body concerned. He shall not be arrested without the prior permission of the Speaker of the Hluttaw.






c.
If a representative of the Region or State Hluttaw is arrested, session of the Region or State Hluttaw or session of any Committee or any Body formed by the Hluttaw is not in session, the credible evidence in support of such arrest shall as soon as possible be submitted to the Speaker of the Region or State Hluttaw.






187. No action shall be instituted relating to the reports, documents and Hluttaw records published by the Region or State Hluttaw or under its authority.



Part 11. Legislation




188. The Region or State Hluttaw shall have the right to enact laws for the entire or any part of the Region or State related to matters prescribed in Schedule Two of the Region or State Hluttaw Legislative List.









189. 




a.
When the Region or State Hluttaw enacts a law, it may:









i.
authorize to issue rules, regulations and by-laws concerning that law to any Region or State level organization formed under the Constitution;






ii.
authorize to issue notifications, orders, directives and procedures to the respective organization or authority.






b.
The rules, regulations, by-laws, notifications, orders, directives and procedures issued under the power conferred by any law shall be in conformity with the provisions of the Constitution and the relevant law.






c.
After issuing any rule, regulation or by-law in accord with the law enacted by the Region or State Hluttaw, the Body concerned shall distribute and submit the said rule, regulation or by-law to its representatives at the nearest regular session of the Region or State Hluttaw under the permitted arrangement of the Speaker of the Hluttaw.






d.
If it is found that a rule, regulation or by-law is in conformity with the provisions of relevant law, Hluttaw representatives may move to annul or amend the rule, regulation or by-law to the Region or State Hluttaw within 90 days from the day that rule, regulation or by-law is submitted and distributed.






e.
If the Region or State Hluttaw passes a resolution to annul or amend any rule, regulation or by-law, the resolution shall be without prejudice to the validity of any action previously taken under the relevant rules, regulations or by-laws.





Part 12. Submission of Bill









190. 




a.
The Region or State level organizations formed under the Constitution shall have the right to submit the Bills relating to matters they administered among the matters included in the Schedule Two of the Region or State Legislative List to the Region or State Hluttaw in accord with the prescribed procedures.






b.
Bills relating to regional plans, annual budgets and taxation of the Region or State, which are to be submitted exclusively by the Region or State government, shall be submitted to the Region or State Hluttaw in accord with the prescribed procedures.






191. Representatives of the Region or State Hluttaw shall submit the Bills relating to other matters, except the matters prescribed in the Constitution that the Bill was submitted exclusively by the Region or State Hluttaw stated in the Schedule Two of the Region or State Legislative List, to the Region or State Hluttaw in accord with the prescribed procedures.









192. 




a.
Members, who are representatives of the Region or State Hluttaw among members representing any Region or State level organization formed under the Constitution, are entitled to explain, converse, discuss and vote Bills or matters relating to their organizations at the Hluttaw sessions.






b.
Members, who are not representatives of the Region or State Hluttaw among members representing any Region or State level organization formed under the Constitution, when they are attending Hluttaw session with the permission of the Speaker of the Hluttaw, are entitled to explain, converse and discuss Bills or matters relating to their organizations.





Part 13. Submission of Region and State Budget Bill









193. 




a.
The Region or State Annual Budget Bill to which only by the Region or State Government has the right to be submitted only to the Region or State Hluttaw in accord with the prescribed procedures.






b.
Relating to the Bill in Sub-Section (a), the Region or State Budget including finance received from the Union Fund of the Region or State under the Union Budget Law or the Supplementary Appropriation Law with the recommendation of the Chief Minister concerned shall be discussed, as may be necessary by the Region or State Hluttaw concerned and shall be carried out and approved, refused, curtailed with the majority consent. In doing so, the following matters may be discussed at the Region Hluttaw or the State Hluttaw, but not refused or curtailed:









i.
salary and allowance of Heads and members of the Region or State level organizations formed under the Constitution and expenditures of those organizations;






ii.
salary and allowance of Heads and members of Leading Bodies of Self-Administered Area formed under the Constitution and expenditures of those bodies;






iii.
debts for which the Region or State is liable and expenses relating to the debts, other expenses relating to the loans taken out by the Region or State;






iv.
expenditures required to satisfy judgment, order or decree of any Court or Tribunal;






v.
other expenditures which are to be charged by any law enacted by the Region Hluttaw or the State Hluttaw.






194. The Region or State Hluttaw shall pass a resolution when the Region or State government submits the Region or State estimated budget in accord with the prescribed procedures.



Part 14. Promulgation of Law









195. 




a.
The Chief Minister of the Region or State shall:









i.
sign and promulgate the Bills approved by the Region or State Hluttaw as law within seven days after the day of receipt in accord with the prescribed procedures;






ii.
sign and promulgate the Bills approved by the Leading Body of Self-Administered Division or Self-Administered Zone as law within 14 days after the day of receipt.






b.
If the Chief Minister of the Region or State does not sign and promulgate the Bill as law within the prescribed period, on the day after the completion of that period, the Bill shall become a law as if he had signed it.






c.
The laws signed by the Chief Minister of the Region or State and laws which deemed to have been signed by him, shall be promulgated by the publication in the official gazette. The Law shall come into operation on the day of such promulgation unless the contrary intention is expressed.





Part 15. Self-Administered Division and Self-Administered Zone Leading Bodies




196. The legislative power relating to the matters listed in the Schedule Three for respective Divisions or Zones are allotted to the Self-Administered Division or the Self-Administered Zone Leading Bodies.



Part 16. Duties, powers and rights of the representatives of the Pyithu Hluttaw, the Amyotha Hluttaw and the Region or State Hluttaw




197. Duties, powers and rights of the representatives of the Pyithu Hluttaw, the Amyotha Hluttaw and the Region or State Hluttaw shall be prescribed by law.



Part 17. Effect of Laws




198. The effect of laws enacted by different levels of the Hluttaw and the Leading Bodies of the Self-Administered Area is as follows:







a.
if any provision of the law enacted by the Pyidaungsu Hluttaw, the Region Hluttaw, the State Hluttaw, the Leading Bodies of the Self-Administered Division or the Self-Administered Zone or, any existing law is inconsistent with any provision of the Constitution, the Constitution shall prevail;






b.
if any provision of the law enacted by the Region Hluttaw or the State Hluttaw is inconsistent with any provision of the law enacted by the Pyidaungsu Hluttaw, the law enacted by the Pyidaungsu Hluttaw shall prevail;






c.
if any provision of the law enacted by the Leading Body of the Self-Administered Division or the Self-Administered Zone is inconsistent with any provision of the law enacted by the Pyidaungsu Hluttaw, the law enacted by the Pyidaungsu Hluttaw shall prevail;






d.
if any provision of the law enacted by the Leading Body of the Self-Administered Division or the Self-Administered Zone is inconsistent with any provision of the law enacted by the Region Hluttaw or the State Hluttaw concerned, the law enacted by the Region Hluttaw or the State Hluttaw concerned shall prevail.





Chapter V. Executive



A. The Union Government









199. 




a.
The Executive Head of the Union is the President.






b.










i.
The executive power of the Union is distributed among the Union, Regions and States.






ii.
Self-Administered power is distributed among Self-Administered Areas as prescribed by the Constitution.





Part 1. Formation of the Union Government




200. The Union Government shall comprise the following persons:







a.
The President;






b.
Vice-Presidents;






c.
Ministers of the Union;






d.
The Attorney General of the Union.





Part 2. Formation of the National Defence and Security Council




201. The National Defence and Security Council led by the President, to enable it to discharge the duties assigned by the Constitution or any law, shall be formed with the following persons:







a.
The President;






b.
Vice-President;






c.
Vice-President;






d.
Speaker of the Pyithu Hluttaw;






e.
Speaker of the Amyotha Hluttaw;






f.
Commander-in-Chief of the Defence Services;






g.
Deputy Commander-in-Chief of the Defence Services;






h.
Minister for Defence;






i.
Minister for Foreign Affairs;






j.
Minister for Home Affairs;






k.
Minister for Border Affairs.





Part 3. Powers and Functions of the President




202. The President, with the approval of the Pyidaungsu Hluttaw, may:







a.
designate the Ministries of the Union Government as necessary, and may make changes and additions to the ministries;






b.
designate the number of the Union Ministers as necessary, and may increase or decrease the number.






203. The President shall be responsible to the Pyidaungsu Hluttaw. The Vice-Presidents shall be responsible to the President and also to the Pyidaungsu Hluttaw through the President.




204. The President has:







a.
the power to grant a pardon;






b.
the power to grant amnesty in accord with the recommendation of the National Defence and Security Council.






205. The President may, in accord with the law, have:







a.
the power to confer honorary titles and awards; and






b.
the power to revoke conferred honorary titles and awards.






206. The President may establish or sever diplomatic relations with foreign countries with the approval of the Pyidaungsu Hluttaw. However, in situation which requires immediate action, the President may sever diplomatic relations with any foreign country after coordination with the National Defence and Security Council. The President shall submit that action to the Pyidaungsu Hluttaw for its approval.




207. The President, in accord with the law, may:







a.
appoint and recall the diplomats of its country;






b.
agree on the appointment of foreign diplomats and send information on the recall of diplomats;






c.
accept the letters of accreditation presented by foreign diplomats.






208. The President, in accord with the law, may appoint and dismiss Heads of the Bodies of Civil Services.




209. The President, in accord with the law:







a.
shall enter into, ratify or annul international, regional or bilateral treaties which require the approval of the Pyidaungsu Hluttaw, or revoke from such treaties;






b.
may enter into, ratify or annul international, regional or bilateral treaties which do not require the approval of the Pyidaungsu Hluttaw, or revoke from such treaties.






210. The President shall have the right to occasionally deliver an address or send a message to the session of the Pyidaungsu Hluttaw or the Amyotha Hluttaw, or to the entire country relating to the policies and general situation of the Union.




211. The President may intimate the Speaker of the Pyidaungsu Hluttaw to summon an emergency or special session of the Pyidaungsu Hluttaw, if necessary.









212. 




a.
Except Union budget matters, the President shall have the right to promulgate an ordinance for administrative matters that need immediate action during the interval between sessions of the Pyidaungsu Hluttaw.






b.
If the President has not revoked the ordinance promulgated under Sub-Section (a), he shall submit the ordinance for approval to the nearest session of the Pyidaungsu Hluttaw within 60 days after the promulgation of the ordinance. If the Pyidaungsu Hluttaw is not in session, the President shall, within 60 days after the promulgation of such ordinance, summon a special session of the Pyidaungsu Hluttaw for approval.






c.
The ordinance shall cease to have effect from the day on which it is not approved by the Pyidaungsu Hluttaw.






d.
The ordinance promulgated by the President, with the approval of the Pyidaungsu Hluttaw, will continue to be in operation for the required period.






e.
Notwithstanding that an ordinance has been already revoked within 60 days after its promulgation, it shall be submitted to the nearest session of the Pyidaungsu Hluttaw.






f.
If an ordinance contains the provision to which the Pyidaungsu Hluttaw has no right to make a resolution in accord with the Constitution, the said provision shall cease to have effect.






213. The President:







a.
shall have the right to take appropriate military action, in co-ordination with the National Defence and Security Council formed in accord with the Constitution, in case of aggression against the Union;






b.
shall submit the action so taken to the Pyidaungsu Hluttaw for approval if it is in session, or to summon an emergency session to submit that matter for approval if the Pyidaungsu Hluttaw is not in session;






c.
may declare war or make peace only with the assent of the Pyidaungsu Hluttaw.






214. The President shall take action in accord with the provisions of the Constitution and sign the laws passed and enacted by the Pyidaungsu Hluttaw. The said signed laws shall be promulgated in the Official Gazette.




215. The President shall not be answerable to either any Hluttaw or to any Court for the exercise of the powers and functions of his office or for any act done or purported to be done by him in the exercise of these powers and functions in accord with the Constitution or any law. However, the exemption does not deal with the provisions relating to impeachment of the President under the Constitution.



Part 4. The Executive Power of the Union Government




216. Subject to the provisions of the Constitution, the executive power of the Union extends to administrative matters over which the Pyidaungsu Hluttaw has power to make laws.




217. Subject to the provisions of the Constitution, the executive power of the Union shall be vested in the President. Nothing in this Section shall prevent the Pyidaungsu Hluttaw from conferring functions and powers upon any authoritative body or person, or be deemed to transfer to the President functions and powers vested in any administrative body or person concerned under the existing laws.









218. 




a.
All executive actions of the Union Government shall be taken as action in the name of the President.






b.
The President shall, except in matters conferred on him by the Constitution to perform in his own discretion, have the right to issue necessary rules on matters to be performed by the Union Government, on allocation of the said matters to the Ministries of the Union Government, and on allocation to the person responsible to act under any law.






c.
Orders and instruments executed in the name of the President shall be in accord with the manners of the prescribed rules issued by the President. Moreover, the validity of such order or instruments shall not be called in question on the ground that it was not done by the President.






d.
The President may, without prejudice to the generality of the provisions of Sub-Sections (a), (b) and (c) of this Section, allocate his duties regionally or according to the functions of the Government department.






219. The Union Government preserves stability of the Union, community peace and tranquility and prevalence of law and order.




220. The Union Government shall promulgate its policies in accord with the provisions of the Constitution. The necessary projects have to be drawn in accord with the said policies and shall be implemented with the approval of the Pyidaungsu Hluttaw.




221. The Union Government shall draft the Union Budget Bill based on the annual Union budget, after coordinating with the Financial Commission, and submit it for approval to the Pyidaungsu Hluttaw in accord with the provisions of the Constitution.




222. The Union Government shall, if the Pyidaungsu Hluttaw is unable to promulgate the Union Budget Bill before the end of the Budget Year, expend within the framework of the general expenditure included in the last-enacted Budget Law of the Pyidaungsu Hluttaw.




223. The Union Government may, relating to the matters which may be enacted into law by the Pyidaungsu Hluttaw in accord with the provisions of the Constitution, submit the Bill to the Pyidaungsu Hluttaw.




224. The Ministries of the Union Government shall, in carrying out the functions of their subordinate governmental departments and organizations, manage, guide, supervise and inspect in accord with the provisions of the Constitution and the existing laws.




225. In carrying out functions of the Region Government, the State Government, and the Leading Bodies of Self-Administered Division and Self-Administered Zone, the Union Government co-operates and co-ordinates with them to be effective and successful.




226. The Union Government, with the exception of Constitutional disputes and the disputes over territorial re-delineation shall:







a.
mediate and if necessary, decide, on disputes over administration between the Region and State, among Regions, among States, between Region or State and Self-Administered Area, among Self-Administered Areas; and






b.
mediate and if necessary, decide, on disputes over administration between the Region or State and Union territory, between Self-Administered Area and Union territory.






227. The Union Government, in accord with the law:







a.
may form Civil Services organizations relating to the Union as necessary. In so forming, the functions and powers shall be prescribed;






b.
may appoint the required civil service personnel.






228. The Union Government shall:







a.
implement the administrative resolutions passed occasionally by the Pyidaungsu Hluttaw and report back the actions which have been taken to the Pyidaungsu Hluttaw;






b.
submit occasionally matters relating to the general situation of the Union to the Pyidaungsu Hluttaw.





Part 5. Formation of the Financial Commission









229. 




a.
The Financial Commission shall be formed with the following persons:









i.
The President - Chairperson






ii.
Vice-Presidents - Vice-Chairpersons






iii.
The Attorney-General of the Union - Member






iv.
The Auditor-General of the Union - Member






v.
Chief Ministers of the Regions and States - Members






vi.
The Nay Pyi Taw Council Chairperson - Member






vii.
The Minister of Finance of the Union - Secretary






b.










i.
In forming the Financial Commission, the President may appoint a suitable person as a temporary member if there is vacancy for any reason.






ii.
The President shall promulgate the formation of the Financial Commission. Moreover, necessary orders or directives, so forth, for the Financial Commission may be promulgated either by the President or the person assigned by him.





Part 6. Duties and Functions of the Financial Commission









230. 




a.
The budgets of the Union Ministries and Union level organizations are to be vetted by a Vice-President assigned by the President, and the estimated budgets of the Union level organizations including the Union Ministries are to be submitted to the Financial Commission.






b.
The budgets of the Region or State are to be vetted by the other Vice-President assigned by the President, and the estimated budgets of the Region or State are to be submitted to the Financial Commission.






c.
The Financial Commission shall:









i.
submit to the Pyidaungsu Hluttaw with recommendation for the Union Budget which includes the expenditure of the Union territory, a supplementary finance as suitable to the Regions or States from the Union Fund, giving grants as a special matter and permitting loans;






ii.
to advise financial matters that should be undertaken;






iii.
carry out the duties assigned by the Pyidaungsu Hluttaw through the promulgation of law for the emergence of a substantial financial system.






d.
The Financial Commission shall submit with recommendation to the President, the Bill of Union Budget, which includes Union Budget, the distribution of suitable funds from Union Fund accounts to Regions or States, the provisions or funds as a special case and disbursing of necessary loans for submission them to the Pyidaungsu Hluttaw.






e.
The Financial Commission may, if necessary, seek advice from financial experts.





Part 7. Taxes and revenues to be paid to the Union Fund









231. 




a.
The Union shall, with the exception of the taxes and revenues listed in Schedule Five to be collected by Regions or States, collect all other taxes and revenues in accord with the law and deposit them in the Union Fund.






b.
If it is necessary to collect designated receipts or incomes and taxes and revenues to be collected by the Regions or States for the Union territories, the Union shall collect them in accord with the law and deposit them in the Union Fund.






c.
The Union has the right to expend the Union Fund in accord with the law.





B. The Union Ministers and the Deputy Ministers



Part 1. Appointment of the Union Ministers









232. 




a.
The President shall appoint the Union Ministers who possess the following qualifications:









i.
person who has attained the age of 40 years;






ii.
person who has qualifications, with the exception of age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
person whose qualifications does not breach the provisions under Section 121 which disqualify the person from standing for election as the Pyithu Hluttaw representative;






iv.
person loyal to the Union and its citizens.






b.
In order to appoint the Union Ministers, the President shall:









i.
select suitable persons who have qualifications prescribed in Sub-Section (a) from among the Hluttaw representatives or persons who are not Hluttaw representatives;






ii.
obtain a list of suitable Defence Services personnel nominated by the Commander-in-Chief of the Defence Services for Ministries of Defence, Home Affairs and Border Affairs;






iii.
co-ordinate with the Commander-in-Chief of the Defence Services if he desires to appoint the Defence Services personnel as Union Ministers for other Ministries apart from Ministries of Defence, Home Affairs and Border Affairs.






c.
The President shall compile the list of persons selected by him and the list of the Defence Services personnel nominated by the Commander-in-Chief of the Defence Services and submit them to the Pyidaungsu Hluttaw for its approval.






d.
The appointment of a person as a Union Minister nominated by the President shall not be refused by the Pyidaungsu Hluttaw unless it can clearly be proved that the person concerned does not meet the qualifications of the Union Minister.






e.
The President has the right to submit again the list with a new name replacing the one who has not been approved by the Pyidaungsu Hluttaw for the appointment of a Union Minister.






f.
The President shall appoint the persons who have been approved by the Pyidaungsu Hluttaw as Union Ministers. In doing so, the President shall designate Ministry or Ministries for each Union Minister to take responsibility.






g.
The President shall intimate the Pyidaungsu Hluttaw whenever he appoints Union Ministers.






h.
The Union Ministers shall be responsible to the President.






i.
If the Union Minister is a representative of a Hluttaw, it shall be deemed that he has resigned from the day he is appointed as a Union Minister.






j.










i.
If the Union Minister is a Civil Services personnel, it shall be deemed that he has retired according to the existing civil service rules and regulations from the day he is appointed as a Union Minister.






ii.
The Defence Services personnel who are appointed as Union Ministers for the Ministries of Defence, Home Affairs and Border Affairs are not required to retire or resign from the Defence Services.






k.
If the Union Minister is a member of any political party, he shall not take part in its party activities during the term of office from the day he is appointed as a Union Minister.





Part 2. Impeachment of the Union Minister









233. 




a.
Any Union Minister may be impeached on any of the following reasons:









i.
high treason;






ii.
breach of any provision of the Constitution;






iii.
misconduct;






iv.
disqualification of qualification of the Union Minister prescribed in the Constitution;






v.
inefficient discharge of duties assigned by law.






b.
If there is a need to impeach any Union Minister, the same procedure for the impeachment of the President or Vice-President under Section 71 shall be applied.






c.
The President shall remove the impeached Union Minister from office when the Hluttaw that had made an investigation had resolved and submitted to the President that the charge has been substantiated and the Union Minister is unfit to continue in office.






d.
If the Hluttaw concerned resolves that the charge has failed, the Speaker of the Hluttaw shall report the resolution to the President.





Part 3. Appointment of Deputy Ministers









234. 




a.
The President shall appoint the persons, from among Hluttaw representatives or from those who are not Hluttaw representatives, possessing the following qualifications, as Deputy Ministers to assist the Union Ministers:









i.
persons who have attained the age of 35 years;






ii.
persons who have qualifications, with the exception of the age limit, prescribed in Section 120 for Pyithu Hluttaw representatives;






iii.
persons whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.
persons loyal to the Union and its citizens.






b.
The President shall, to appoint the Deputy Ministers for Ministries of Defence, Home Affairs and Border Affairs, have the list of suitable Defence Services personnel nominated by the Commander-in-Chief of the Defence Services.






c.
The President shall co-ordinate with the Commander-in-Chief of the Defence Services if he desires to appoint the Defence Services personnel as the Deputy Ministers of other Ministries apart from the Ministries of Defence, Home Affairs and Border Affairs.






d.
The President shall designate Ministries for each Deputy Minister to take responsibility.






e.
The Deputy Ministers shall be responsible to the relevant Union Minister, and to the President through the relevant Union Minister.






f.
If the Deputy Minister is a representative of a Hluttaw or a Civil Services personnel or a Defence Services personnel, or a member of a political party, the provisions of Sub-Sections (i), (j) and (k) of Section 232 shall be applied. Term of office, resignation, termination of duties and filling vacancy of the Union Ministers and Deputy Ministers





Part 4. Term of office, resignation, termination of duties and filling vacancy of the Union Ministers and Deputy Ministers









235. 




a.
The term of the Union Minister and Deputy Minister is the same as that of the President.






b.
The Union Minister or Deputy Minister may resign from office on his own volition due to a certain reason before the expiry of his term of office, after submitting his written resignation to the President.






c.
The President:









i.
may direct any Union Minister or Deputy Minister who cannot discharge his duties efficiently to resign. If he fails to comply, he shall be terminated from his duties;






ii.
shall co-ordinate with the Commander-in-Chief of the Defence Services if it relates to a Defence Services personnel who is a Minister or Deputy Minister to resign or remove from office.






d.
If the office of the Union Minister or Deputy Minister becomes vacant due to resignation, removal from office, death or any other reason, the President shall have the right to appoint and assign duties to a new Union Minister or Deputy Minister in accord with the provisions of the Constitution relating to the appointment of the Union Minister or Deputy Minister. The term of office of the newly appointed Union Minister or Deputy Minister shall be the same as the remaining term of the President.






e.










i.
When the President before the expiry of his term in office, has appointed the Union Ministers or Deputy Ministers, and the President's office is vacant due to resignation or death or any other reason, the Union Ministers and the Deputy Ministers shall continue to perform their duties until the new elected President has appointed and assigned duties to the new Union Ministers or Deputy Ministers.






ii.
The term of the newly appointed Union Ministers and Deputy Ministers shall be up to the expiry of the remaining term of the new President.






f.
Duties, powers and rights of the Union Minister and Deputy Ministers shall be prescribed by law.





Part 5. The Attorney General of the Union and the Deputy Attorney General




236. The Attorney General of the Union shall be called the Attorney General of the Union.



Part 6. The appointment of the Attorney General of the Union









237. 




a.
The President, with the approval of the Pyidaungsu Hluttaw, shall appoint a person, from among Hluttaw representatives or persons who are not Hluttaw representatives having the following qualifications as the Attorney-General of the Union to obtain legal advice and assign duties on legal matters:









i.
person who has attained the age of 45 years;






ii.
person who has qualifications, with the exception of age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
person whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as the Pyithu Hluttaw representatives;






iv.










aa.
person who has served as a Judge of the Region or State High Court for at least five years; or






bb.
person who has served as a judicial officer or law officer for at least 10 years not lower than that of the Region or State Level;






cc.
person who has practised as an advocate for at least 20 years;






dd.
person who is, in the opinion of the President, as an eminent jurist;






v.
person who is loyal to the Union and its citizens.






b.
The appointment of a person as the Attorney-General of the Union by the President shall not be refused by the Pyidaungsu Hluttaw unless it can clearly be proved that the person concerned does not meet the qualification of the Attorney-General of the Union.






c.
The President has the right to submit again the list with a new name replacing the one who has not been approved by the Pyidaungsu Hluttaw for the appointment of a person as the Attorney-General of the Union.






d.
The Attorney-General of the Union is a member of the Union Government.






e.
The Attorney General of the Union shall be responsible to the President.






f.
If the Attorney General of the Union is a representative of a Hluttaw, it shall be deemed that he has resigned from the day he is appointed as Attorney General of the Union.






g.
If the Attorney General of the Union is a Civil Services personnel, it shall be deemed that he has retired according to the existing civil service rules and regulations from the day he is appointed as the Attorney General of the Union.






h.
If the Attorney General of the Union is a member of any political party, he shall not take part in its party activities during the term of office from the day he is appointed as the Attorney General of the Union.





Part 7. Impeachment of the Attorney General of the Union




238. If there is a need to impeach the Attorney General of the Union, the same procedure for the impeachment of the Union Minister under Section 233 shall be applied.



Part 8. Appointment of the Deputy Attorney General









239. 




a.
The President shall appoint, in his own volition, the persons from among the Hluttaw representatives or from among those who are not Hluttaw representatives who have the following qualifications, as Deputy Attorney General to assist the Attorney General of the Union:









i.
person who has attained the age of 40 years;






ii.
person who has qualifications, with the exception of age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
persons whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.










aa.
person who has served as a Judge of the Region or State High Court for at least five years; or






bb.
person who has served as a judicial officer or law officer for at least 10 years not lower than that of the Region or State Level; or






cc.
person who has practised as an advocate for at least 15 years;






dd.
person who is, in the opinion of the President, as an eminent jurist;






v.
person who is loyal to the Union and its citizens.






b.
The Deputy Attorney-General shall be responsible to the Attorney-General of the Union and to the President through the Attorney-General of the Union.






c.
If the Deputy Attorney-General of the Union is a representative of a Hluttaw or a Civil Services personnel or a member of a political party, the provisions of Sub-Sections (f), (g) and (h) of Section 237 shall be applied. Term of office, resignation, termination of office, filling the vacancy of the Attorney-General of the Union and the Deputy Attorney-General





Part 9. Term of office, resignation, termination of office, filling the vacancy of the Attorney-General of the Union and the Deputy Attorney-General









240. 




a.
The term of the Attorney-General of the Union and the Deputy Attorney-General is normally the same as that of the President.






b.
The Attorney-General of the Union or the Deputy Attorney-General may resign from office on his own volition due to a certain reason before expiry of the term of office, after submitting his written resignation to the President.






c.
The President may direct to resign the Attorney-General of the Union or the Deputy Attorney-General who cannot discharge his duties efficiently. If either of them fails to comply, he shall be terminated from his duties.






d.
If the office of the Attorney-General of the Union or the Deputy Attorney-General becomes vacant due to resignation, removal from office, death or any other reason, the President shall have the right to appoint and assign duties to a new Attorney-General of the Union or the Deputy Attorney-General in accord with the provisions of the Constitution relating to the appointment of the Attorney-General of the Union or the Deputy Attorney-General. The term of the newly appointed Attorney-General of the Union or the Deputy Attorney-General shall be the same as the remaining term of office of the President.






e.










i.
When the President before the expiry of his term in office, has appointed the Attorney-General of the Union and the Deputy Attorney-General, and the President's office is vacant due to resignation or death or any other reason, the Attorney-General of the Union or the Deputy Attorney-General may be continued to be assigned or shall continue to perform their duties until the new elected President has appointed and assigned duties to the new Attorney-General of the Union or the Deputy Attorney-General in accord with the provisions of the Constitution.






ii.
The term of the new appointed Attorney-General of the Union and the Deputy Attorney-General shall be up to the expiry of the remaining term of the new President.






f.
Duties, powers and rights of the Attorney-General of the Union and the Deputy Attorney-General shall be prescribed by law.





Part 10. Auditor-General of the Union and the Deputy Auditor-General




241. The Auditor-General of the Union shall be called the Auditor-General of the Union.



Part 11. Appointment of the Auditor-General of the Union









242. 




a.
The President, with the approval of the Pyidaungsu Hluttaw, shall appoint a person from among Hluttaw representatives or from among those who are not Hluttaw representatives, who has the following qualifications, as the Auditor-General of the Union so as to audit Union Budget and report thereon to the Pyidaungsu Hluttaw:









i.
person who has attained the age of 45 years;






ii.
person who has qualifications, with the exception of the age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
persons whose qualification does not breach the provisions in Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.










aa.
person who has served as an auditor for at least 10 years not lower than that of the Region or State Level; or






bb.
person who has served as a Registered Accountant or a Certified Public Accountant for at least 20 years; or






cc.
person who is, in the opinion of the President, as a eminent accountant, statistician or economist.






v.
person who is loyal to the Union and its citizens.






b.
The person nominated by the President to be appointed as the Auditor-General of the Union shall not be refused by the Pyidaungsu Hluttaw unless it can clearly be proved that the person concerned does not meet the qualification to be the Auditor-General of the Union.






c.
The President has the right to submit again the list with a new name replacing the one who has not been approved by the Pyidaungsu Hluttaw for the appointment of the Auditor-General of the Union.






d.
The Auditor-General of the Union shall be responsible to the President.






e.
If the Auditor-General of the Union is a Hluttaw representative, it shall be deemed that he has resigned from the day he is appointed as the Auditor-General of the Union.






f.
If the Auditor-General of the Union is a Civil Services personnel, it shall be deemed that he has retired according to the existing civil service rules and regulations from the day he is appointed as the Auditor-General of the Union.






g.
If the Auditor-General of the Union is a member of any political party, he shall not take part in its party activities during the term of office from the day he is appointed as Auditor-General of the Union.





Part 12. Impeachment of the Auditor-General of the Union




243. If there is a need to impeach the Auditor-General of the Union, the same procedure for the impeachment of the Union Minister under Section 233 shall be applied.



Part 13. Appointment of the Deputy Auditor-General









244. 




a.
The President shall appoint, in his own volition, the persons from among the Hluttaw representatives or from those who are not Hluttaw representatives, who have the following qualifications, as the Deputy Auditor-General to assist the Auditor-General of the Union:









i.
person who has attained the age of 40 years;






ii.
person who has qualifications, with the exception of age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
persons whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.










aa.
person who has served as an auditor for at least 10 years not lower than that of the Region or State Level; or






bb.
person who has served as a Registered Accountant or a Certified Public Accountant for at least 15 years; or






cc.
person who is, in the opinion of the President, as an eminent accountant, statistician or economist.






v.
person who is loyal to the Union and its citizens.






b.
The Deputy Auditor-General shall be responsible to the Auditor-General of the Union and the President through the Auditor-General of the Union.






c.
If the Deputy Auditor-General of the Union is a representative of a Hluttaw or civil service personnel or member of a political party, the provisions of Sub-Sections (e), (f) and (g) of Section 242 shall be applied.





Part 14. Term of office, resignation, termination of office, filling the vacancy of the Auditor-General of the Union and the Deputy Auditor-General









245. 




a.
The term of the Auditor-General of the Union and the Deputy Auditor-General is normally the same as that of the President.






b.
The Auditor-General of the Union or the Deputy Auditor-General may resign from office on his own volition due to a certain reason before expiry of the term of office, after submitting his written resignation to the President.






c.
The President may direct to resign the Auditor-General of the Union or the Deputy Auditor-General who cannot discharge his duties efficiently. If either of them fails to comply, he shall be terminated from his duties.






d.
If the office of the Auditor-General of the Union or the Deputy Auditor-General becomes vacant due to resignation, removal from office, death or any other reason, the President shall have the right to appoint and assign duties to a new Auditor-General of the Union or the Deputy Auditor-General in accord with the provisions of the Constitution relating to the appointment of the Auditor-General of the Union or the Deputy Auditor-General. The term of the newly appointed Auditor-General of the Union or the Deputy Auditor-General shall be the same as the remaining term of the President.






e.










i.
When the President before the expiry of his term in office, has appointed the Auditor-General of the Union and the Deputy Auditor-General, and the President's office is vacant due to resignation or death or any other reason, the Auditor-General of the Union or the Deputy Auditor-General may be continued to be assigned or shall continue to perform their duties until the new elected President has appointed and assigned duties to the new Auditor-General of the Union or the Deputy Auditor-General in accord with the provisions of the Constitution.






ii.
The term of the new appointed Auditor-General of the Union or the Deputy Auditor-General shall be up to the expiry of the remaining term of the new President.






f.
Duties, powers and rights of the Auditor-General of the Union and the Deputy Auditor-General shall be prescribed by law.





Part 15. Formation of the Union Civil Services Board









246. 




a.
The President shall form the Union Civil Services Board to enable to perform the duties of selecting, training the Civil services personnel and prescribing of Civil Service regulations.






b.
The President shall appoint the persons who have the following qualifications as the Chairperson and Members of the Union Civil Services Board:









i.
person who has attained the age of 50 years;






ii.
person who has qualifications, with the exception of the age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
persons whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.
experienced intelligentsia and intellectuals;






v.
person who is loyal to the Union and its citizens;






vi.
person who is not a member of a political party;






vii.
person who is not a Hluttaw representative.






c.
If the Chairperson and members of the Union Civil Services Board are Civil Services personnel, it shall be deemed that they have retired according to the existing Civil Services rules and regulations from the day they are appointed as Chairperson and Members of the Union Civil Services Board of the Union.






d.
The Chairperson of the Union Civil Services Board shall be responsible to the President, and members of the Union Civil Services Board shall be responsible to the President through the Chairperson of Union Civil Services Board.






e.
The term of the Chairperson and members of the Union Civil Services Board is normally the same as that of the President.






f.
Formation of the Union Civil Services Board, duties, powers and rights of the Chairperson and Members, resignation and termination of duties shall be prescribed by law.





Part 16. The Region Government or the State Government









247. 




a.
The Head of the Region or State shall be called the Chief Minister of the Region or State.






b.
The Member of the Region or State Government shall be called the Minister of the Region or State.





Part 17. Formation of the Region Government or State Government









248. 




a.
The Region Government is formed in the Region and State Government is formed in the State respectively.






b.
The Region or State Government is formed with the following persons:









i.
the Chief Minister of the Region or State;






ii.
the Ministers of the Region or State;






iii.
the Advocate General of the Region or State.






c.
The President, with the approval of the Region or State Hluttaw concerned, may:









i.
specify the Region or State Ministries as may be necessary. Moreover, he may make changes and additions to the specified Ministries;






ii.
specify the number of the Ministers of the Region or State as may be necessary. Moreover, the specified number may be increased or decreased.





Part 18. Executive powers of the Region or State Government




249. Subject to the provisions of the Constitution, the executive power of the Region or State Government extends to the administrative matters which the Region or State Hluttaw has power to make laws. Moreover, it also extends to the matters which the Region or State Government is permitted to perform in accord with any Union Law.




250. The Region or State Government shall have the responsibility to assist the Union Government in the preservation of the stability of the Union, community peace and tranquillity and prevalence of law and order.




251. The Region or State Government shall, subject to the policies adopted by the Union Government and Union Laws, implement projects that are to be undertaken in the Region or State with the approval of the Region or State Hluttaw concerned.




252. The Region or State Government shall, in accord with the provisions of the Constitution, submit the Region or State Budget Bill based on the annual Union Budget to the Region or State Hluttaw concerned.




253. The Region or State Government shall, if the Region or State Budget Bill is unable to promulgate before the end of the Budget year, expend within the framework of the general expenditure included in the last-enacted Budget Law of the Region or State Hluttaw.



Part 19. Charges and Taxes to be Collected by the Region or State Government









254. 




a.
The Region or State shall collect the taxes and revenues listed in Schedule Five in accord with law and deposit them in the Region or State fund.






b.
The Region or State has the right to expend the Region or State fund in accord with the law.






255. The Region or State Government, in accord with the provisions of the Constitution, may submit the necessary Bill relating to matters listed in Schedule Two of the Region or State Legislative List to the Region or State Hluttaw.




256. The Region or State Government:







a.
shall, in carrying out the functions of the Region or State Ministries, their subordinate governmental departments and organizations, manage, guide, supervise and inspect in accord with the provisions of the Constitution and the existing laws;






b.
may, relating to the performance of the civil service organizations discharging duties in their Region or State concerned, supervise, inspect and coordinate in accord with the law.






257. The Region or State Government may, for enabling the performance of the functions to be carried out in accord with the Union Law for Civil Services and in co-ordination with the Union Government in advance:







a.
form Civil Services organizations relating to the Region or State as necessary;






b.
appoint the required number of Civil Services personnel.






258. The Region or State Government shall:







a.
implement the administrative resolutions passed occasionally by the Region or State concerned and report back the actions which has taken to the Region or State Hluttaw concerned;






b.
submit the report on the general situations of its area to the Union Government and to the Region or State Hluttaw concerned.






259. The Region or State Government shall discharge the functions occasionally assigned by the Union Government.



Part 20. Office of the Region or State Government




260. The Head of the General Administration Department of the Region or State is the ex-officio Secretary of the Region or State Government concerned. Moreover, the General Administration Department of the Region or State is the Office of the Region or State Government concerned.



C. Chief Minister of the Region or State



Part 1. Appointment of the Chief Minister of the Region or State









261. 




a.
The Chief Minister of the Region or State shall have the following qualifications:









i.
person who has attained the age of 35 years;






ii.
person who has qualifications, with the exception of the age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
person whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.
person who is loyal to the Union and its citizens.






b.
In order to appoint the Chief Minister of the Region or State concerned, the President shall:









i.
select a suitable Hluttaw representative who has the prescribed qualifications from among the Region or State Hluttaw representatives concerned;






ii.
submit the list of the elected Hluttaw representatives to the Region or State Hluttaw concerned for its approval.






c.
The President shall appoint the Hluttaw representative approved by the Region or State Hluttaw as the Chief Minister of the Region or State concerned.






d.
The appointment of a person as a Chief Minister of the Region or State nominated by the President shall not be refused by the Region or State Hluttaw unless it can clearly be proved that the person concerned does not meet the qualifications of the Chief Minister of the Region or State.






e.
The President has the right to submit again the list with a new name replacing the one who has not been approved by the Region or State Hluttaw for the appointment of the Chief Minister.





D. Ministers of the Region or Ministers of the State



Part 1. Appointment of the Ministers of the Region or Ministers of the State









262. 




a.
The Chief Minister of the Region or State shall:









i.
select suitable persons who have prescribed qualifications under Sub-Section (a) of Section 261, from among the Region or State Hluttaw representatives or from among persons who are not Hluttaw representatives concerned;






ii.
request for a list of suitable Defence Services personnel nominated by the Commander-in-Chief of the Defence Services to assign responsibilities of Security and Border Affairs;






iii.
obtain a list of Chairpersons of Leading Bodies of the Self-Administered Division or the Self-Administered Zone in the Region or State concerned;






iv.
obtain the list of Hluttaw representatives elected to carry out the affairs of National races in the Region or State concerned from the relevant Election Commission.






b.
The Chief Minister of the Region or State shall compile the list of persons selected by him and the list of the Defence Services personnel nominated by the Commander-in-Chief of the Defence Services and submit them to the Region or State Hluttaw concerned for its approval.






c.
The appointment of a person as a Minister of the Region or State nominated by the Chief Minister of the Region or State shall not be refused by the Region or State Hluttaw unless it can clearly be proved that the person concerned does not have the qualifications of the Minister of the Region or State.






d.
The Chief Minister of the Region or State has the right to submit again the list with a new name replacing the one who has not been approved by the Region or State Hluttaw for the appointment of a Minister of the Region or State.






e.
The Chief Minister of the Region or State shall submit the list of persons who are approved by the Region or State Hluttaw or Chairpersons of the Self-Administered Division or Self-Administered Zone and the list of persons who are representatives elected to undertake the affairs of National races to appoint as the Ministers of the Region or State to the President.






f.
The President shall appoint the persons who have been approved by the Chief Minister of the Region or State as Ministers of the Region or State. In doing so, he shall, in co-ordination with the Chief Minister of the Region or State concerned, designate the Ministry or Ministries which each Region or the State Minister to take responsibility.






g.
The President shall:









i.
assign duties to the Chairpersons of the Self-Administered Division and the Self-Administered Zone who are the Ministers of the Region or State, to perform the affairs of the Self-Administered Division or Self-Administered Zone concerned;






ii.
assign duties to the Hluttaw representatives who are the Ministers of the Region or State, to perform the affairs of National races concerned.






h.
The President shall relax the prescribed age limit under the Constitution in appointing the Minister of the Region or State, the Chairperson of the Self-Administered Division or the Self-Administered Zone or elected Hluttaw representative to perform the affairs of National races concerned.






i.
The President may, in co-ordination with the Chief Minister, appoint Ministers for the Self-Administered Division or the Self-Administered Zone or Ministers for National races affairs as Ministers concurrently in charge of other Ministries.






j.
The Chief Minister of the Region or State shall, if he wishes to assign the Defence Services personnel as the Region or State Ministers for other duties apart from security and border affairs, obtain their list from the Commander-in-Chief of the Defence Services with the approval of the Region or State Hluttaw concerned, submit it to the President.






k.
The President shall intimate the appointments of the Chief Minister and Ministers of the Region or State to the Region or State Hluttaw concerned and Pyidaungsu Hluttaw.






l.










i.
The Chief Minister of the Region or State shall be responsible to the President.






ii.
The Ministers of the Region or State shall be responsible to the Chief Minister of the Region or State concerned and to the President through the Chief Minister of the Region or State concerned.






m.
The term of the Chief Minister and Ministers of the Region or State is the same as that of the President.






n.










i.
If the Minister of the Region or State is a Civil Services personnel, it shall be deemed that he has retired according to the existing Civil Services rules and regulations from the day he is appointed as Minister of the Region or State.






ii.
The Defence Services personnel who are appointed as Ministers of the Region or State for Ministries of Security and Border Affairs are not required to retire or resign from the Defence Services.





Part 2. Impeachment of the Chief Minister of the Region or State or any Minister









263. 




a.
The Chief Minister of the Region or State or any Minister, may be impeached for one of the following reasons:









i.
high treason;






ii.
breach of any of the provisions of the Constitution;






iii.
misconduct;






iv.
disqualification of qualification of the Chief Minister or Minister of the Region or State prescribed in the Constitution;






v.
inefficient discharge of duties assigned by law.






b.
If there is a need to impeach the Chief Minister or any of the Ministers of the Region or State, a charge signed by not less than one-fourth of the total number of representatives of either the Region or State Hluttaw concerned shall be submitted to the Speaker of the Hluttaw concerned.






c.
The Speaker of the Hluttaw concerned shall form a body of investigation to investigate the charge. The term of the completion of the investigation shall be determined on the volume of work.






d.
When the charge is being investigated, the Chief Minister or Minister of the Region or State shall have the right to defend himself in person or through a representative.






e.










i.
If an Investigation Body submits its investigation concerning the impeachment of the Chief Minister or any Minister of the Region or State by the Region or State Hluttaw concerned, the Speaker of the Hluttaw shall submit it to the relevant Region or State Hluttaw.







If, after the investigation, on submitting the findings of the charge has been substantiated and that Chief Minister or any Minister of the Region or State is unfit to continue in office by not less than two-thirds of the total number of representatives of the Hluttaw concerned which investigated, the Speaker shall submit the resolution to the President.






ii.
The President, upon receipt of the report, shall remove the impeached Chief Minister or Minister of the Region or State.






iii.
If the Hluttaw concerned resolves that the charge has been failed, the Speaker of the Hluttaw shall submit the resolution to the President.





Part 3. Resignation, termination of office, filling the vacancy of the Chief Minister or Minister of the Region or State









264. 




a.
The Chief Minister or any Minister of the Region or State may resign from office on his own volition due to a certain reason before expiry of the term of office, after submitting his written resignation to the President.






b.
The President shall:









i.
direct to resign the Chief Minister or Minister of the Region or State who cannot discharge his duties efficiently. If he fails to comply, he shall be terminated from his duties;






ii.
co-ordinate with the Commander-in-Chief of the Defence Services concerning the Defence Services personnel who is Minister of the Region or State who has to resign or be terminated from his duties.






c.
If the office of the Chief Minister or Ministers of the Region or State becomes vacant due to resignation, removal from office, death or any other reason, the President shall have the right to appoint and assign duties to a new Chief Minister of the Region or State in accord with the provisions of the Constitution relating to the appointment of the Chief Minister or Ministers of the Region or State. The term of the newly appointed Chief Minister or Ministers of the Region or State shall be the same as the remaining term of the President.






d.
Duties, powers and rights of the Chief Minister and Ministers of the Region or State shall be prescribed by law.





Part 4. Advocate-General of the Region or Advocate-General of the State




265. The Advocate-General of the Region or the Advocate-General of the State shall be called the Advocate-General of the Region or the Advocate-General of the State.



Part 5. The Appointment of the Advocate-General of the Region or State









266. 




a.
The Chief Minister of the Region or State shall, with the approval of the Region or State Hluttaw concerned, appoint a person from among the Region or State Hluttaw representatives or from those who are not the Hluttaw representatives having the following qualifications as the Advocate General of the Region or State to obtain legal advice and assign duties on legal matters:









i.
person who has attained the age of 40 years;






ii.
person who has qualifications, with the exception of age limit, as the Pyithu Hluttaw representatives, prescribed in Section 120;






iii.
persons whose qualification does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.










aa.
person who has served as a judicial officer or law officer for at least five years not lower than that of the Region or State High Court; or person who has served as a judicial officer or law officer for at least 10 years not lower than that of the District Level;






bb.
person who has been an advocate for at least 15 years.






v.
person loyal to the Union and its citizens.






b.
The President, with the approval of the Hluttaw shall appoint a person from among Hluttaw representatives as the Advocate-General of the Region or State.






c.
The appointment of a person as the Advocate-General of the Region or State nominated by the Chief Minister of the Region or State, to be appointed as the Advocate-General of the Region or State shall not be refused by the Region or State Hluttaw concerned unless it can clearly be proved that the person concerned does not meet the qualifications of the Advocate-General of the Region or State.






d.
The Chief Minister of the Region or State has the right to submit again the list for the appointment of a person as the Advocate-General of the Region or State to the Region or State Hluttaw concerned instead of the one who has not been approved by the Region or State Hluttaw.






e.
The Advocate-General of the Region or State is a member of the Government of the Region or State concerned.






f.
The Advocate-General of the Region or State shall:









i.
be responsible to the President through the Chief Minister of the Region or State concerned;






ii.
be responsible to the relevant Advocate-General of the Union or the relevant Chief Minister of the Region or State.





Part 6. Impeachment of the Advocate-General of the Region or State




267. If there is a need to impeach the Advocate-General of the Region or State, the same procedure for the impeachment of the Chief Minister or any Minister of the Region or State under Section 263 shall be applied.



Part 7. Resignation, termination of office, filling vacancy of the Advocate-General of the Region or State




268. The Advocate-General of the Region or State is, subject to provisions of Sections 262 (n) and 264 prescribed for the relevant Chief Minister or the relevant Ministers of the Region or State concerning resignation, termination of office, filling the vacancy and deeming the person to have retired in case he is a Civil Services personnel.




269. Duties, powers and rights of the Advocate-General of the Region or State shall be prescribed by law.



Part 8. Auditor-General of the Region or Auditor-General of the State




270. The Auditor-General of the Region or State shall be called the Auditor-General of the Region or Auditor-General of the State.



Part 9. Appointment of the Auditor-General of the Region or the Auditor-General of the State









271. 




a.
The Chief Minister of the Region or State shall appoint a person from Hluttaw representatives or from those who are not Hluttaw representatives, who has the following qualifications, with the approval of the relevant Region or State Hluttaw as the Auditor-General of the Region or State so as to audit the Region or State budget and report it:









i.
person who has attained the age of 40 years;






ii.
person who has qualifications, with the exception of age limit, as the Pyithu Hluttaw representatives prescribed in Section 120;






iii.
persons whose qualifications does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.










aa.
person who has served as an auditor of the Region or State for at least five years not lower than that of the Region or State Level; or person who has served as an auditor at least 10 years not lower than that of the District Level; or






bb.
person who has served as a Registered Accountant or a Certified Public Accountant for at least 15 years;






v.
person who is loyal to the Union and its citizens.






b.
The President shall appoint the person submitted by the relevant Chief Minister of the Region or State with the approval of the Hluttaw concerned as the Auditor-General of the Region or State.






c.
The person nominated by the Chief Minister of the Region or State concerned to be appointed as the Auditor-General of the Region or State shall not be refused by the Region or State Hluttaw concerned unless it can clearly be proved that the person concerned is not qualified to be the Auditor-General of the Region or State.






d.
The Chief Minister of the Region or State has the right to submit again the new list for the appointment of a person as the Auditor-General of the Region or State to the Region or State Hluttaw concerned instead of the one who has not been approved by the Region or State Hluttaw.






e.
The Auditor-General of the Region or State shall:









i.
be responsible to the President through the Chief Minister of the Region or State concerned;






ii.
be responsible to the Auditor-General of the Union and to the Chief Minister of the Region or State concerned.





Part 10. Impeachment of the Auditor-General of the Region or the Auditor-General of the State




272. If there is a need to impeach the Auditor-General of the Region or State, the same procedure for the impeachment of the Chief Minister or any Minister of the Region or State under Section 263 shall be applied.



Part 11. Resignation, termination of office, filling the vacancy of the Auditor-General of the Region or the Auditor-General of the State




273. The Auditor-General of the Region or State is, subject to provisions of Section 264 prescribed for the Chief Minister or Ministers of the Region or State concerning resignation, termination of office, filling the vacancy and deeming as the person to have retired in case he is a Civil Services personnel.




274. Duties, powers and rights of the Auditor-General of the Region or State shall be prescribed by law.



Part 12. Administrative Body of the Self-Administered Division or Self-Administered Zone




275. The Administrative Body of Self-Administered Division or Self-Administered Zone shall be called the leading body of the Self-Administered Division or leading body of the Self-Administered Zone.



Part 13. Formation of Leading Bodies of the Self-Administered Division and the Self-Administered Zone









276. 




a.
Being Self-Administered Areas, the Self-Administered Division and the Self-Administered Zones are of equal status.






b.
Leading Bodies of the Self-Administered Division and the Self-Administered Zone are formed respectively in each and every Self-Administered Division and the Self-Administered Zone. Such Leading Bodies exercise legislative power vested under the Schedule Three of the Constitution.






c.
Leading Bodies of the Self-Administered Division or the Self-Administered Zone shall consist of at least 10 members.






d.
Leading Bodies of the Self-Administered Division or the Self-Administered Zone shall be formed with the following persons:









i.
Region or State Hluttaw representatives elected from townships in the Self-Administered Division or Self-Administered Zone concerned;






ii.
the Defence Services personnel representatives nominated by the Commander-in-Chief of the Defence Services to assign duties relating to Security or Border Affairs;






iii.
Additional representatives selected by persons stated in Sub-Section (d) (i) and (ii).






e.
Members of the Leading Bodies of the Self-Administered Division or the Self-Administered Zone stated in above Sub-Section (d)(i) and (ii) shall, after co-ordinating among themselves, select a suitable person as the Chairperson of the Self-Administered Division or the Self-Administered Zone from the Region or State Hluttaw representatives elected from the townships in the Self-Administered Division or the Self-Administered Zone. The name of the person so elected shall be submitted to the President through the Chief Minister of the Region or State concerned.






f.
The President shall appoint the person who is nominated as the Chairperson of the Self-Administered Division or the Self-Administered Zone concerned.






g.
The Chairperson of the Self-Administered Division or the Self-Administered Zone is the ex-officio Minister in the Region or State concerned. Except for the method of the appointment of the Minister of the Region or State, the other provisions of the Constitution shall be applied to the Chairperson of the Self-Administered Division or Self-Administered Zone.






h.
The Chairperson of the Self-Administered Division or Self-Administered Zone and members of the Leading Body concerned shall:









i.
except the National races who have already obtained the Self-Administered Division or Self-Administered Zone concerned residing in the Self-Administered Division or Self-Administered Zone concerned, if they are National races that are deemed by the authority concerned to have a population of over 10,000, from the remaining National races, each representative of the said National races shall be elected and appointed as a member of the Leading Body. The elected member of the Leading Body shall have the prescribed qualifications of Hluttaw representatives of the Region or State under Section 169;






ii.
if the number of members of the Leading Body of the Self-Administered Division or Self-Administered Zone is less than 10 members, the required number of members from those residing in the Self-Administered Division or Self-Administered Zone concerned and who have qualifications prescribed for the Region or State Hluttaw representatives shall be elected and appointed to fill up 10 members as they desire.






i.
The Commander-in-Chief of the Defence Services shall assign the duties to the one-fourth of the total number of members with the Defence Services personnels in the Leading Bodies of the Self-Administered Division or Self-Administered Zone, as necessary.






j.
The Defence Services personnel, nominated in accord with the law by the Commander-in-Chief of the Defence Services, to be assigned as the members of the Leading Bodies of the Self-Administered Division or Self-Administered Zone shall have qualifications of the Region or State Hluttaw representatives.






k.










i.
The Chairperson of the Leading Bodies of the Self-Administered Division or Self-Administered Zone concerned shall declare the name of the members of the Leading Bodies of the Self-Administered Division or Self- Administered Zone.






ii.
The Chairperson of the Leading Bodies of the Self-Administered Division or Self- Administered Zone shall be responsible to the Region or State Chief Minister concerned, and to the President through the Chief Minister concerned.






iii.
Members of Leading Bodies of the Self-Administered Division or Self-Administered Zone shall be responsible to their Chairperson.






iv.
The term of office, taking action, resignation, termination of duty and filling the vacancy of the Chairperson of the Leading Bodies of the Self-Administered Division or Self-Administered Zone shall be prescribed by law.






l.
Duties, powers and rights of the Chairperson and members of the Leading Bodies of the Self-Administered Division or Self-Administered Zone shall be prescribed by law.





Part 14. Executive Powers of the Leading Bodies of the Self-Administered Division or Self-Administered Zone




277. Subject to provisions of the Constitution, the Self- executive power of the Leading Bodies of the Self-Administered Division or Self-Administered Zone extend to the following matters:







a.
on which the Leading Bodies of the Self-Administered Division or Self-Administered Zone has power to make law under Schedule Three;






b.
on which the Leading Bodies of the Self-Administered Division or Self-Administered Zone has power to implement in accord with any law enacted by the Pyidaungsu Hluttaw;






c.
on which the Leading Bodies of the Self-Administered Division or Self-Administered Zone has power to implement in accord with any law enacted by the Region or State Hluttaw concerned.






278. The Leading Bodies of the Self-Administered Division or Self-Administered Zone shall be responsible to assist the Union Government in preserving stability of the Union, community peace and tranquillity and prevalence of law and order.




279. The Leading Bodies of the Self-Administered Division or Self- Administered Zone shall:







a.
subject to the policies of the Union Government draw work programmes for the development of their territory and shall co-ordinate with the Region or State Government concerned;






b.
draw annual budgets and co-ordinate for approval with the Region or State Government concerned in accord with the provisions of the Constitutions;






c.
have the right to expend the allotted fund included in the Budget Law of the Region or State Government concerned in accord with the rules;






d.
have the right to expend within the permitted framework to the general expenditure included in the last-enacted Budget Law of the Region or State Hluttaw if the Region or State Hluttaw is unable to pass the Region or State Budget Bill submitted by the Region or State Government.






280. The Leading Bodies of the Self-Administered Division or Self-Administered Zone may, in accord with the law, supervise, co-operate and co-ordinate the functions of the Civil Services organizations which are performing the duties within their territory.




281. The Leading Bodies of the Self-Administered Division or Self-Administered Zone shall submit reports of the general situations of their territory to the Union Government and the Region or State Government concerned.




282. The Leading Bodies of the Self-Administered Division or Self-Administered Zone shall perform the functions which are occasionally assigned by the Union Government and the Region or State Government concerned.



Part 15. Office of the Leading Bodies of the Self-Administered Division or Self-Administered Zone




283. The Head of General Administration Department of the Leading Bodies of the Self-Administered Division or Self-Administered Zone shall serve as the Secretary of the Leading Bodies of the Self-Administered Division or Self-Administered Zone. Moreover, the General Administration Department of the Self-Administered Division or Self-Administered Zone is also the Office of the Leading Bodies of the Self-Administered Division or Self-Administered Zone.



Part 16. Administration of Nay Pyi Taw, the Union Territory









284. 




a.
Nay Pyi Taw which is the Union Territory, shall consist of all districts and townships that are Nay Pyi Taw development territory, on the day the Constitution come into operation.






b.
The President may change, if necessary, the demarcation of districts and townships in Nay Pyi Taw which is the Union Territory.





Part 17. Formation of the Nay Pyi Taw Council









285. 




a.
The Chairperson and members of the Nay Pyi Taw Council shall have the following qualifications:









i.
person who has attained the age of 35 years;






ii.
person who has qualifications, with the exception of age limit, entitled to be elected as Pyithu Hluttaw representatives prescribed in Section 120;






iii.
persons whose qualifications does not breach the provisions under Section 121 which disqualify a person from standing for election as Pyithu Hluttaw representatives;






iv.
who have other qualifications prescribed by the President.






b.
The President:









i.
shall form a Nay Pyi Taw Council;






ii.
shall appoint persons who have the prescribed qualifications as Chairperson and members of Nay Pyi Taw Council;






iii.
shall obtain the nomination of suitable Defence Services personnel who have prescribed qualifications for appointment as Council member or members from the Commander-in-Chief of the Defence Services for co-ordination of Security matters of Nay Pyi Taw which is the Union Territory;






iv.
may prescribe the number of members, including the Chairperson, to serve in Nay Pyi Taw Council in accord with the law as necessary.






c.
The Chairperson of the Nay Pyi Taw Council shall be responsible to the President and the members shall be responsible to the Chairperson of the Nay Pyi Taw Council and the President through the Chairperson of the Nay Pyi Taw Council.






d.
If the Chairperson or a member of the Nay Pyi Taw Council is a representative of a Hluttaw, it shall be deemed that he has resigned from the day he is appointed as Chairperson or a member of the Nay Pyi Taw Council.






e.
If the Chairperson or a member of the Nay Pyi Taw Council is a Civil Services personnel, it shall be deemed that he has retired according to the existing Civil Services rules and regulations from the day he is appointed as the Chairperson or a member of the Nay Pyi Taw Council.






f.
The Defence Services personnel who are appointed as a member or members of the Nay Pyi Taw Council, to co-ordinate Security Affairs, are not required to retire or resign from the Defence Services.






g.
If the Chairperson or a member of the Nay Pyi Taw Council is a member of any political party, he shall not take part in its party activities during the term from the day he is appointed as the Chairperson or a member of the Nay Pyi Taw Council. Resignation, termination of office, filling the vacancy of the Chairperson and members of the Nay Pyi Taw Council





Part 18. Resignation, termination of office, filling the vacancy of the Chairperson and members of the Nay Pyi Taw Council









286. 




a.










i.
The term of the Chairperson and members of the Nay Pyi Taw Council is the same as that of the President.






ii.
The Chairperson and any member of the Nay Pyi Taw Council may resign from office on his own volition due to a certain reason before expiry of the term of office, after submitting his written resignation to the President.






iii.
The President may:









aa.
direct the Chairperson and any member of the Nay Pyi Taw Council to resign if he cannot discharge his duties efficiently. If he fails to comply, he shall be terminated from his office;






bb.
co-ordinate with the Commander-in-Chief of the Defence Services concerning with the Defence Services personnel who is the member of the Nay Pyi Taw Council and has to resign or be terminated from office.






iv.
If the office of the Chairperson or member of the Nay Pyi Taw Council becomes vacant due to resignation, removal from office, death or any other reason, the President shall have the right to appoint and assign duties to a new Chairperson or member of the Nay Pyi Taw Council in accord with the provisions of the Constitution. The term of the newly appointed Chairperson or member of the Nay Pyi Taw Council shall be the same as that of the remaining term of the President.






b.
The formation of Nay Pyi Taw Council, duties, powers and rights of the Chairperson and members of Nay Pyi Taw Council shall be prescribed by law.





Part 19. Office of Nay Pyi Taw Council




287. The Head of General Administration Department of Nay Pyi Taw is ex-officio the secretary of the Nay Pyi Taw Council. General Administration Department of Nay Pyi Taw is the office of the Nay Pyi Taw Council.



Part 20. Administration of district and township




288. Administration of district and township level shall be assigned to the Civil Services personnel.



Part 21. Administration of ward and village-tract




289. Administration of ward or village-tract shall be assigned in accord with the law to a person whose integrity is respected by the community.



E. Civil Services Personnel




290. Matters relating to the appointment, promotion, retirement, enforcement of rules and regulations and taking action on the Civil services personnel shall be exercised in accord with the law.




291. With respect to the Defence Services personnel who are also Civil Services personnel whose nature of work, is of special significant, they shall be given by the relevant Military laws.




292. With respect to members of Myanmar Police Force who are also Civil Services personnel whose nature of work, is of special significant, they shall be given by the specified law which shall be enacted.



Chapter VI. Judiciary



A. Formation of Courts




293. Courts of the Union are formed as follows:







a.
Supreme Court of the Union, High Courts of the Region, High Courts of the State, Courts of the Self-Administered Division, Courts of the Self-Administered Zone, District Courts, Township Courts and the other Courts constituted by law;






b.
Courts-Martial;






c.
Constitutional Tribunal of the Union.





B. Supreme Court of the Union



Part 1. Constitution of the Supreme Court of the Union




294. In the Union, there shall be a Supreme Court of the Union. Without affecting the powers of the Constitutional Tribunal and the Courts-Martial, the Supreme Court of the Union is the highest Court of the Union.



Part 2. Original Jurisdiction of the Supreme Court of the Union









295. 




a.
Only the Supreme Court of the Union has the following original jurisdiction:









i.
in matters arising out of bilateral treaties concluded by the Union;






ii.
in other disputes, except the Constitutional problems, between the Union Government and the Region or State Governments;






iii.
in other disputes, except the Constitutional problems, among the Regions, among the States, between the Region and the State and between the Union Territory and the Region or the State;






iv.
other matters as prescribed by any law.






b.
As the Supreme Court of the Union is the highest court of the Union, it is the court of final appeal.






c.
The judgments of the Supreme Court of the Union are final and conclusive and have no right of appeal.






d.
The Supreme Court of the Union, subject to any provision of the Constitution or any provision of other law, has the appellate jurisdiction to decide judgments passed by the High Courts of the Regions or the States. Moreover, the Supreme Court of the Union also has the appellate jurisdiction to decide judgments passed by the other courts in accord with the law.






e.
The Supreme Court of the Union has the revisional jurisdiction in accord with the law.






296. The Supreme Court of the Union:







a.
has the power to issue the following writs:









i.
Writ of Habeas Corpus;






ii.
Writ of Mandamus;






iii.
Writ of Prohibition;






iv.
Writ of Quo Warranto;






v.
Writ of Certiorari.






b.
The applications to issue writs shall be suspended in the areas where the state of emergency is declared.





Part 3. Judiciary Budget




297. The Supreme Court of the Union shall submit judiciary budget to the Union Government in order to include and present in the Annual Budget Bill of the Union in accord with the provisions of the Constitution.



Part 4. Submission of the Judiciary Situation




298. The Chief Justice of the Union may submit important judiciary situation concerning the Union or the public, either to the session of the Pyidaungsu Hluttaw or the Pyithu Hluttaw or the Amyotha Hluttaw from time to time.



Part 5. Appointment of the Chief Justice of the Union and the Judges of the Supreme Court of the Union









299. 




a.
The Head of the Supreme Court of the Union shall be called the Chief Justice of the Union.






b.
Judges of the Supreme Court of the Union including the Chief Justice of the Union may be appointed in the Supreme Court from a minimum of seven and a maximum of 11 in number.






c.










i.
The President shall submit the nomination of the person suitable to be appointed as the Chief Justice of the Union to the Pyidaungsu Hluttaw and seek its approval.






ii.
The Pyidaungsu Hluttaw shall have no right to refuse the person nominated by the President for the appointment of Chief Justice of the Union and Judges of the Supreme Court of the Union unless it can clearly be proved that the persons do not meet the qualifications for the post prescribed in Section 301.






iii.
The President has the right to submit again the list furnished with a new name replacing the one who has not been approved by the Pyidaungsu Hluttaw for the appointment of the Chief Justice of the Union.






iv.
The President shall appoint the person who has been approved by the Pyidaungsu Hluttaw as the Chief Justice of the Union.






d.










i.
The President, in co-ordination with the Chief Justice of the Union, shall submit the nomination of the persons suitable to be appointed as the Judges of the Supreme Court of the Union to the Pyidaungsu Hluttaw and seek its approval.






ii.
The Pyidaungsu Hluttaw has no right to refuse the persons nominated by the President for the appointment of the Chief Justice of the Union and Judges of the Supreme Court of the Union unless it can clearly be proved the persons concerned do not possess the qualifications prescribed for Judges of Supreme Court of the Union. in Section 301.






iii.
The President has the right to submit again the list furnished with a new name replacing the one who has not been approved by Pyidaungsu Hluttaw for the appointment of a Judge of the Supreme Court of the Union.






iv.
The President shall appoint the persons approved by Pyidaungsu Hluttaw as Judges of the Supreme Court of the Union.











300. 




a.
The Chief Justice of the Union or Judges of the Supreme Court of the Union must be free from party politics.






b.
The Chief Justice of the Union or Judges of the Supreme Court of the Union, if they are Civil Services personnel, shall be deemed to have retired in accord with the existing Civil Services Regulations commencing from the day of the appointment as the Chief Justice of the Union or Judge of the Supreme Court of the Union.





Part 6. Qualifications of the Chief Justice of the Union and Judges of the Supreme Court of the Union




301. The Chief Justice of the Union and Judges of the Supreme Court of the Union shall be a person of following qualifications:







a.
not younger than 50 years and not older than 70 years;






b.
who has qualifications, with the exception of the age limit, prescribed in Section 120 for Pyithu Hluttaw representatives;






c.
whose qualifications does not breach the provisions under the Section 121 which disqualify him from standing for election as Pyithu Hluttaw representatives;






d.










i.
who has served as a Judge of the High Court of the Region or State for at least five years; or






ii.
who has served as a Judicial Officer or a Law Officer at least 10 years not lower than that of the Region or State level; or






iii.
who has practised as an Advocate for at least 20 years; or






iv.
who is, in the opinion of the President, an eminent jurist;






e.
loyal to the Union and its citizens;






f.
who is not a member of a political party;






g.
who is not a Hluttaw representative.





Part 7. Impeachment of the Chief Justice of the Union and Judges of the Supreme Court of the Union









302. 




a.
The President or the representatives of the Pyithu Hluttaw or Amyotha Hluttaw may impeach the Chief Justice of the Union or any Judge of the Supreme Court of the Union for any of the following reasons:









i.
high treason;






ii.
breach of any provision of the Constitution;






iii.
misconduct;






iv.
disqualifications of the qualifications of the Chief Justice of the Union and Judges of the Supreme Court of the Union prescribed under Section 310;






v.
inefficient discharge of duties assigned by law.






b.
If the President wishes to impeach:









i.
he shall submit the charge to the Speaker of the Pyidaungsu Hluttaw;






ii.
the Speaker of the Pyidaungsu Hluttaw shall form an investigation body and cause the charge to be investigated in accord with the law;






iii.
in forming the investigation body, an equal number of representatives of the Pyithu Hluttaw and Amyotha Hluttaw shall be included and any suitable member of the body be assigned as the Chairperson of such body;






iv.
the time for the completion of the investigation shall be determined on the volume of work;






v.
the President may, himself in person or through a representative, explain and present the charge before the investigation body and has also the right to submit evidence and witnesses;






vi.
when the charge is being investigated, the person being charged shall be given the right to defend himself in person or through a representative;






vii.
the Speaker of the Pyidaungsu Hluttaw shall, on being submitted the findings of the investigation concerning the impeachment by the investigation body, present it to the Pyidaungsu Hluttaw;






viii.
the Speaker of the Pyidaungsu Hluttaw shall, if the resolution is passed that the charge has been substantiated and the alleged person is unfit to continue to serve as the Chief Justice of the Union or a Judge of the Supreme Court of the Union by the two-thirds of the total number of the Pyidaungsu Hluttaw representatives, present and report the said resolution to the President;






ix.
on presentation of the report, the President shall, proceed to remove the Chief Justice of the Union or the Judge of the Supreme Court of the Union who has been impeached from office;






x.
if the Pyidaungsu Hluttaw resolves that the charges has failed, the Speaker of the Pyidaungsu Hluttaw shall present and report the said resolution to the President;






c.
If the representatives of the Pyithu Hluttaw or the Amyotha Hluttaw wish to impeach:









i.
the provisions for the impeachment of the President or the Vice-President under Section 71 shall be applied;






ii.
the President shall, if the Hluttaw which made the investigation resolves and reports that the charge made upon the Chief Justice of the Union or any Judge of the Supreme Court of the Union has been substantiated and the person being charged is unfit to continue to serve as the Chief Justice of the Union or Judge of the Supreme Court of the Union, proceed to remove the Chief Justice of the Union or the Judge of the Supreme Court of the Union who has been impeached from office;






iii.
if the Hluttaw which made the investigation resolves that the charge has been failed, the Chairperson of the Hluttaw concerned shall present and report the resolution to the President.





Part 8. Term of the Chief Justice of the Union and Judges of the Supreme Court of the Union




303. The Chief Justice of the Union and Judges of the Supreme Court of the Union shall hold office up to the age of 70 years unless one of the following occurs:







a.
resignation on his own volition;






b.
being impeached in accord with the provisions under the Constitution and removed from office;






c.
being found to be unable to continue to serve due to permanent disability caused by either physical or mental defect according to the findings of the medical board formed by law;






d.
death.






304. Duties, powers and rights of the Chief Justice of the Union and Judges of the Supreme Court of the Union shall be prescribed by law.



C. High Courts of the Region or High Courts of the State



Part 1. Formation of High Courts of the Region or High Courts of the State




305. There is the High Court of the Region in the Region and the High Court of the State in the State.



Part 2. Jurisdictions of High Courts of the Region or High Courts of the State




306. High Courts of the Region or State shall have the following jurisdictions in accord with the law:







a.
adjudicating on original case;






b.
adjudicating on appeal case;






c.
adjudicating on revision case;






d.
adjudicating on matters prescribed by any law.











307. 




a.
For the purpose of judicial administration, the High Court of Mandalay Region is the High Court of the Courts situated in Nay Pyi Taw.






b.
For the purpose of judicial administration, where any area located in the Region or State is designated as a Union Territory, the High Court of the Region or State concerned is the High Court of the Courts situated in the said Union Territory. Appointment of the Chief Justice and Judges of the High Court of the Region or the High Court of the State





Part 3. Appointment of the Chief Justice and Judges of the High Court of the Region or the High Court of the State









308. 




a.










i.
The Head of the High Court of the Region or the High Court of the State shall be called the Chief Justice of the High Court of the Region or the Chief Justice of the High Court of the State.






ii.
In the High Court of the Region or the High Court of the State, judges of the High Court of the Region or Judges of the High Court of the State including the Chief Justice of the High Court of the Region or the Chief Justice of the High Court of the State may be appointed from a minimum of three and a maximum of seven in number.






b.










i.
The President, in co-ordination with the Chief Justice of the Union and the Chief Minister of the Region or State concerned, shall prepare the nomination for the appointment of the Chief Justice of the High Court of the Region or State concerned and the Chief Minister of the Region or State concerned, in co-ordination with the Chief Justice of the Union, shall prepare the nomination for the appointment of the Judges of the High Court of the Region or State concerned, and the said nomination shall be sent to the Region or State Hluttaw concerned.






ii.
The Region or State Hluttaw concerned shall have no right to refuse the person or persons nominated by the President, in coordination with the Chief Justice of the Union and the Chief Minister of the Region or State concerned, for the appointment of the Chief Justice of the High Court of the Region or State concerned, or the person or persons nominated by the Chief Minister of the Region or State concerned, in co-ordination with the Chief Justice of the Union, for the appointment of Judges of the High Court of the Region or State concerned unless it can clearly be proved that the person does not meet the qualifications prescribed under Section 310 for the Chief Justice of the High Court of the Region or State and the Judge of the High Court of the Region or State.






iii.
There is the right to resubmit a new nomination list as prescribed in place of the persons who are refused under Sub-Section (ii).






iv.
The President shall appoint persons approved by the Region or State Hluttaw as the Chief Justice of the High Court of the Region or State concerned and Judges of the High Court of the Region or State concerned.











309. 




a.
The Chief Justice of the High Court of the Region or State and Judges of the High Court of the Region or State must be free from party politics.






b.
The Chief Justice of the High Court of the Region or State and Judges of the High Court of the Region or State, if they are civil service personnel, shall be deemed to have retired from the civil service in accord with the existing Civil Service Regulations commencing from the day they have been appointed as the Chief Justice of the High Court of the Region or State and the Judge of the High Court of the Region or State. Qualification of the Chief Justice of the High Court of the Region or the High Court of the State and Judges of the High Court of the Region or the High Court of the State





Part 4. Qualification of the Chief Justice of the High Court of the Region or the High Court of the State and Judges of the High Court of the Region or the High Court of the State




310. The Chief Justice of the High Court of the Region or State and Judges of the High Court of the Region or State shall be a person of the following qualifications:







a.
not younger than 45 years and not older than 65 years of age;






b.
who has the qualifications, with the exception of the age limit, prescribed under Section 120 for the Pyithu Hluttaw representatives;






c.
whose qualifications does not breach the provisions under Section 121 which disqualify him from standing for election as Pyithu Hluttaw representatives;






d.










i.
who has served as a Judicial Officer or Law Officer at least five years not lower than that of the Region or State level or as a Judicial Officer or Law Officer at least 10 years not lower than that of the District level for; or






ii.
who has practised as an Advocate for at least 15 years; or






iii.
who is, in the opinion of the President, an eminent jurist.






e.
loyal to the Union and its citizens;






f.
who is not a member of a political party;






g.
who is not a Hluttaw representative.





Part 5. Impeachment of the Chief Justice of the High Court of the Region or the High Court of the State and Judges of the High Court of the Region or the High Court of the State









311. 




a.
The Chief Justice of the High Court of the Region or State or Judges of the High Court of the Region or State may be impeached on any of the following reasons:









i.
high treason;






ii.
breach of any provision of the Constitution;






iii.
misconduct;






iv.
disqualification of the qualification of the Chief Justice of the High Court of the Region or State and Judges of the High Court of the Region or State prescribed under Section 310;






v.
inefficient discharge of duties assigned by law.






b.
If the President wishes to impeach the Chief Justice of the High Court of the Region or State or the Chief Minister of the Region or State wishes to impeach any of the Judges of the High Court of the Region or State concerned, he shall submit the charge to the Speaker of the Region or State Hluttaw.






c.
If the representatives of the Region or State Hluttaw wish to impeach the Chief Justice of the High Court of the Region or State concerned or the Judge of the High Court of the Region or State concerned, the charge signed by not less than one-fourth of the total number of representatives of the Region or State Hluttaw concerned shall be submitted to the Speaker of the Region or State Hluttaw concerned.






d.
The Speaker of the Region or State Hluttaw shall form an investigation body and cause the charge to be investigated in accord with the law. The time for the completion of the investigation shall be determined on the volume of work.






e.










i.
If the President or the Chief Minister of the Region or the Chief Minister of the State wishes to carry out the impeachment, an investigation body shall be formed with the representatives of the Region or State Hluttaw concerned and a suitable person from among the members of the investigation body shall be assigned as the Chairperson.






ii.
The President or the Chief Minister of the Region or State concerned may, himself in person or through a representative, explain the charge before the investigation body and has also the right to submit relevant evidences and witnesses.






f.
When the charge is being investigated, the person being charged shall be given the right to defend himself in person or through a representative.






g.
The Speaker of the Region or State Hluttaw shall, on being submitted the findings of the investigation concerning the impeachment by the investigation body, report it to the Region or State Hluttaw.






h.
The Speaker of the Region or State Hluttaw shall, if the resolution is passed that the charge has been substantiated and the alleged person is unfit to continue to serve as the Chief Justice of the High Court of the Region or State or a Judge of the High Court of the Region or State by two-thirds of the total number of the representatives of the Region or State Hluttaw, if it is the case concerning the Chief Justice of the High Court of the Region or State, the said resolution is submitted to the President and if it is the case concerning a Judge of the High Court of the Region or State, the said resolution is submitted to the Chief Minister of the Region or State concerned. The Chief Minister of the Region of the State shall, on receiving the said resolution, submit it to the President.






i.
On receiving the report, the President shall, proceed to remove the Chief Justice of the High Court of the Region or State or the Judge of the High Court of the Region or State who has been impeached from office.






j.
If the Region or State Hluttaw concerned resolves that the charge has failed, the Speaker of the Region or State Hluttaw shall, if it is the case concerning the Chief Justice of the High Court of the Region or State, such resolution is submitted to the President and if it is the case concerning the Judge of the High Court of the Region or State, such resolution is submitted to the Chief Minister of the Region or State concerned.





Part 6. Term of the Chief Justice of the High Court of the Region or the High Court of the State and Judges of the High Court of the Region or High Court of the State




312. The Chief Justice of the High Court of the Region or State and Judges of the High Court of the Region or State shall hold office up to the age of 65 years unless any of the following occurs:







a.
resignation on his own volition;






b.
being impeached in accord with the provisions under the Constitution and removed from office;






c.
being found to be unable to continue to serve due to permanent disability caused by either physical or mental defect according to the findings of the medical board formed by law;






d.
death.






313. Duties, powers and rights of the Chief Justice of the High Court of the Region or State and the Judges of the High Court of the Region or State shall be prescribed by law.



Part 7. Courts under the Supervision of the High Court of the Region or the High Court of the State




314. The following levels of Courts are under the supervision of the High Court of the Region or State:







a.
if there is no Self-Administered Areas in the Region or State:









i.
District Courts;






ii.
Township Courts.






b.
if there is Self-Administered Areas in the Region or State:









i.
In the Self-Administered Division:









aa.
Court of the Self-Administered Division;






bb.
Township Courts.






ii.
In the Self-Administered Zone:









aa.
Court of the Self-Administered Zone;






bb.
Township Courts.






iii.
In the remaining areas:









aa.
District Courts;






bb.
Township Courts.






c.
In the Union Territory:









i.
District Courts;






ii.
Township Courts.






d.
Other Courts constituted by law.





Part 8. Jurisdiction of the District Courts and Township Courts




315. District Courts, Courts of the Self-Administered Division, and Courts of the Self-Administered Zone, in accord with the law, have the jurisdiction relating to original criminal cases, original civil cases, appeal cases, revision cases or matters prescribed by any law.




316. Township Courts, in accord with the law, have the jurisdiction relating to original criminal cases, original civil cases or matters prescribed by any law.




317. The Judges appointed in accord with the law at the Courts formed by the Constitution or any other law shall administer all judicial affairs in the entire Union.









318. 




a.
Appointment of Judges at various levels of Courts under the supervision of the High Court of the Region or State, conferring judicial powers, prescribing the duties, powers and rights shall be in accord with the law.






b.
Formation of staff organizations, comprising of officers and other ranks at the Supreme Court of the Union, the High Courts of the Region or State and other Courts, and prescribing duties, powers and rights shall be in accord with the law.





D. Courts-Martial




319. According to Sub-Section (b) of Section 293, the Courts-Martial shall be constituted in accord with the Constitution and the other law and shall adjudicate Defence Services personnel.



E. The Constitutional Tribunal of the Union



Part 1. Formation of the Constitutional Tribunal of the Union




320. The Constitutional Tribunal of the Union shall be formed with nine members including the Chairperson.




321. The President shall submit the candidature list of total nine persons, three members chosen by him, three members chosen by the Speaker of the Pyithu Hluttaw and three members chosen by the Speaker of the Amyotha Hluttaw, and one member from among nine members to be assigned as the Chairperson of the Constitutional Tribunal of the Union, to the Pyidaungsu Hluttaw for its approval.



Part 2. Functions and Duties of the Constitutional Tribunal of the Union




322. The functions and the duties of the Constitutional Tribunal of the Union are as follows:







a.
interpreting the provisions under the Constitution;






b.
vetting whether the laws promulgated by the Pyidaungsu Hluttaw, the Region Hluttaw, the State Hluttaw or the Self-Administered Division Leading Body and the Self-Administered Zone Leading Body are in conformity with the Constitution or not;






c.
vetting whether the measures of the executive authorities of the Union, the Regions, the States, and the Self-Administered Areas are in conformity with the Constitution or not;






d.
deciding Constitutional disputes between the Union and a Region, between the Union and a State, between a Region and a State, among the Regions, among the States, between a Region or a State and a Self-Administered Area and among the Self-Administered Areas;






e.
deciding disputes arising out of the rights and duties of the Union and a Region, a State or a Self-Administered Area in implementing the Union Law by a Region, State or Self-Administered Area;






f.
vetting and deciding matters intimated by the President relating to the Union Territory;






g.
functions and duties conferred by laws enacted by the Pyidaungsu Hluttaw.





Part 3. Effect of the Resolution of the Constitutional Tribunal of the Union




323. In hearing a case by a Court, if there arises a dispute whether the provisions contained in any law contradict or conform to the Constitution, and if no resolution has been made by the Constitutional Tribunal of the Union on the said dispute, the said Court shall stay the trial and submit its opinion to the Constitutional Tribunal of the Union in accord with the prescribed procedures and shall obtain a resolution. In respect of the said dispute, the resolution of the Constitutional Tribunal of the Union shall be applied to all cases.




324. The resolution of the Constitutional Tribunal of the Union shall be final and conclusive.



Part 4. Submission to obtain the interpretation, resolution and opinion of the Constitutional Tribunal of the Union




325. The following persons and organizations shall have the right to submit matters directly to obtain the interpretation, resolution and opinion of the Constitutional Tribunal of the Union:







a.
the President;






b.
the Speaker of the Pyidaungsu Hluttaw;






c.
the Speaker of the Pyithu Hluttaw;






d.
the Speaker of the Amyotha Hluttaw;






e.
the Chief Justice of the Union;






f.
the Chairperson of the Union Election Commission.






326. The following persons and organizations shall have the right to submit matters to obtain the interpretation, resolution and opinion of the Constitutional Tribunal of the Union in accord with the prescribed procedures:







a.
the Chief Minister of the Region or State;






b.
the Speaker of the Region or State Hluttaw;






c.
the Chairperson of the Self-Administered Division Leading Body or the Self-Administered Zone Leading Body;






d.
Representatives numbering at least ten percent of all the representatives of the Pyithu Hluttaw or the Amyotha Hluttaw.





Part 5. Appointment of the Chairperson and members of the Constitutional Tribunal of the Union




327. The President shall appoint the Chairperson and members of the Constitutional Tribunal of the Union approved by the Pyidaungsu Hluttaw.




328. The Pyidaungsu Hluttaw shall have no right to refuse the persons nominated for members of the Constitutional Tribunal of the Union by the President unless it can clearly be proved that they are disqualified.




329. The President has the right to submit again, in accord with the provisions of the Constitution, the new nomination list to replace the person who has not been approved by the Pyidaungsu Hluttaw for appointment as member of the Constitutional Tribunal of the Union.




330. A member of the Constitutional Tribunal of the Union shall:







a.
if he is a representative of any Hluttaw, be deemed to have resigned as representative of the Hluttaw commencing from the day he has been appointed as a member of the Constitutional Tribunal of the Union;






b.
if he is a Civil Services personnel, be deemed to have retired from the Civil Services in accord with the existing Civil Services Regulations commencing from the day he has been appointed as a member of the Constitutional Tribunal of the Union;






c.
if he is a member of any political party, he shall not take part in its party activities during his term, commencing from the day he has been appointed a member of the Constitutional Tribunal of the Union.






331. If a member of the Constitutional Tribunal of the Union wishes to resign on his own volition from office before the expiry of his term due to any reason, he may do so, after submitting his resignation in writing to the President.




332. If the position of a member of the Constitutional Tribunal of the Union is vacant for any reason, the President may appoint a new member of the Constitutional Tribunal of the Union in accord with the provisions under the Constitution.



Part 6. Qualifications of the Member of the Constitutional Tribunal of the Union




333. The President, the Speaker of the Pyithu Hluttaw and the Speaker of the Amyotha Hluttaw shall select from among the Hluttaw representatives or among those who are not Hluttaw representatives with three members each who has the following qualifications:







a.
person who has attained the age of 50 years;






b.
person who has qualifications, with the exception of the age limit, prescribed in Section 120 for Pyithu Hluttaw representatives;






c.
person whose qualification does not breach the provisions under Section 121 which disqualify a person standing for election as Pyithu Hluttaw representatives;






d.










i.
person who has served as a Judge of the High Court of the Region or State for at least five years; or






ii.
person who has served as a Judicial Officer or a Law Officer at least 10 years not lower than that of the Region or State level for; or






iii.
person who has practised as an Advocate for at least 20 years; or






iv.
person who is, in the opinion of the President, an eminent jurist.






e.
person who is not a member of a political party;






f.
person who is not a Hluttaw representative;






g.
person who has political, administrative, economic and security outlook;






h.
person loyal to the Union and its citizens.





Part 7. Impeachment of the Chairperson and the Members of the Constitutional Tribunal of the Union









334. 




a.
The Chairperson and members of the Constitutional Tribunal of the Union may be impeached on any of the following reasons:









i.
high treason;






ii.
breach of any of the provisions under the Constitution;






iii.
misconduct;






iv.
disqualification of the qualifications of member of the Constitutional Tribunal of the Union prescribed under Section 333;






v.
inefficient discharge of duties assigned by law.






b.
If the Chairperson or any member of the Constitutional Tribunal of the Union is to be impeached, it shall be done so in accord with the impeachment provisions as prescribed under Section 302 of the Chief Justice of the Union or a Judge of the Supreme Court of the Union. Term of the Constitutional Tribunal of the Union





Part 8. Term of the Constitutional Tribunal of the Union




335. The term of the Constitutional Tribunal of the Union is the same as that of the Pyidaungsu Hluttaw being five years. However, the ongoing Constitution Tribunal of the Union, on expiry of its term, shall continue its functions till the President forms a new Tribunal under the Constitution.




336. The formation and communication of the Constitutional Tribunal of the Union, duties, powers and rights of the Chairperson and members of the Tribunal shall be prescribed by law.



Chapter VII. Defence Services




337. The main armed force for the Defence of the Union is the Defence Services.




338. All the armed forces in the Union shall be under the command of the Defence Services.




339. The Defence Services shall lead in safeguarding the Union against all internal and external dangers.




340. With the approval of the National Defence and Security Council, the Defence Services has the authority to administer the participation of the entire people in the Security and Defence of the Union. The strategy of the people's militia shall be carried out under the leadership of the Defence Services.




341. The Defence Services shall render assistance when calamities that affects the Union and its citizens occur in the Union.




342. The President shall appoint the Commander-in-Chief of the Defence Services with the proposal and approval of the National Defence and Security Council.




343. In the adjudication of Military justice:







a.
the Defence Services personnel may be administered in accord with law collectively or singly;






b.
the decision of the Commander-in-Chief of the Defence Services is final and conclusive.






344. A law shall be enacted to provide assistance and care for disabled Defence Services personnel and the families of deceased or fallen Defence Services personnel.



Chapter VIII. Citizen, Fundamental Rights and Duties of the Citizens




345. All persons who have either one of the following qualifications are citizens of the Republic of the Union of Myanmar:







a.
person born of parents both of whom are nationals of the Republic of the Union of Myanmar;






b.
person who is already a citizen according to law on the day this Constitution comes into operation.






346. Citizenship, naturalization and revocation of citizenship shall be as prescribed by law.




347. The Union shall guarantee any person to enjoy equal rights before the law and shall equally provide legal protection.




348. The Union shall not discriminate any citizen of the Republic of the Union of Myanmar, based on race, birth, religion, official position, status, culture, sex and wealth.




349. Citizens shall enjoy equal opportunity in carrying out the following functions:







a.
public employment;






b.
occupation;






c.
trade;






d.
business;






e.
technical know-how and vocation;






f.
exploration of art, science and technology.






350. Women shall be entitled to the same rights and salaries as that received by men in respect of similar work.




351. Mothers, children and expectant women shall enjoy equal rights as prescribed by law.




352. The Union shall, upon specified qualifications being fulfilled, in appointing or assigning duties to civil service personnel, not discriminate for or against any citizen of the Republic of the Union of Myanmar, based on race, birth, religion, and sex. However, nothing in this Section shall prevent appointment of men to the positions that are suitable for men only.




353. Nothing shall, except in accord with existing laws, be detrimental to the life and personal freedom of any person.




354. Every citizen shall be at liberty in the exercise of the following rights, if not contrary to the laws, enacted for Union security, prevalence of law and order, community peace and tranquility or public order and morality:







a.
to express and publish freely their convictions and opinions;






b.
to assemble peacefully without arms and holding procession;






c.
to form associations and organizations;






d.
to develop their language, literature, culture they cherish, religion they profess, and customs without prejudice to the relations between one national race and another or among national races and to other faiths.






355. Every citizen shall have the right to settle and reside in any place within the Republic of the Union of Myanmar according to law.




356. The Union shall protect according to law movable and immovable properties of every citizen that are lawfully acquired.




357. The Union shall protect the privacy and security of home, property, correspondence and other communications of citizens under the law subject to the provisions of this Constitution.




358. The Union prohibits the enslaving and trafficking in persons.




359. The Union prohibits forced labor except hard labor as a punishment for crime duly convicted and duties assigned by the Union in accord with the law in the interest of the public.









360. 




a.
The freedom of religious right given in Section 34 shall not include any economic, financial, political or other secular activities that may be associated with religious practice.






b.
The freedom of religious practice so guaranteed shall not debar the Union from enacting law for the purpose of public welfare and reform.






361. The Union recognizes special position of Buddhism as the faith professed by the great majority of the citizens of the Union.




362. The Union also recognizes Christianity, Islam, Hinduism and Animism as the religions existing in the Union at the day of the coming into operation of this Constitution.




363. The Union may assist and protect the religions it recognizes to its utmost.




364. The abuse of religion for political purposes is forbidden. Moreover, any act which is intended or is likely to promote feelings of hatred, enmity or discord between racial or religious communities or sects is contrary to this Constitution. A law may be promulgated to punish such activity.




365. Every citizen shall, in accord with the law, have the right to freely develop literature, culture, arts, customs and traditions they cherish. In the process, they shall avoid any act detrimental to national solidarity. Moreover, any particular action which might adversely affect the interests of one or several other national races shall be taken only after coordinating with and obtaining the settlement of those affected.




366. Every citizen, in accord with the educational policy laid down by the Union:







a.
has the right to education;






b.
shall be given basic education which the Union prescribes by law as compulsory;






c.
have the right to conduct scientific research explore science, work with creativity and write to develop the arts and conduct research freely other branches of culture.






367. Every citizen shall, in accord with the health policy laid down by the Union, have the right to health care.




368. The Union shall honour and assist citizens who are outstanding in education irrespective of race, religion and sex according to their qualifications.









369. 




a.
Subject to this Constitution and relevant laws, every citizen has the right to elect and right to be elected to the Pyithu Hluttaw, the Amyotha Hluttaw, and the Region or State Hluttaw.






b.
Relevant electorate has the right to recall a Hluttaw representative in accord with the law.






370. Every citizen has, in accord with the law, the right to conduct business freely in the Union, for national economic development.




371. The Union may assist the access to technology, investment, machinery, raw material, so forth, for national economic development.




372. The Union guarantees the right to ownership, the use of property and the right to private invention and patent in the conducting of business if it is not contrary to the provisions of this Constitution and the existing laws.




373. Any person who committed a crime, shall be convicted only in accord with the relevant law then in operation. Moreover, he shall not be penalized to a penalty greater than that is applicable under that law.




374. Any person convicted or acquitted by a competent court for an offence shall not be retried unless a superior court annuls the judgment and orders the retrial.




375. An accused shall have the right of defence in accord with the law.




376. No person shall, except matters on precautionary measures taken for the security of the Union or prevalence of law and order, peace and tranquility in accord with the law in the interest of the public, or the matters permitted according to an existing law, be held in custody for more than 24 hours without the remand of a competent magistrate.




377. In order to obtain a right given by this Chapter, application shall be made in accord with the stipulations, to the Supreme Court of the Union.









378. 




a.
In connection with the filing of application for rights granted under this Chapter, the Supreme Court of the Union shall have the power to issue the following writs as suitable:









@@(1).
Writ of Habeas Corpus;






@@(2).
Writ of Mandamus;






@@(3).
Writ of Prohibition;






@@(4).
Writ of Quo Warranto;






@@(5).
Writ of Certiorari.






b.
The right to issue writs by the Supreme Court of the Union shall not affect the power of other courts to issue order that has the nature of writs according to the existing laws.






379. At the time of the occurrence the following situation, the rights under Section 377 shall not be suspended unless the public safety may so require:







a.
in time of war;






b.
in time of foreign invasion;






c.
in time of insurrection.






380. Every citizen who has relations with foreign countries shall have the right to seek protection of the Union at home or abroad.




381. Except in the following situations and time, no citizen shall be denied redress by due process of law for grievances entitled under law:







a.
in time of foreign invasion;






b.
in time of insurrection;






c.
in time of emergency.






382. In order to carry out their duties fully and to maintain the discipline by the Defence Forces personnel or members of the armed forces responsible to carry out peace and security, the rights given in this Chapter shall be restricted or revoked through enactment to law.




383. Every citizen has the duty to uphold:







a.
non-disintegration of the Union;






b.
non-disintegration of national solidarity;






c.
perpetuation of sovereignty.






384. Every citizen has duty to abide by the provisions of this Constitution.




385. Every citizen has the duty to safeguard independence, sovereignty and territorial integrity of the Republic of the Union of Myanmar.




386. Every citizen has the duty to undergo military training in accord with the provisions of the law and to serve in the Armed Forces to defend the Union.




387. Every citizen, with the Union Spirit, has the duty to enhance unity among national races and to ensure public peace and stability.




388. Every citizen has the duty for the emergence of a modern developed Nation.




389. Every citizen has the duty to pay taxes to be levied according to the law.




390. Every citizen has the duty to assist the Union in carrying out the following matters:







a.
preservation and safeguarding of cultural heritage;






b.
environmental conservation;






c.
striving for development of human resources;






d.
protection and preservation of public property.





Chapter IX. Election



Part 1. Election of People‚Äôs Representatives to the Hluttaws




391. In electing people's representatives to the Hluttaws:







a.
every citizen who has attained 18 years of age on the day on which the election commences, who is not disqualified by law, who is eligible to vote, and person who has the right to vote under the law, shall have the right to vote;






b.
every citizen who is eligible to vote and person who has the right to vote under the law shall cast a vote only for each Hluttaw at a constituency in an election;






c.
Moreover, the relevant national races having right to vote in accord with the provisions contained in this Constitution have also the right to vote to elect Hluttaw representatives of national races for their Region or State Hluttaw;






d.
secret balloting system shall be practised.






392. The following persons shall have no right to vote:







a.
members of religious orders;






b.
persons serving prison terms;






c.
persons determined to be of unsound mind and stands so declared by a competent Court;






d.
persons who have not yet been declared free from insolvent;






e.
persons disqualified by election law.






393. A Hluttaw candidate has, in an election:







a.
the right to be elected to one Hluttaw only;






b.
the right to stand for one constituency only.











394. 




a.
The electorate residing in the Union Territory or Union Territories designated by enactment of Pyidaungsu Hluttaw law have the right to elect the Pyithu Hluttaw and Amyotha Hluttaw representatives only.






b.
A Region or State Hluttaw representative elected from a territory designated as a Union Territory through enactment of a Pyidaungsu Hluttaw law, save as otherwise provided by the law, shall not continue to stand as a representative of the said Hluttaw.






395. Every citizen who is not disqualified by the provisions under this Constitution or the provisions of the election law shall have the right to stand for election to any Hluttaw.



Part 2. Recalling a representative of the Hluttaw









396. 




a.
A representative of the Hluttaw may be recalled on any of the following reasons:









@@(1).
high treason;






@@(2).
breach of any provision of this Constitution;






@@(3).
misbehavior;






@@(4).
disqualification prescribed in this Constitution for the Hluttaw representative;






@@(5).
inefficient discharge of duties assigned to.






b.
A minimum of one percent out of the original voters of the electorate of the constituency concerned shall submit the complaint to the Union Election Commission against the Hluttaw representative on whom it wishes to recall.






c.
The Union Election Commission shall conduct the investigation in accord with the law.






d.
In conducting the investigation on an allegation made to a Hluttaw representative, he has a right to defend himself in person or through an agent.






e.
If the Union Election Commission considers that the allegation is true and that the alleged person should not continue to serve as a Hluttaw representative any longer, the Union Election Commission shall proceed in accord with the law.






397. The Pyidaungsu Hluttaw shall enact the necessary laws on matters relating to 'Election' and on matters relating to 'Recall'.



Part 3. Formation of the Union Election Commission









398. 




a.
The President shall constitute a Union Election Commission. In constituting the Commission, he may appoint a minimum of five members including the chairman of the Union Election Commission in accord with the provisions on appointment of the Union Minister prescribed in this Constitution.






b.
The chairman and members of the Union Election Commission shall be persons who:









@@(1).
have attained 50 years of age;






@@(2).
with the exception of the age limit, shall have the qualifications prescribed for the Pyithu Hluttaw representatives;






@@(3).










aa.
have served in the position of the Chief Justice of the Union or Judge of the Supreme Court of the Union or Judge of the High Court of the Region or State or a similar position for a minimum of five years; or






bb.
have served in the position of the judicial officer or the law officer not lower than the rank of the Region or State level for a period of 10 years; or






cc.
have served as a practising lawyer for a minimum of 20 years as an Advocate; or






dd.
shall be deemed by the President to be an eminent person.






@@(4).
shall have integrity and experience;






@@(5).
shall be not relevant with the provisions for disqualification of election as the Pyithu Hluttaw representative;






@@(6).
shall be loyal to the State and its citizens;






@@(7).
shall not be a member of a political party;






@@(8).
shall not be a Hluttaw representative;






@@(9).
shall not be a person who accepts the position that entitles salary, allowance or money.





Part 4. Duties of the Union Election Commission




399. The duties of the Union Election Commission are as follows:







a.
holding Hluttaw elections;






b.
supervising Hluttaw elections; forming different levels of sub-commissions and supervising thereof;






c.
designating and amending the constituencies;






d.
compiling lists of voters and amending thereof;






e.
postponing elections of the constituencies where free and fair election cannot be held due to natural disaster or due to local security situation;






f.
prescribing rules relating to elections or political parties in accord with the provisions of this Constitution, and procedures, directives, so forth, in accord with the relevant laws;






g.
constituting the election tribunals for trial of disputes relating to election in accord with the law;






h.
performing duties assigned under a law.





Part 5. Impeachment of the Chairman or the members of the Union Election Commission









400. 




a.
The President may impeach the Chairman or the members of the Union Election Commission for one of the following reasons:









@@(1).
high treason;






@@(2).
breach of any provision of this Constitution;






@@(3).
misconduct;






@@(4).
disqualification on conditions prescribed for the representative concerned prescribe in this Constitution;






@@(5).
inefficient discharge of duties assigned to.






b.
Impeachment shall be conducted in accord with the procedure laid down in this Constitution relating to the impeachment of the Chief Justice of the Union or a Judge of the Supreme Court of the Union.











401. 




a.
If the Chairman or a member of the Union Election Commission during this term of service wishes to resign on his own accord due to any reason, he may submit his resignation in writing to the President.






b.
If the seat of the Chairman or the member of the Union Election Commission is vacant due to resignation, termination of duties, death or any other reason, the President may appoint a new Chairman, or a member of the Union Election Commission in accord with the provisions of appointment of a Union Minister prescribed in this Constitution.






c.
If the Chairman or member of the Union Election Commission is a Civil Services Personnel it shall be deemed that he has been retired from service in accord with the existing service regulations from the day of appointment of the Chairman or member of the Union Election Commission.





Part 6. Resolutions and Functions of the Union Election Commission




402. The resolutions and functions made by the Union Election Commission on the following matters shall be final and conclusive:







a.
election functions;






b.
appeals and revisions relating to the resolutions and orders of the election tribunals;






c.
matters taken under the law relating to political party.






403. Duties, powers and privileges of the Chairman and members of the Union Election Commission shall be prescribed by law.



Chapter X. Political Parties



Part 1. Formation of the Political Parties




404. A political party shall:







a.
set the objective of non-disintegration of the Union, non-disintegration of national solidarity and perpetuation of sovereignty;






b.
be loyal to the State.






405. A political party shall:







a.
accept and practise a genuine and discipline-flourishing multi-party democratic system;






b.
abide by and respect this Constitution and the existing laws;






c.
form and register as a political party in accord with the law.






406. Apolitical party shall, in accord with the law, have the right in the Union to:







a.
organize freely;






b.
participate and compete in the elections.





Part 2. The right of Non-Existence of Political Parties




407. If a political party infringe one of the following stipulations, it shall have no right of continued existence:







a.
having been declared an unlawful association under the existing law;






b.
directly or indirectly contacting or abetting the insurgent group launching armed rebellion against the Union or the associations and persons determined by the Union to have committed terrorist acts or the association declared to be an unlawful association;






c.
directly or indirectly receiving and expending financial, material and other assistance from a foreign government, a religious association, other association or a person from a foreign country;






d.
abusing religion for political purpose.






408. If the body having authority to register political parties finds that a political party infringes one of the stipulations contained in Section 407, the party's registration shall be revoked.




409. The Pyidaungsu Hluttaw shall enact necessary laws concerning political parties.



Chapter XI. Provisions on State of Emergency




410. If the President learns that or if the respective local administrative body submits that the administrative functions cannot be carried out in accord with the Constitution in a Region or a State or a Union territory or a Self-Administered Area, he may, after coordinating with the National Defence and Security Council, promulgate an ordinance and declare a state of emergency.




411. In the matter concerning the declaration of a state of emergency in accord with Section 410, the President:







a.
may exercise the executive power of a Region or a State or a Self-Administered Area concerned. Moreover, he may form an appropriate body or a suitable person and entrust the said executive power;






b.
in doing so, if necessary, has the right to exercise the legislative power only for executive matters from among the matters that may be legislated by the respective Region, State or Self-Administered Areas. However, the legislative power shall not be empowered on any body or any person.











412. 




a.
If the President, learns that or if the respective local administrative body submits that there arises or is sufficient reason to arise a state of emergency endangering the lives, shelter and property of the public in a Region or a state or a Union Territory or a Self-Administered Area, after co-ordinating with the National Defence and Security Council, may promulgate an ordinance and declare a state of emergency.






b.
If all the members are unable to attend the meeting held by the President to co-ordinate with the National Defence and Security Council under Sub-Section (a), the President may declare in time a state of emergency after co-ordinating with the Commander-in-Chief of the Defence Services, the Deputy Commander-in-Chief of the Defence Services, the Minister for Defence, and the Minister for Home Affairs who are members. The said declaration shall be submitted to the National Defence and Security Council for approval as soon as possible.






413. According to Section 412, concerning the declaration of a state of emergency:







a.
the local administrative bodies and their members and the Civil Services organizations and their members may obtain the assistance of the Defence Services to effectively carry out their duties in accord with the existing laws in order to quickly restore to its original situation in an area where the declaration of a state of emergency has been in operation;






b.
the President may, if necessary, declare a military administrative order. In the said order, the executive powers and duties and the judicial powers and duties concerning community peace and tranquillity and prevalence of law and order shall be conferred on the Commander-in-Chief of the Defence Services. The Commander-in-Chief of the Defence Services may exercise the said powers and duties himself or empower on any suitable military authority to exercise thereof.






414. The President, in promulgating an ordinance and declaring a state of emergency:







a.
shall specify in the said ordinance the areas and the duration that the state of emergency is in operation;






b.
may, if necessary, restrict or suspend as required, one or more fundamental rights of the citizens residing in the areas where the state of emergency is in operation.






415. The President shall, relating to the measures taken under Sections 410 and 411, and relating to the measures taken under Sections 412 and 413 in declaring a state of emergency, carry out such measures in accord with Section 212 (b), (c) and (e).




416. If the Pyidaungsu Hluttaw session besides approving the submission of the President under Section 415 also extends the duration of the ordinance, it shall remain in operation up to the expiry of the extended duration.




417. If there arises or if there is sufficient reason for a state of emergency to arise that may disintegrate the Union or disintegrate national solidarity or that may cause the loss of sovereignty, due to acts or attempts to take over the sovereignty of the Union by insurgency, violence and wrongful forcible means, the President may, after co-ordinating with the National Defence and Security Council, promulgate an ordinance and declare a state of emergency. In the said ordinance, it shall be stated that the area where the state of emergency in operation is the entire Nation and the specified duration is one year from the day of promulgation.









418. 




a.
In the matter concerning the declaration of the state of emergency according to Section 417, the President shall declare the transferring of legislative, executive and judicial powers of the Union to the Commander-in-Chief of the Defence Services to enable him to carry out necessary measures to speedily restore its original situation in the Union. It shall be deemed that the legislative functions of all Hluttaws and leading bodies shall be suspended from the day of declaration. It shall also be deemed that on the expiry of the term of the said Hluttaws, the relevant Hluttaws have been dissolved automatically.






b.
Notwithstanding anything contained in the Constitution, commencing from the day of transfer of the sovereign power to the Commander-in-Chief of the Defence Services, it shall be deemed that the members appointed and assigned duties by approval of the relevant Hluttaws in accord with the Constitution, Self-Administered Division Leading Bodies or the members of Self-Administered Zone Leading Bodies, with the exception of the President and the Vice-Presidents, have been terminated from duty.






419. The Commander-in-Chief of the Defence Services to whom the sovereign power has been transferred shall have the right to exercise the powers of legislature, executive and judiciary. The Commander-in-Chief of the Defence Services may exercise the legislative power either by himself or by a body including him. The executive power and the judicial power may be transferred to and exercised by an appropriate body that has been formed or a suitable person.




420. The Commander-in-Chief of the Defence Services may, during the duration of the declaration of a state of emergency, restrict or suspend as required, one or more fundamental rights of the citizens in the required area.




421. The President:







a.
shall submit the matter of transferring the sovereign power to the Commander-in-Chief of the Defence Services, after declaring a state of emergency under Sections 417 and 418, to a regular session of the Pyidaungsu Hluttaw if it is in session, or to an emergency session of the Pyidaungsu Hluttaw by summoning it, if it is not in regular session;






b.
may, if the Commander-in-Chief of the Defence Services submits the extension of the prescribed duration by giving reasons why he has not yet been able to accomplish the duties assigned to him, and after co-ordinating with the National Defence and Security Council, normally permit two extensions of the prescribed duration for a term of six months for each extension. The matter relating to the extension shall be reported to the emergency session of the Pyidaungsu Hluttaw by summoning it.






422. The President shall, on submission of a report that the Commander-in-Chief of the Defence Services has accomplished the duties assigned, declare the annulment of the ordinance transferring the sovereign power to the Commander-in-Chief of the Defence Services under Section 418, after co-ordinating with the National Defence and Security Council, on the day of submission of the report by convening an emergency session of the Pyidaungsu Hluttaw if the term of the Pyidaungsu Hluttaw has not expired, or on the day that the submission of the report of the Commander-in-Chief of the Defence Services is received if that term of the Pyidaungsu Hluttaw has expired.




423. The President shall, on receiving the report of the Commander-in-Chief of the Defence Services under Section 422, revoke the temporary suspension of the legislative functions of all Hluttaws and Leading Bodies if the term of the Pyidaungsu Hluttaw has not expired. The New executive and judicial bodies prescribed in the Constitution shall then be formed and assigned duties in accord with the Constitution. Such bodies shall only carry out the duties for the remaining term of the Hluttaw.




424. Notwithstanding that the term of the Pyidaungsu Hluttaw has expired, the President and the Vice-Presidents, or the Speaker of the Pyithu Hluttaw and the Speaker of the Amyotha Hluttaw shall remain in their office until the new President and the new Vice-Presidents, or the new Speaker of the Pyithu Hluttaw and the new Speaker of the Amyotha Hluttaw have been elected in accord with the Constitution.




425. The National Defence and Security Council may, if the Commander-in-Chief of the Defence Services submits the extension of the prescribed duration by giving reasons why he has not been able to accomplish the assigned duties, on the expiry of the term of the Pyidaungsu Hluttaw, normally permit two extensions of the prescribed duration for a term of six months for each extension.




426. The National Defence and Security Council shall, concerning the matter of transferring of sovereign power by the President to the Commander-in-Chief of the Defence Services by declaring a state of emergency under Sections 417 and 418, declare the annulment of the ordinance transferring the sovereign power to him under Section 418 on receiving the report that the Commander-in-Chief of the Defence Services has accomplished the duties assigned to him.




427. The National Defence and Security Council:







a.
exercises the powers of the legislature, executive and judiciary before the Hluttaws are formed in accord with the Constitution;






b.
has the right to exercise the sovereign power until the new President has been elected and the Union level administrative bodies have been formed in accord with the provisions in this Constitution. In exercising thereof, the legislative power shall be exercised by itself. The executive power and the judicial power may be transferred to and exercised by the appropriate Bodies that have been formed or a suitable person at the Union, Region or State and Self-Administered Area levels.






428. The National Defence and Security Council shall form and assign duties to different levels of administrative bodies, the Self-Administered Division Leading Body, or the Self-Administered Zone Leading Bodies and Election Commission prescribed in the Constitution with persons who meet the relevant qualifications prescribed in the Constitution.




429. The National Defence and Security Council shall hold the general election in accord with the provisions of the Constitution within a duration of six months commencing from the day on which the ordinance is annulled under Section 426.




430. The bodies formed under Section 428 shall continue to perform their functions and duties until legislative, executive and judicial bodies have been formed in accord with the Constitution after holding the general election.




431. The National Defence and Security Council shall exercise the sovereign power in the name of the President.




432. The legitimate measures of any administrative body or any of its members, any Civil Services body or any of its members, and any military body or any of its members assigned powers and duties to take measures as required in order to speedily restore the security, stability, community peace and tranquility and prevalence of law and order to its original state on behalf of the President while a declaration of emergency is in operation or during the duration the sovereign power is being exercised by the Commander-in-Chief of the Defence Services or during the duration the sovereign power is being exercised by the National Defence and Security Council, shall be valid. No legal action shall be taken on such legitimate measures.



Chapter XII. Amendment of the Constitution




433. Any provision of this Constitution may be amended in the manner herein after provided:







a.
the proposal to amend the Constitution shall be submitted in the form of a Bill;






b.
the Bill to amend the Constitution shall not contain other proposals.






434. The Bill to amend the Constitution shall be submitted to the Pyidaungsu Hluttaw.




435. If twenty percent of the total number of the Pyidaungsu Hluttaw representatives submit the Bill to amend the Constitution, it shall be considered by the Pyidaungsu Hluttaw.









436. 




a.
If it is necessary to amend the provisions of Sections 1 to 48 in Chapter I, Sections 49 to 56 in Chapter II, Sections 59 and 60 in Chapter III, Sections 74, 109, 141 and 161 in Chapter IV, Sections 200, 201, 248 and 276 in Chapter V, Sections 293, 294, 305, 314 and 320 in Chapter VI, Sections 410 to 432 in Chapter XI and Sections 436 in Chapter XII of this Constitution, it shall be amended with the prior approval of more than seventy-five percent of all the representatives of the Pyidaungsu Hluttaw, after which in a nation-wide referendum only with the votes of more than half of those who are eligible to vote.






b.
Provisions other than those mentioned in Sub-Section (a) shall be amended only by a vote of more than seventy-five percent of all the representatives of the Pyidaungsu Hluttaw.





Chapter XIII. State Flag, State Seal, National Anthem and the Capital









437. 




a.
The State Flag shall be as shown below:







[image]






b.
Law shall be promulgated concerning the State Flag.











438. 




a.
The State Seal shall be as shown below:







[image]






b.
Law shall be promulgated concerning the State Seal.











439. 




a.
The present National Anthem shall be prescribed as the National Anthem.






b.
Law shall be promulgated concerning the National Anthem.






440. The Capital of the Republic of the Union of Myanmar is Nay Pyi Taw.



Chapter XIV. Transitory Provisions




441. A nation-wide referendum held for adoption of this Constitution where more than half of the eligible voters voted, of which majority of these voters adopted this Constitution, shall come into operation throughout the Union from the day the first session of the Pyidaungsu Hluttaw is convened.




442. The State Peace and Development Council shall continue to exercise State sovereignty before this Constitution comes into operation.




443. The preparatory work done by the State Peace and Development Council, before this Constitution comes into operation, to bring the Constitution into operation, shall be deemed to have been carried out in accord with this Constitution.









444. 




a.
The Government that exists on the day this Constitution comes into operation shall continue to discharge the respective duties until the emergence of the new Government formed and assigned duties in accord with this Constitution.






b.
All courts existing on the day the coming into operation of this Constitution shall continue to exercise their jurisdiction until new courts are constituted by law in accord with this Constitution. All cases, civil, criminal and revenue, pending in the said courts, shall be disposed of in accord with the laws exercised on the day on which the cases came up for trial.






445. All policy guidelines, laws, rules, regulations, notifications and declarations of the State Law and Order Restoration Council and the State Peace and Development Council or actions, rights and responsibilities of the State Law and Order Restoration Council and the State Peace and Development Council shall devolve on the Republic of the Union of Myanmar. No proceeding shall be instituted against the said Councils or any member thereof or any member of the Government, in respect of any act done in the execution of their respective duties.




446. Existing laws shall remain in operation in so far as they are not contrary to this Constitution until and unless they are repealed or amended by the Pyidaungsu Hluttaw.




447. Existing rules, regulations, by-laws, notifications, orders, directives and procedures shall remain in operation in so far as they are not contrary to this Constitution until and unless they are repealed or amended by the Union Government.




448. All functioning Civil Services personnel of departmental organizations including the Defence Services under the State Peace and Development Council on the day this Constitution comes into operation, shall continue in their functions unless otherwise prescribed by the Government of the Republic of the Union of Myanmar.



Chapter XV. General Provisions




449. This Constitution is the Basic Law of all the laws of the Union.




450. Myanmar language is the official language.




451. The application of the Basic Principles of the Union in the legislation and administration shall be the care of the Union but shall not be enforceable in any Court of law.




452. Interpretation of the preamble, Sections, Sub-Sections, expressions, individual words and ideas of this Constitution shall be based only on the Myanmar text.




453. In interpretation of expressions contained in this Constitution reference shall be made to the existing Interpretation Law.




454. The Myanmar text of this Constitution shall be kept as record in the National Archives. Such text shall be conclusive evidence of the provisions of this Constitution.




455. The Government of the Union may, in the interest of the Union, relating to any of the economic activity prescribed to be carried out only by the Government of the Union:







a.
permit the Region government or the State government to form a joint venture with the Government of the Union or to operate under terms and conditions;






b.
permit a co-operative organization, economic organization and an individual person to form a joint venture with the Government of the Union or to operate under terms and conditions.






456. The Republic of the Union of Myanmar shall honour all legitimate obligations arising out of treaties or agreements which before the commencement of this Constitution have been in operation between the Government of the Union of Myanmar and the Government of other State, provided that such other State honours any reciprocal obligations towards the Union of Myanmar.









457. 




a.
Any proceedings relating to contract or liabilities which might have been brought against the Government of the Union of Myanmar before this Constitution comes into operation, may be brought against the Government of the Union of Myanmar.






b.
The Republic of the Union of Myanmar may sue and be sued in the name of the Republic of the Union of Myanmar.





SCHEDULE 1. Union Legislative List (Refer to Section 96)



1. Union Defence and Security Sector







a.
Defence of the Republic of the Union of Myanmar and every part thereof and preparation for such defence;






b.
Defence and Security industries;






c.
Arms, ammunition and explosives including biological and chemical weapons;






d.
Atomic energy, nuclear fuel and radiation and mineral resources essential to its production;






e.
Declaration of war and conclusion of peace;






f.
Stability, peace and tranquility of the Union and prevalence of law and order; and






g.
Police force.





2. Foreign Affairs Sector







a.
Representatives of the diplomatic, consular and other affairs;






b.
United Nations;






c.
Participation in international, regional and bilateral conferences, seminars, meetings, associations and other organizations and implementation of resolutions thereof;






d.
Conclusion and implementation of international and regional treaties, agreements, conventions and bilateral agreements and treaties;






e.
Passports and identification certificates;






f.
Visas, admission into the Republic of the Union of Myanmar, stay, departure, immigration and deportation; and






g.
Extradition and request for extradition.





3. Finance and Planning Sector







a.
The Union Budget;






b.
The Union Fund;






c.
Currency and coinage;






d.
The Central Bank of Myanmar and financial institutions;






e.
Foreign exchange control;






f.
Capital and money markets;






g.
Insurance;






h.
Income tax;






i.
Commercial tax;






j.
Stamp duty;






k.
Customs duty;






l.
Union lottery;






m.
Tax appeal;






n.
Services of the Union;






o.
Sale, lease and other means of execution of property of the Union;






p.
Disbursement of loans from the Union Funds;






q.
Investment of the Union Funds;






r.
Domestic and foreign loans;






s.
Acquisition of property for the Union; and






t.
Foreign aid and financial assistance.





4. Economic Sector







a.
Economy;






b.
Commerce;






c.
Co-operatives;






d.
Corporations, boards, enterprises, companies and partnerships;






e.
Imports, exports and quality control thereon;






f.
Hotels and lodging houses; and






g.
Tourism.





5. Agriculture and Livestock Breeding Sector







a.
Land administration;






b.
Reclamation of vacant, fallow and virgin lands;






c.
Settlements and land records;






d.
Land survey;






e.
Dams, embankments and irrigation works managed by the Union;






f.
Meteorology, hydrology and seismic survey;






g.
Registration of documents;






h.
Mechanized agriculture;






i.
Agricultural research;






j.
Production of chemical fertilizers and insecticides;






k.
Marine fisheries; and






l.
Livestock proliferation, prevention and treatment of diseases and research works.





6. Energy, Electricity, Mining and Forestry Sector







a.
Petroleum, natural gas, other liquids and substances declared by the Union Law to be dangerously inflammable;






b.
Production and distribution of electricity of the Union;






c.
Minerals, mines, safety of mine workers, and environmental conservation and restoration;






d.
Gems;






e.
Pearls;






f.
Forests; and






g.
Environmental protection and conservation including wildlife, natural plants and natural areas.





7. Industrial Sector







a.
Industries to be undertaken by the Union level;






b.
Industrial zones;






c.
Basic standardization and specification for manufactured products;






d.
Science and technology and research thereon;






e.
Standardization of weights and measures; and






f.
Intellectual property such as copyrights, patents, trademarks and industrial designs.





8. Transport, Communication and Construction Sector







a.
Inland water transport;






b.
Maintenance of waterways;






c.
Development of water resources and rivers and streams;






d.
Carriage by sea;






e.
Major ports;






f.
Lighthouses, lightships and lighting plans;






g.
Shipbuilding, repair and maintenance;






h.
Air transport;






i.
Air navigation, control and airfields construction;






j.
Land transport;






k.
Railways;






l.
Major highways and bridges managed by the Union;






m.
Posts, telegraphs, telephones, fax, e-mail, internet, intranet and similar means of communication; and






n.
Television, satellite communication, transmission and reception, and similar means of communication and housing and buildings.





9. Social Sector







a.
Educational curricula, syllabus, teaching methodology, research, plans, projects and standards;






b.
Universities, degree colleges, institutes and other institutions of higher education;






c.
Examinations prescribed by the Union;






d.
Private schools and training;






e.
National sports;






f.
National health;






g.
Development of traditional medicinal science and traditional medicine;






h.
Charitable hospitals and clinics and private hospitals and clinics;






i.
Maternal and child welfare;






j.
Red cross society;






k.
Prevention from adulteration, manufacture and sale of foodstuffs, drugs, medicines and cosmetics;






l.
Welfare of children, youths, women, the disabled, the aged and the homeless;






m.
Relief and rehabilitation;






n.
Fire Brigade;






o.
Working hours, resting-hours, holidays and occupational safety;






p.
Trade disputes;






q.
Social security;






r.
Labour organizations;






s.
Managements by the Union, the following:









i.
Ancient culture or historical sites, buildings, monuments, records, stone inscriptions, ink inscriptions on stucco, palm-leaf parabaiks, handwritings, handiworks, inanimate objects and archaeological works;






ii.
Museums and libraries.






t.
Literature, dramatic arts, music, traditional arts and crafts, cinematographic films and videos; and






u.
Registration of births and deaths.





10. Management Sector







a.
General administration;






b.
Administration of town and village land;






c.
Tenants;






d.
Narcotic drugs and psychotropic substances;






e.
Union secrets;






f.
Associations;






g.
Prisons;






h.
Development of border areas;






i.
Census;






j.
Citizenship, naturalization, termination and revocation of citizenship, citizenship scrutiny and registration; and






k.
Titles and honours.





11. Judicial Sector







a.
Judiciary;






b.
Lawyers;






c.
Criminal Laws and procedures;






d.
Civil Laws and procedures including contract, arbitration, actionable wrong, insolvency, trust and trustees, administrator and receiver, family laws, guardians and wards, transfer of property and inheritance;






e.
Law of Evidence;






f.
Limitation;






g.
Suit valuation;






h.
Specific relief;






i.
Foreign jurisdiction;






j.
Admiralty jurisdiction; and






k.
Piracies, crimes committed in international waters or in outer space and offences against the international law on land or in international waters or in outer space.





SCHEDULE 2. Region or State Legislative List (Refer to Section 188)



1. Finance and Planning Sector







a.
The Region or State budget;






b.
The Region or State fund;






c.
Land revenue;






d.
Excise duty (not including narcotic drugs and psychotropic substances);






e.
Municipal taxes such as taxes on buildings and lands, water, street lightings and wheels;






f.
Services of the Region or State;






g.
Sale, lease and other means of execution of property of the Region or State;






h.
Disbursement of loans in the country from the Region or State funds;






i.
Investment in the country from the Region or State funds;






j.
Local plan;






k.
Small loans business;






l.
Investment that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






m.
Insurance that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






n.
Income tax that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






o.
Commercial tax that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






p.
Domestic and Foreign loans that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






q.
Acquisition of property that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






r.
Foreign aid and financial assistant that have the right to be undertaken for the Region or State in accordance with the law enacted by the Union.





2. Economic Sector







a.
Economic matters undertaken in the Region or State in accord with law enacted by the Union;






b.
Commercial matters undertaken in the Region or State in accord with law enacted by the Union;






c.
Co-operative matters undertaken in the Region or State in accord with law enacted by the Union;






d.
Hotels and lodging houses that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union; and






e.
Tourism that has the right to be undertaken by the Region or State in accordance with the law enacted by the Union.





3. Agriculture and Livestock Breeding Sector







a.
Agriculture;






b.
Protection against and control of plants and crop pests and diseases;






c.
Systematic use of chemical fertilizers and systematic production and use of natural fertilizers;






d.
Agricultural loans and savings;






e.
Dams, embankments, lakes, drains and irrigation works having the right to be managed by the Region or State;






f.
Fresh water fisheries;






g.
Livestock breeding and systematic herding in accord with the law enacted by the Union;






h.
Reclamation vacant, fallow and virgin lands that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






i.
Registration of documents that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






j.
Agricultural research that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






k.
Marine Fisheries that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union; and






l.
Agriculture and Meteorology that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union.





4. Energy, Electricity, Mining and Forestry Sector







a.
Medium and small scale electric power production and distribution that have the right to be managed by the Region or State not having any link with national power grid, except large scale electric power production and distribution having the right to be managed by the Union;






b.
Salt and salt products;






c.
Cutting and polishing of gemstones within the Region or State;






d.
Village firewood plantation;






e.
Recreation centers, zoological garden and botanical garden;






f.
Setting ratios on natural resources production that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






g.
Small and casual mining that have the right to be undertaken by the Region or State in accordance with the law enacted by the Union;






h.
Safety of mine workers, environmental conservation and restoration that have the right to undertaken in the Region or State in accordance with the law enacted by the Union;






i.
Small jewelry and small jewelry businesses that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






j.
Others Woods expect Teak and group (1) (where group 1 includes Thitya, Ingyin , Pyinkado, Padauk, Thingan-net, Tamalan) that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union; and






k.
Environmental protection and conservation including wildlife, natural plants and natural area that have the right to be managed in the Region or State in accordance with the law enacted by the Union.





5. Industrial Sector







a.
Industries other than those prescribed to be undertaken by the Union level;






b.
Cottage industries; and






c.
Industrial zones that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union.





6. Transport, Communication and Construction Sector







a.
Ports, jetties and pontoons having the right to be managed by the Region or State;






b.
Roads and bridges having the right to be managed by the Region or State;






c.
Systematic running of private vehicles within the Region or State;






d.
Maintenance of waterways that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






e.
Development of water resources and rivers and streams that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






f.
Shipbuilding, repair and maintenance that have the right to be undertaken by the Region or State except managed by the Union;






g.
Air transport that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union; and






h.
Housing and buildings that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union.





7. Social Sector







a.
Matters on traditional medicine not contrary to traditional medicine policies prescribed by the Union;






b.
Social welfare works within the Region or State;






c.
Preventive and precautionary measures against fire and natural disasters;






d.
Stevedoring;






e.
Having the right of management by the Region or State, the following:









i.
preservation of cultural heritage;






ii.
museums and libraries.






f.
Theatres, cinemas and video houses;






g.
Exhibitions such as photographs, paintings and sculptures;






h.
Basic education school management that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






i.
Philanthropic hospitals and clinics, private hospitals and clinics that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






j.
Prevention from adulteration, manufacture and sale of foodstuffs, drugs, medicines and cosmetics that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






k.
Welfare of children, youth, women, disable people, the aged and homeless that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






l.
Relief and rehabilitation that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union; and






m.
Literature, dramatic arts, music, traditional arts and crafts, cinematographic films and videos that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union.





8. Management Sector







a.
Development matters;






b.
Town and housing development;






c.
Honorary certificates and awards;






d.
Management of excise tax that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union; and






e.
Border Area Development and Rural Development activities that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union.





SCHEDULE 3. List of Legislation of the Leading Body of Self-Administered Division or Self-Administered Area (Refer to Section 196)







1.
Urban and Rural Projects






2.
Construction and Maintenance of Roads and Bridges






3.
Public Health






4.
Development Affairs






5.
Prevention of Fire Hazard






6.
Maintenance of Pasture






7.
Conservation and Preservation of Forest






8.
Preservation of Natural Environment in Accord with Law Promulgated by the Union






9.
Water and Electricity Matters in Towns and Villages






10.
Market Matters of Towns and Villages





SCHEDULE 4. Form of Oaths or Affirmation (Refer to Section 125)


I ................ do solemnly and sincerely promise that as an elected representative of the Pyithu Hluttaw/ the Amyotha Hluttaw/ the Region or State Hluttaw, I will uphold and abide by the Constitution of the Union. I will be loyal to the Republic of the Union of Myanmar and citizenry and hold always in esteem non-disintegration of the Union, non-disintegration of national solidarity and perpetuation of sovereignty. In addition, I will carry out the responsibilities uprightly to the best of my ability.



SCHEDULE 5. Taxes Collected by Region or States (Refer to Section 254)







1.
Land revenue.






2.
Excise revenue.






3.
Water tax and embankment tax based on dams and reservoirs managed by the Region or State and tax on use of electricity generated by such facilities managed by the Region or State.






4.
Toll fees from using roads and bridges managed by the Region or State.






5.










a.
Royalty collected on fresh water fisheries.






b.
Royalty collected on marine fisheries within the permitted range of territorial water.






6.
Taxes collected on vehicles on road transport and vessels on inland waterway transport, in accord with law, in a Region or a State.






7.
Proceeds, rent fees and other profits from those properties owned by a Region or a State.






8.
Fees, taxes and other revenues collected on services enterprises by a Region or a State.






9.
Fines imposed by judicial courts in a Region or a State including Region Taya Hluttaw or State Taya Hluttaw and taxes collected on service provision and other revenues.






10.
Interests from disbursed by a Region or State.






11.
Profits returned from investment of a Region or State.






12.
Taxes collected on extraction of the following items from the forests in a Region or a State:









a.
Taxes collected on all other woods except teak and other restricted hard woods;






b.
Taxes collected on firewood, charcoal, rattan, bamboo, birdnests, cutch, thanetkha, turpentine, eaglewood and honey-based products.






13.
Registration fees.






14.
Taxes on entrainments.






15.
Salt tax.






16.
Revenue received from the Union Fund Account.






17.
Contributions by development affairs organizations in a Region or State concerned.






18.
Unclaimed cash and property.






19.
Treasure trove.






20.
Tax on Investment that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






21.
Tax on Insurance that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






22.
Tax on Income that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






23.
Commercial taxes that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






24.
Customs duties that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






25.
Tax on Hotels and lodging houses that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






26.
Tax on Tourism that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






27.
Tax on Registration of documents that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






28.
Tax on Marine fisheries that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






29.
Tax on Oils and gas that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






30.
Tax on Mineral and Mining that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






31.
Tax on Jewelry that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






32.
Tax on Others Woods expect Teak and group (1) including Thitya, Ingyin , Pyinkado, Padauk, Thingan-net, Tamalan that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






33.
Tax on Industrial activities that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






34.
Tax on shipbuilding, repair and maintenance that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






35.
Tax on air transport that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






36.
Tax on Housing and Buildings that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






37.
Tax on Private schools and training that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






38.
Tax on Private hospitals and clinics that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union;






39.
Tax on Literature, dramatic arts, music, traditional arts and crafts, cinematographic and videos that have the right to be undertaken in the Region or State in accordance with the law enacted by the Union.



